          Case 8:18-bk-13864-ES                  Doc 126 Filed 10/28/19 Entered 10/28/19 17:24:45                                       Desc
                                                  Main Document    Page 1 of 94



 Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &       FOR COURT USE ONLY
 Email Address

 D. EDWARD HAYS, #162507
 ehays@marshackhays.com
 KRISTINE A. THAGARD, #94401
 kthagard@marshackhays.com
 DAVID A. WOOD, #272406
 dwood@marshackhays.com
 MARSHACK HAYS LLP
 870 Roosevelt
 Irvine, California 92620
 Telephone: (949) 333-7777
 Facsimile: (949) 333-7778


      Individual appearing without attorney
      Attorney for: Trustee, RICHARD A. MARSHACK

                                       UNITED STATES BANKRUPTCY COURT
                         CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISION                                       DIVISION

 In re:                                                                       CASE NO.: 8:18-bk-13864-ES

FRIENDLY VILLAGE GP, LLC,                                                     CHAPTER: é

                                                                              NOTICE OF MOTION FOR:
                                                                              TRUSTEE’S MOTION TO APPROVE THREE RELATED
                                                                              COMPROMISES OF CONTROVERSIES: (1) CERTAIN
                                                                              STATE COURT ACTION; (2) CERTAIN INSURANCE
                                                                              COVERAGE LITIGATION; AND (3) ALON USA ENERGY
                                                                              INC. AND PARAMOUNT PETROLEUM CORPORATION

                                                                              (Specify name of Motion)

                                                                              DATE: 11/19/2019
                                                                              TIME: 10:30 am
                                                                              COURTROOM: 5A
                                                                              PLACE: United States Bankruptcy Court
                                                                                       411 West Fourth Street
                                                              Debtor(s).               Santa Ana, CA 92701-4593

                       ALL INTERESTED PARTIES AND THEIR ATTORNEYS OF RECORD
1. TO (specify name): _____________________________________________________________________________

2. NOTICE IS HEREBY GIVEN that on the following date and time and in the indicated courtroom, Movant in the above-
   captioned matter will move this court for an Order granting the relief sought as set forth in the Motion and
   accompanying supporting documents served and filed herewith. Said Motion is based upon the grounds set forth in
   the attached Motion and accompanying documents.

3. Your rights may be affected. You should read these papers carefully and discuss them with your attorney, if you
   have one. (If you do not have an attorney, you may wish to consult one.) ***
***The exhibits to the Motion have been filed in a separate Compendium with the Court. Copies may be obtained
from the Court or Kristine A. Thagard, whose address and name is in the upper left-hand corner of this Notice.

           This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                             Page 1                          F 9013-1.1.                       NOTICE
        Case 8:18-bk-13864-ES                  Doc 126 Filed 10/28/19 Entered 10/28/19 17:24:45                                       Desc
                                                Main Document    Page 2 of 94


4. Deadline for Opposition Papers: This Motion is being heard on regular notice pursuant to LBR 9013-1. If you wish
   to oppose this Motion, you must file a written response with the court and serve a copy of it upon the Movant or
   Movant’s attorney at the address set forth above no less than fourteen (14) days prior to the above hearing date. If
   you fail to file a written response to this Motion within such time period, the court may treat such failure as a waiver of
   your right to oppose the Motion and may grant the requested relief.

5. Hearing Date Obtained Pursuant to Judge’s Self-Calendaring Procedure: The undersigned hereby verifies that
   the above hearing date and time were available for this type of Motion according to the judge’s self-calendaring
   procedures.


Date: 10/28/2019                                                               MARSHACK HAYS LLP
                                                                               Printed name of law firm




                                                                               /s/ Kristine A. Thagard
                                                                                Signature


                                                                               Kristine A. Thagard
                                                                               Printed name of attorney




***[This Notice is being filed concurrently in the In re: Friendly Village MHP Associates, L.P., case 8:18-bk-13638-ES.
The Notices in both cases are identical.]




         This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                        Page 2
          Case 8:18-bk-13864-ES                  Doc 126 Filed 10/28/19 Entered 10/28/19 17:24:45                                       Desc
                                                  Main Document    Page 3 of 94



 Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &       FOR COURT USE ONLY
 Email Address

 D. EDWARD HAYS, #162507
 ehays@marshackhays.com
 KRISTINE A. THAGARD, #94401
 kthagard@marshackhays.com
 DAVID A. WOOD, #272406
 dwood@marshackhays.com
 MARSHACK HAYS LLP
 870 Roosevelt
 Irvine, California 92620
 Telephone: (949) 333-7777
 Facsimile: (949) 333-7778


      Individual appearing without attorney
      Attorney for: Trustee, RICHARD A. MARSHACK

                                       UNITED STATES BANKRUPTCY COURT
                         CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISION                                       DIVISION

 In re:                                                                       CASE NO.: 8:18-bk-13638-ES

 FRIENDLY VILLAGE MHP, ASSOCIATES, L.P.,                                      CHAPTER: é

                                                                              NOTICE OF MOTION FOR:
                                                                              TRUSTEE’S MOTION TO APPROVE THREE RELATED
                                                                              COMPROMISES OF CONTROVERSIES: (1) CERTAIN
                                                                              STATE COURT ACTION; (2) CERTAIN INSURANCE
                                                                              COVERAGE LITIGATION; AND (3) ALON USA ENERGY
                                                                              INC. AND PARAMOUNT PETROLEUM CORPORATION

                                                                              (Specify name of Motion)

                                                                              DATE: 11/19/2019
                                                                              TIME: 10:30 am
                                                                              COURTROOM: 5A
                                                                              PLACE: United States Bankruptcy Court
                                                                                       411 West Fourth Street
                                                              Debtor(s).               Santa Ana, CA 92701-4593

1. TO (specify name):
   _A_L_L__IN
            __T_E__
                 RE_ST_E_D__P_A__
                    __          RT
                                 _I_E_S__A__
                                           ND
                                            __T_H
                                                __E_IR
                                                     __A_T_T
                                                           _O RN__
                                                             ___ E_Y_S__
                                                                       O_F__
                                                                           R___
                                                                             ECO RD_____________________
                                                                               ___

2. NOTICE IS HEREBY GIVEN that on the following date and time and in the indicated courtroom, Movant in the
   above-captioned matter will move this court for an Order granting the relief sought as set forth in the Motion and
   accompanying supporting documents served and filed herewith. Said Motion is based upon the grounds set forth in
   the attached Motion and accompanying documents.

3. Your rights may be affected. You should read these papers carefully and discuss them with your attorney, if you
    have one. (If you do not have an attorney, you may wish to consult one.)***
***The exhibits to the Motion have been filed in a separate Compendium with the Court. Copies may be obtained
from the Court or Kristine A. Thagard, whose address and name is in the upper left-hand corner of this Notice.
           This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                             Page 1                          F 9013-1.1.                       NOTICE
        Case 8:18-bk-13864-ES                  Doc 126 Filed 10/28/19 Entered 10/28/19 17:24:45                                       Desc
                                                Main Document    Page 4 of 94


4. Deadline for Opposition Papers: This Motion is being heard on regular notice pursuant to LBR 9013-1. If you wish
   to oppose this Motion, you must file a written response with the court and serve a copy of it upon the Movant or
   Movant’s attorney at the address set forth above no less than fourteen (14) days prior to the above hearing date. If
   you fail to file a written response to this Motion within such time period, the court may treat such failure as a waiver of
   your right to oppose the Motion and may grant the requested relief.

5. Hearing Date Obtained Pursuant to Judge’s Self-Calendaring Procedure: The undersigned hereby verifies that
   the above hearing date and time were available for this type of Motion according to the judge’s self-calendaring
   procedures.


Date: 10/28/2019                                                               MARSHACK HAYS LLP
                                                                               Printed name of law firm




                                                                               /s/ Kristine A. Thagard
                                                                                Signature


                                                                               Kristine A. Thagard
                                                                               Printed name of attorney




***[This Notice is being filed concurrently in the In re: Friendly Village GP, LLC, case 8:18-bk-13864-ES. The Notices
in both cases are identical.]




         This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                        Page 2
Case 8:18-bk-13864-ES       Doc 126 Filed 10/28/19 Entered 10/28/19 17:24:45         Desc
                             Main Document    Page 5 of 94


 1 D. EDWARD HAYS, #162507
   ehays@marshackhays.com
 2 KRISTINE A. THAGARD, #94401
   kthagard@marshackhays.com
 3 MARSHACK HAYS LLP
   870 Roosevelt
 4 Irvine, California 92620
   Telephone: (949) 333-7777
 5 Facsimile: (949) 333-7778

 6 Attorneys for Chapter 7 Trustee,
   RICHARD A. MARSHACK
 7

 8                            UNITED STATES BANKRUPTCY COURT
 9                CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION
10 In re                                        Case No. 8:18-bk-13864-ES
11 FRIENDLY VILLAGE GP, LLC,                    Chapter 7
12                Debtor.                        TRUSTEE’S MOTION TO APPROVE
                                                 THREE RELATED COMPROMISES OF
13                                               CONTROVERSIES: (1) CERTAIN STATE
                                                 COURT ACTION; (2) CERTAIN
14                                               INSURANCE COVERAGE LITIGATION;
                                                 AND (3) ALON USA ENERGY INC. AND
15                                               PARAMOUNT PETROLEUM
                                                 CORPORATION; AND APPROVE SUPER-
16                                               PRIORITY ADMINISTRATIVE LOAN OF
                                                 $11 MILLION
17
                                                 MEMORANDUM OF POINTS AND
18                                               AUTHORITIES; AND DECLARATIONS OF
                                                 RICHARD A. MARSHACK AND BRIAN
19                                               KABATECK IN SUPPORT
20                                               [COMPENDIUM OF EXHIBITS FILED
                                                 CONCURRENTLY HEREWITH]
21
                                                [This Motion is being filed concurrently in the
22                                              In re: Friendly Village MHP Associates, L.P.,
                                                case 8:18-bk-13638-ES. The Motions in both
23                                              cases are identical.]
24                                              Hearing
                                                Date:        November 19, 2019
25                                              Time:        10:30 a.m.
                                                Ctrm:        5A
26                                              Location:    United States Bankruptcy Court
                                                             411 West Fourth Street
27                                                           Santa Ana, CA 92701-4593
28


                                  MOTION TO APPROVE COMPROMISES
     3/1503-001
Case 8:18-bk-13864-ES       Doc 126 Filed 10/28/19 Entered 10/28/19 17:24:45         Desc
                             Main Document    Page 6 of 94


 1 D. EDWARD HAYS, #162507
   ehays@marshackhays.com
 2 KRISTINE A. THAGARD, #94401
   kthagard@marshackhays.com
 3 DAVID A. WOOD, #272406
   dwood@marshackhays.com
 4 MARSHACK HAYS LLP
   870 Roosevelt
 5 Irvine, California 92620
   Telephone: (949) 333-7777
 6 Facsimile: (949) 333-7778

 7 Attorneys for Chapter 7 Trustee,
   RICHARD A. MARSHACK
 8

 9                            UNITED STATES BANKRUPTCY COURT
10                CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION
11 In re                                         Case No. 8:18-bk-13638-ES
12 FRIENDLY VILLAGE MHP, ASSOCIATES,             Chapter 7
   L.P.,
13                                               TRUSTEE’S MOTION TO APPROVE THREE
             Debtor.                             RELATED COMPROMISES OF
14                                               CONTROVERSIES: (1) CERTAIN STATE
                                                 COURT ACTION; (2) CERTAIN
15                                               INSURANCE COVERAGE LITIGATION;
                                                 AND (3) ALON USA ENERGY INC. AND
16                                               PARAMOUNT PETROLEUM
                                                 CORPORATION; AND APPROVE SUPER-
17                                               PRIORITY ADMINISTRATIVE LOAN OF
                                                 $11 MILLION
18
                                                 MEMORANDUM OF POINTS AND
19                                               AUTHORITIES; AND DECLARATIONS OF
                                                 RICHARD A. MARSHACK AND BRIAN
20                                               KABATECK IN SUPPORT
21                                               [COMPENDIUM OF EXHIBITS FILED
                                                 CONCURRENTLY HEREWITH]
22
                                                 [This Motion is being filed concurrently in the
23                                               In re: Friendly Village GP, LLC, case 8:18-bk-
                                                 13864-ES. The Motions in both cases are
24                                               identical.]
25                                               Hearing
                                                 Date:       November 19, 2019
26                                               Time:       10:30 a.m.
                                                 Ctrm:       5A
27                                               Location:   United States Bankruptcy Court
                                                             411 West Fourth Street
28                                                           Santa Ana, CA 92701-4593


                                  MOTION TO APPROVE COMPROMISES
     3/1503-001
Case 8:18-bk-13864-ES               Doc 126 Filed 10/28/19 Entered 10/28/19 17:24:45                                             Desc
                                     Main Document    Page 7 of 94


 1                                           TABLE OF CONTENT
 2 1.     Summary of Argument ..............................................................................................................1
 3
          A.        State Court Settlement Agreement.................................................................................2
 4
          B.        The Insurance Coverage Litigation................................................................................3
 5
          C.        The Paramount Agreements...........................................................................................3
 6
     2.   Procedural Background..............................................................................................................4
 7
          A.        Statement of Facts..........................................................................................................4
 8
                    i.         The Bankruptcy Cases .......................................................................................4
 9
                    ii.        The State Court Action ......................................................................................5
10

11                  iii.       Insurance Carrier Litigation...............................................................................8

12        B.        Continued Operations and the Rent Reduction and Release Agreement.......................9

13        C.        The Escrow and Buyback Agreement..........................................................................10

14        D.        Other Assets of the Estates ..........................................................................................11
15 3.     The Agreements .......................................................................................................................11
16 4.     Details of the Proposed Compromises.....................................................................................11
17
          A.        State Court Settlement Agreement...............................................................................12
18
                    i.         Agreement........................................................................................................12
19
                    ii.        Effective Date ..................................................................................................12
20
                    iii.       Funding ............................................................................................................12
21
                    iv.        Sale of the Property..........................................................................................14
22
                    v.         Distribution after Sale of the Property.............................................................14
23
                    vi.        Trustee Compensation .....................................................................................15
24

25                  vii.       Appointment of Special Master and Allocation Procedure..............................16

26                  viii.      Protections for Plaintiffs and Claimants in Special Master Allocation
                               procedure..........................................................................................................17
27
                    ix.        Releases............................................................................................................19
28
                    x.         Trustee and Buyer Protection...........................................................................19

                                                                        i
Case 8:18-bk-13864-ES                      Doc 126 Filed 10/28/19 Entered 10/28/19 17:24:45                                                Desc
                                            Main Document    Page 8 of 94


 1                        xi.         Attorneys’ Fees ................................................................................................21
 2             B.         Insurance Coverage Litigation Settlement Agreement ................................................21
 3                        i.          Agreement........................................................................................................21
 4
                          ii.         Effective Date ..................................................................................................22
 5
                          iii.        Payments ..........................................................................................................22
 6
                          iv.         Stipulations of Exhaustion ...............................................................................22
 7
                          v.          Mutual Releases ...............................................................................................22
 8
                          vi.         Withdrawal of Claim........................................................................................23
 9
                          vii.        Dismissals ........................................................................................................23
10
                          viii.       Attorneys’ Fees and Costs................................................................................23
11

12                        ix.         Confidentiality .................................................................................................24

13             C.         The Paramount Agreements- Dismissal Agreement, Stipulation and Tolling
                          Agreement....................................................................................................................24
14
                          i.          Dismissal Agreement .......................................................................................24
15
                          ii.         The Tolling Agreement ....................................................................................25
16
     5.        Legal Argument .......................................................................................................................25
17
               A.         The Court may approve settlements of Estate claims..................................................25
18

19                        i.          The probability of success ...............................................................................26

20                                    1.         State Court Action................................................................................26

21                                    2.         Insurance Coverage Litigation.............................................................28

22                                    3.         Paramount Agreements........................................................................28
23                        ii.         Difficulties in Collection..................................................................................28
24                        iii.        Complexity of Litigation..................................................................................29
25
                          iv.         Expense, Inconvenience, and Delay ................................................................30
26
               B.         The Agreements are fair and equitable and should be approved .................................31
27
     6.        Prayer .......................................................................................................................................32
28
     Declaration of Richard A. Marshack ...................................................................................................37


     4827-1291-0499, v. 3                                               ii
Case 8:18-bk-13864-ES                       Doc 126 Filed 10/28/19 Entered 10/28/19 17:24:45                                              Desc
                                             Main Document    Page 9 of 94


 1                                                     TABLE OF AUTHORITIES
 2 Cases

 3 ATKN Company v. Guy F. Atkinson Company of California (In re Guy F. Atkinson Company),

 4        242 B.R. 497, 502 (9th Cir. BAP 1999) ......................................................................................... 26
 5 In re A & C Properties,

 6        784 F.2d 1377, 1380-81 (9th Cir. 1986)......................................................................................... 27
 7 In re Heissinger Resources Ltd.,

 8        67 Bankr. 378, 383 (C.D. Ill. 1986)................................................................................................ 27
 9 In re Hermitage Inn, Inc.,

10        66 Bankr. 71, 72 (Bankr. D. Colo. 1986) ....................................................................................... 27
11 Martin v. Robinson,

12        479 U.S. 854, 107 S.Ct. 189 (1989) ............................................................................................... 27
13 Schmitt v. Ulrich (In re Schmitt),

14        215 B.R. 417, 424 (9th Cir. BAP 1997) ......................................................................................... 26
15 Statutes

16 § 1542.................................................................................................................................................. 19

17 § 9019.................................................................................................................................................. 12

18 11 U.S.C. § 326................................................................................................................................... 16

19 11 U.S.C. § 362..................................................................................................................................... 6

20 11 U.S.C. § 364(c)(1).......................................................................................................................... 13

21 11 U.S.C. § 721............................................................................................................................... 9, 10

22 11 U.S.C. § 726....................................................................................................................... 14, 28, 35

23 11 U.S.C. section 363 (f)..................................................................................................................... 20

24 Bankruptcy Code § 326 ...................................................................................................................... 16

25 California Civil Code § 2860................................................................................................................ 6

26 California Code of Civil Procedure §187 ........................................................................................... 28

27 Section 1542 of the California Civil Code.......................................................................................... 23

28

                                                                         iii
      4827-1291-0499, v. 3
Case 8:18-bk-13864-ES                     Doc 126 Filed 10/28/19 Entered 10/28/19 17:24:45                                            Desc
                                           Main Document    Page 10 of 94


 1 Rules

 2 FRBP 2002.......................................................................................................................................... 25

 3 Rule 9019 of the Federal Rules of Bankruptcy Procedure ................................................................... 1

 4 Rule 9019(a) of the Federal Rules of Bankruptcy Procedure ............................................................. 25

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                               iv
     4827-1291-0499, v. 3
Case 8:18-bk-13864-ES                Doc 126 Filed 10/28/19 Entered 10/28/19 17:24:45           Desc
                                      Main Document    Page 11 of 94


 1 TO THE HONORABLE ERITHE A. SMITH, UNITED STATES BANKRUPTCY COURT

 2 JUDGE, THE OFFICE OF THE UNITED STATES TRUSTEE, AND ALL INTERESTED

 3 PARTIES:

 4            Richard A. Marshack, the duly appointed and acting chapter 7 trustee (“Trustee”) for the
 5 bankruptcy estates (“Estates”) of Friendly Village MHP, Associates, L.P. and Friendly Village GP,

 6 LLC (collectively “Debtors”), submits this motion (“Motion”) for an order, pursuant to Rule 9019 of

 7 the Federal Rules of Bankruptcy Procedure (“FRBP”), approving two (2) related settlement

 8 agreements and a related agreement for dismissal, which taken together effectuate a global

 9 compromise between multiple parties, including two bankruptcy estates, regarding ongoing highly

10 complex state court litigation commenced by Debtors’ tenants and associated equally complex

11 coverage litigation with Debtors’ insurance carriers.

12 1.         Summary of Argument
13            A bankruptcy court can approve settlements that are fair and equitable. Here, all parties have
14 agreed to a global settlement that will provide over $42.5 million to resolve multiple state court

15 litigations and clears the path for the eventual sale of the Property (defined below). The settlement

16 agreements were reached after months of arduous negotiation and over 11 mediation sessions with

17 four separate mediators,1 approximately five of which were attended by the Trustee and his counsel.

18 The settlements were a result of a Herculean effort by all parties. The settlement agreements and

19 agreement for dismissal completely resolve two state court actions, Acosta et al. v. Friendly Village,

20 et al., Los Angeles County Superior Court Case No. BC 591412 (“State Court Action”) and Friendly

21 Village Mobile Associates, LP, et al. v. American Reliable Insurance Company, et al., Los Angeles

22 Superior Court Case No. BC702267 (“Insurance Coverage Litigation”). The State Court Action has

23 been pending for over 4 years, and the first phase of the trial representing only 22% of the Plaintiffs

24 resulted in a verdict against the Debtors of approximately $5.5 million in compensatory damages and

25 over $6 million in punitive damages.

26            The settlement in the Insurance Coverage Litigation provides funding for the settlement of
27 the State Court Action and is inextricably tied to that settlement. Finally, the agreement regarding

28
     1
         Judge Tevrizian (Ret.), Ross Hart, Judge Freeman and Judge Lichtman (Ret.).
                                                        1
                                          MOTION TO APPROVE COMPROMISES
     4827-1291-0499, v. 3/1503-001
Case 8:18-bk-13864-ES                Doc 126 Filed 10/28/19 Entered 10/28/19 17:24:45               Desc
                                      Main Document    Page 12 of 94


 1 dismissal with Alon USA Energy Inc. and Paramount Petroleum Corporation (together,

 2 “Paramount”) provides for a waiver of costs and a tolling agreement for the dismissal of Paramount

 3 from the State Court Action. The three interrelated agreements which are the subject of this Motion

 4 are summarized below.

 5            A.       State Court Settlement Agreement
 6            The Settlement Agreement and Release in the Acosta et al. v. Friendly Village, et al., Los
 7 Angeles County Superior Court Case No. BC 591412 (“State Court Settlement Agreement”) is

 8 between the following parties:

 9                  Richard A. Marshack (previously defined as “Trustee”), in his capacity as chapter 7
                     trustee of the bankruptcy estate (“FV MHP Estate”) of Friendly Village MHP,
10                   Associates, LP (“FV Debtor” or “FV MHP”) and as chapter 7 trustee of the bankruptcy
                     estate (“FV GP Estate,” together with FV MHP the “Estates”) of Friendly Village, GP,
11                   LLC, a California Limited Liability Company (“FV GP”);
                    The 246 individual Plaintiffs (“Plaintiffs”) in the State Court Action;
12                  The 103 claimants who ONLY filed proofs of claims (“POC”) in the FV MHP Estate
                     and the FV GP Estate, i.e. they are not Plaintiffs, (together with the Plaintiffs who
13                   also filed proofs of claims against the Estates “Claimants”);
                    Kabateck LLP and Fields Law, the attorneys for Plaintiffs and Claimants;
14                  Sierra Corporate Management, Inc. (“Sierra”);
                    Kort & Scott Financial Group, LLC (“KSFG”); and
15                  Lee Kort and Michael Scott, individually (“Individuals”) (collectively, “State Court
                     Settlement Agreement Parties”).
16

17            Under the State Court Settlement Agreement FV MHP, FV GP, Sierra and KSFG
18 (collectively, “Settling Defendants”), Individuals, and Interstate Fire and Casualty Company

19 (“Interstate”), Gotham Insurance Company (“Gotham”), Admiral Insurance Company (“Admiral”), and

20 National Union Fire Insurance Company of Pittsburgh (“National Union”, together with Interstate,

21 Gotham and Admiral “Participating Insurance Carriers”), without any admission of fault or wrongdoing

22 of any kind by any of them, desire to fully and finally compromise and settle any and all disagreements,

23 disputes, and claims which they may have, or may hereafter have with Plaintiffs and Claimants arising

24 from or in any way connected with the State Court Action, the Park (defined below), Plaintiffs’ POC or

25 Claimants’ POC.

26            Plaintiffs and Claimants have agreed to release all of their claims against Settling Defendants,

27 Individuals, the Kort Family Trust u/d/t December 1, 2004 and amended November 2, 2006 and the

28 Michael H. Scott Revocable Trust u/d/t/ August 15, 2007 (collectively, “Family Trusts”), Trustee and

                                                       2
                                         MOTION TO APPROVE COMPROMISES
     4827-1291-0499, v. 3/1503-001
Case 8:18-bk-13864-ES                Doc 126 Filed 10/28/19 Entered 10/28/19 17:24:45         Desc
                                      Main Document    Page 13 of 94


 1 Participating Insurance Carriers in consideration of the payments made towards the Qualified Settlement

 2 Fund (as defined in the State Court Settlement Agreement), and other valuable consideration described

 3 therein. A copy of the State Court Settlement Agreement is attached to the Declaration of Richard A.

 4 Marshack (“Marshack Declaration”) as Exhibit “1.”

 5            B.       The Insurance Coverage Litigation
 6            The Insurance Settlement Agreement and Release for the case styled Friendly Village Mobile
 7 Associates, LP, et al. v. American Reliable Insurance Company, et al., Los Angeles Superior Court

 8 Case No. BC702267 (“Insurance Coverage Settlement Agreement”) is between

 9                  Richard A. Marshack (previously defined as “Trustee”), in his capacity as Chapter 7
                     trustee of FV MHP and FV GP;
10                  Sierra;
                    KSFG;
11                  Friendly Village Mobile Associates, L.P., a dissolved limited partnership (“FV1”);
                    Interstate;
12                  Gotham;
                    National Union;
13                  Admiral;
                    AIG Specialty Insurance Company (“AIG Specialty”);
14                  American Reliable Insurance Company (“American Reliable”);
                    Wesco Insurance Company (“Wesco”);
15                  Daniel C. Fischer; Michael Mowrey; Walter E. Novick (collectively “FV 1
                     Principals”); and
16                  Individuals (collectively “Insurance Settlement Agreement Parties”).
17            The Insurance Coverage Settlement Agreement is a funding agreement for part of the State
18 Court Settlement Agreement. It provides for releases by and between the insurance companies that

19 are parties to the Insurance Coverage Settlement Agreement and their insureds. It also provides for

20 the release of certain monies held at City National Bank (“Escrow Agent”) in escrow (“Escrow

21 Funds”) from the pre-bankruptcy buy back of a policy issued by AIG Specialty. As a result of the

22 Insurance Settlement Agreement, the Interstate and Gotham insurance policies are exhausted with

23 respect to the Park. A copy of the Insurance Coverage Settlement Agreement is attached to the

24 Marshack Declaration as Exhibit “2.”

25            C.       The Paramount Agreements
26            The Paramount agreements consist of (i) an Agreement to Dismiss Cross-Complaint without
27 prejudice and for each party to bear its own costs and fees (“Dismissal Agreement”); (ii) Stipulation

28 and [Proposed] Order to Dismiss the Cross-Claims against Paramount (“Stipulation”); and

                                                       3
                                         MOTION TO APPROVE COMPROMISES
     4827-1291-0499, v. 3/1503-001
Case 8:18-bk-13864-ES                Doc 126 Filed 10/28/19 Entered 10/28/19 17:24:45           Desc
                                      Main Document    Page 14 of 94


 1 (iii) Tolling Agreement (collectively, “Paramount Agreements”). The Paramount Agreements are

 2 between:

 3                  Richard A. Marshack (previously defined as “Trustee”), in his capacity as Chapter 7
                     trustee of FV MHP and FV GP;
 4                  Sierra;
                    KSFG; and
 5                  Paramount (collectively, “Paramount Parties”).
 6            The Paramount Agreements provide for the dismissal of Paramount from the State Court
 7 Action and a Tolling Agreement of the statute of limitations for any claims of FV MHP, FV GP,

 8 Sierra and KSFG against Paramount.

 9            A copy of the Dismissal Agreement is attached to the Marshack Declaration as Exhibit “3.”
10 A copy of the Stipulation is attached to the Marshack Declaration as Exhibit “4.” A copy of the

11 Tolling Agreement is attached to the Marshack Declaration as Exhibit “5.”

12            Put together, the State Court Settlement Agreement, the Insurance Coverage Settlement
13 Agreement, and the Paramount Agreements will facilitate a $42.5 million settlement, and will end

14 litigation that has gone on for years. The Trustee believes that the agreements are in the best interest

15 of the Estates and their creditors and should be approved.

16 2.         Procedural Background
17            A.       Statement of Facts
18                     i.       The Bankruptcy Cases
19            On October 2, 2018, FV MHP filed a voluntary petition under Chapter 7 of Title 11 of the
20 United States Code (“Petition Date”). A true and correct copy of this Court’s webPACER for Case

21 No. 8:18-bk-13638-ES as of September 26, 2019, is attached to the Marshack Declaration as

22 Exhibit “6.” The FV Debtor owns a mobile home park located at 5450 North Paramount Blvd., Long

23 Beach, California 90805 (“Property”). See Marshack Decl., ¶16.

24            Initially, Karen S. Naylor was appointed as the Chapter 7 Trustee (“Ms. Naylor”). Marshack
25 Decl., ¶9. On October 5, 2018, Ms. Naylor resigned, and Richard A. Marshack was appointed as the

26 Chapter 7 Trustee (“Trustee”). Id., ¶15.

27            Immediately upon his appointment, the Trustee mobilized his investigation into FV Debtor’s
28 financial affairs. The Trustee was informed that FV Debtor is the owner and operator of a 182 plus

                                                       4
                                         MOTION TO APPROVE COMPROMISES
     4827-1291-0499, v. 3/1503-001
Case 8:18-bk-13864-ES                Doc 126 Filed 10/28/19 Entered 10/28/19 17:24:45              Desc
                                      Main Document    Page 15 of 94


 1 unit, 18-acre, mobile home park in Long Beach (“Park”). The Debtor’s general partner is FV GP,

 2 which in turn is owned by the Family Trusts of the Individuals. Id., ¶16.

 3            On October 21, 2018, FV GP also filed a voluntary petition under Chapter 7 of Title 11.
 4 Richard A. Marshack was also appointed as Chapter 7 Trustee in the FV GP case. A true and correct

 5 copy of this Court’s webPACER for the bankruptcy case of FV GP, Case No. 8:18-bk-13864-ES as

 6 of September 26, 2019, is attached to the Marshack Declaration as Exhibit “7.”

 7            The Trustee is informed that FV GP’s assets consist of its equity interest in FV Debtor and in
 8 various insurance policies which name both Debtors as insureds. Id., ¶18.

 9            The creditor matrix filed in the FV GP case indicates that most, if not all, of its creditors are
10 also creditors in FV Debtor’s case. The proofs of claims filed by current and former tenants of the

11 Park, 246 of whom are Plaintiffs and 103 of which are only Claimants, were filed in both the FV

12 MHP Estate and the FV GP Estate. Id., ¶19.

13                     ii.      The State Court Action
14            The bankruptcy case was precipitated by ongoing state court litigation commenced on
15 August 13, 2015, by some of Debtors’ tenants in the Superior Court of the State of California,

16 County of Los Angeles, entitled Celestino Acosta, an individual, et al., v. City of Long Beach, a

17 municipality; Friendly Village Mobile Associates L.P., D.B.A. Friendly Village of Long Beach, a

18 California Limited Liability Company; Friendly Village MHP Associates L.P., D.B.A. Friendly

19 Village of Long Beach, a California Limited Liability Company; Friendly Village, GP, LLC, a

20 California Limited Liability Company; Sierra Corporate Management, Inc.; Kort and Scott

21 Financial Group LLC; and Does 1-100, assigned as Case No. BC591412 (previously defined as

22 “State Court Action”). Marshack Decl., ¶20.

23            Plaintiffs in the State Court Action filed the original complaint on August 13, 2015, and
24 thereafter filed five amended complaints. The operative complaint is the Fifth Amended Complaint

25 filed on May 11, 2018. The Fifth Amended Complaint named Settling Defendants, Does 1-100, and

26 FV1. A copy of the Fifth Amended Complaint is attached to the Marshack Declaration as

27 Exhibit “8.”

28 / / /

                                                       5
                                         MOTION TO APPROVE COMPROMISES
     4827-1291-0499, v. 3/1503-001
Case 8:18-bk-13864-ES                Doc 126 Filed 10/28/19 Entered 10/28/19 17:24:45           Desc
                                      Main Document    Page 16 of 94


 1            Before the filing of the Fifth Amended Complaint, Plaintiffs entered into a confidential
 2 settlement with the City of Long Beach (“City”). The City was thereafter dismissed from the State

 3 Court Action. FV1 has also previously entered into a confidential settlement with Plaintiffs. Id., ¶22.

 4            Plaintiffs are current and former residents of the Park who leased spaces in the Park from the
 5 FV MHP and the FV GP. The allegations in the State Court Action include claims by Plaintiffs that

 6 they have sustained property damage, bodily injury, and/or personal injury including, but not limited

 7 to, invasions of their private occupancy rights and interferences with their use and enjoyment of their

 8 leasehold interests, arising from a failure to maintain the Park. Plaintiffs also seek statutory

 9 attorneys’ fees and costs against Settling Defendants associated with the claims brought in the State

10 Court Action. See Marshack Decl., Ex. 8, pgs. 741-808.

11            Interstate, Gotham and Admiral are defending Settling Defendants in the Action through
12 independent counsel of their own choosing in accordance with California Civil Code § 2860, subject

13 to a full and complete reservation of rights. Marshack Decl., ¶23.

14            Prior to the commencement of the Bankruptcy cases, FV MHP was the owner and operator of
15 the Park. Sierra managed the Park from February 2014, to October 2, 2018. KSFG never owned,

16 operated or managed the Park, but entered into an agreement to purchase the Park on November 22,

17 2013. On February 5, 2014, KSFG entered into an Assignment and Assumption of the Purchase

18 Agreement whereby KSFG assigned all of its rights under the agreement to purchase the Park to FV

19 MHP. Id., ¶24.

20            On the FV MHP and FV GP petitions dates, the State Court Action was in the midst of a
21 multi-week jury trial. On October 2, 2018, the State Court issued a ruling that the automatic stay

22 under 11 U.S.C. § 362 pertained only to FV Debtor and allowed the trial to move forward as to all

23 other defendants. Id., ¶25.

24            On October 9, 2018, the Trustee filed a motion for relief from the automatic stay as Dk.
25 No. 16 (“FV MHP RFS Motion”), to allow the underlying State Court Action to continue trial to

26 liquidate all of the Plaintiffs’ claims against FV MHP at trial in the State Court Action versus a

27 contested claim objection process in the Bankruptcy Court. See Marshack Decl., Ex. 6, pg. 673. On

28 / / /

                                                       6
                                         MOTION TO APPROVE COMPROMISES
     4827-1291-0499, v. 3/1503-001
Case 8:18-bk-13864-ES                Doc 126 Filed 10/28/19 Entered 10/28/19 17:24:45            Desc
                                      Main Document    Page 17 of 94


 1 October 12, 2018, as Dk. No. 30, the Court entered an order granting the FV MHP RFS Motion. Id.,

 2 pg. 675.

 3            Similarly, upon the filing of the FV GP case, the Trustee filed a motion for relief from the
 4 automatic stay on October 22, 2018, as Dk. No. 10 (“FV GP RFS Motion”), to allow the underlying

 5 State Court Action to continue trial to liquidate all of the Plaintiffs’ claims at trial against FV GP in

 6 the State Court Action versus a contested claim objection process in the Bankruptcy Court. Id.,

 7 Marshack Decl., Ex. 7, pgs. 714-715. On October 25, 2018, as Dk. No. 20 in the FV GP case, the

 8 Court entered an order granting the FV GP RFS Motion. Id., pg. 716.

 9            In late November 2018, the jury returned verdicts in phase one2 of the State Court Action
10 awarding approximately thirty spaces $5.5 million in actual damages against all defendants, and

11 $3,440,212 in punitive damages against FV MHP. Marshack Decl., ¶28. The jury also awarded

12 $3,440,212 in punitive damages against FV GP3, $8,600,530 in punitive damages against Sierra., and

13 $18,921,166 in punitive damages against KSFG Id., ¶29. Phase one of the trial included the claims

14 of several dozens of the tenants who occupied the thirty spaces. Subsequent phases of the trial will

15 cover the claims of the remaining Plaintiffs.

16            The claims bar dates in the both bankruptcy cases were set for May 13, 2019. Plaintiffs’ POC
17 and Claimants’ POC were timely filed4. Marshack Decl., ¶30.

18            Except for the phase one trial plaintiffs, the claims of all Plaintiffs remain pending and absent
19 the State Court Settlement Agreement, are subject to being tried in subsequent phases of trial in the

20 State Court Action. Id., ¶ 31.

21            On June 12, 2019, each of the Settling Defendants filed appeals from the phase one verdict.
22 Id., ¶ 32.

23

24
     2
25   Because of the number of Plaintiffs, the State Court Action was being tried in phases. Phase one consisted
   of approximately 22% of the total number of Plaintiffs.
26 3 The punitive damages against FV GP were reversed and vacated by minute order dated May 17, 2019, in the

27 State Court Action.
   4
     Through excusable neglect, the claim of Plaintiff Rodrigo Acosta Mayorga (“Mayorga”) was filed late.
28 However, the Trustee and Mayorga’s attorneys entered into a stipulation dated October 22, 2019 Dk. No. 271
   to allow the claim to be considered timely filed.
                                                       7
                                         MOTION TO APPROVE COMPROMISES
     4827-1291-0499, v. 3/1503-001
Case 8:18-bk-13864-ES                Doc 126 Filed 10/28/19 Entered 10/28/19 17:24:45           Desc
                                      Main Document    Page 18 of 94


 1                     iii.     Insurance Carrier Litigation
 2            Prior to the Petition Date, on May 24, 2018, FV MHP, FV GP, Sierra Corporate
 3 Management, and Kort & Scott Financial Group, LLC filed their first amended complaint for

 4 declaratory relief in a separate state court action in the Superior Court of the State of California,

 5 County of Los Angeles, entitled Friendly Village Mobile Associates LP, d/b/a Friendly Village

 6 of Long Beach, a California limited partnership; Sierra Corporate Management, Inc., a

 7 California corporation; Friendly Village MHP Associates, L.P., d/b/a Friendly Village of Long

 8 Beach, a California limited partnership; Friendly Village GP, LLC, a California limited liability

 9 company; Kort & Scott Financial Group, LLC, a California limited liability company, v.

10 American Reliable Insurance Company, an Arizona corporation; Wesco Insurance Company, a

11 Delaware corporation; Gotham Insurance Company, a New York corporation; National Union

12 Fire Insurance Company of Pittsburgh, PA., a Pennsylvania corporation, and Does 1-100,

13 inclusive, assigned as Case No. BC 702267 (“Insurance Coverage Complaint”). Id., ¶33. A true

14 and correct copy of Insurance Coverage Complaint is attached as Exhibit “9” to the Marshack

15 Declaration.

16            On August 13, 2018, Gotham filed a cross-complaint against the Debtors (“Gotham Cross-
17 Complaint”). Id., ¶34. On the same day, National Union filed a cross-complaint against the Debtors

18 (“National Union Cross-Complaint”). Id. On August 20, 2011, Interstate filed a cross-complaint

19 against the Debtors (“Interstate Cross-Complaint,” collectively with the Gotham Cross-Complaint

20 and National Union Cross-Complaint referred to as the “Carrier Cross-

21 Complaints;” the Carrier Cross-Complaints, collectively with Insurance Coverage Complaint and

22 previously defined as “Insurance Carrier Litigation”). Id., ¶35.

23            On March 5, 2019, as Dk. No. 141 in the FV MHP case, the Trustee and various other parties
24 to the Insurance Carrier Litigation filed a stipulation for relief from the automatic stay in order to

25 allow the Insurance Carrier Litigation to proceed. Id., Ex. 6, pg. 690. On March 6, 2019, as Dk.

26 No. 142 in the FV MHP case, the Court entered an order approving the stipulation and allowed the

27 Insurance Carrier Litigation to proceed. Id., ¶36.

28 / / /

                                                       8
                                         MOTION TO APPROVE COMPROMISES
     4827-1291-0499, v. 3/1503-001
Case 8:18-bk-13864-ES                Doc 126 Filed 10/28/19 Entered 10/28/19 17:24:45           Desc
                                      Main Document    Page 19 of 94


 1            On March 5, 2019, as Dk. No. 68, a stipulation for relief from the automatic stay in order to
 2 allow the Insurance Carrier Litigation to proceed in the FV GP case was filed. On March 6, 2019, as

 3 Dk. No. 69, the Court entered an order approving the stipulation and allowing the Insurance Carrier

 4 Litigation to proceed in the FV GP case. Id., ¶37.

 5            B.       Continued Operations and the Rent Reduction and Release
 6                     Agreement
 7            Immediately upon his appointment, the Trustee retained Robert Warren of Investor Property
 8 Services Inc. (“IPS”), as the Estate’s property manager. Id., ¶38. On November 26, 2018, as Dk.

 9 No. 69, the Court entered an order approving IPS as the property manager. See Marshack Decl.,

10 Ex. 6, pg. 680.

11            Rather than simply removing the tenants and restricting all access to the Property, the Trustee
12 negotiated a rent reduction and release agreement (“Reduction Agreement”). Id., ¶39. Pursuant to the

13 terms of the Reduction Agreement, the Trustee agreed to reduce the monthly rent. In exchange, the

14 tenants granted a general release to the Trustee, his professionals, and the Estate from any liability

15 arising post-petition including from continued operations. Id. Nothing in the settlement agreements

16 that are the subject of this motion effect the Reduction Agreement. Id.

17            On October 25, 2018, as Dk. No. 47 in the FV MHP case, the Trustee filed a motion for order
18 (1) authorizing operation of the FV Debtor’s business pursuant to 11 U.S.C. § 721; (2) authorizing

19 collection of rents; (3) authorizing the payment of operating expenses; and (4) approval of the

20 Reduction Agreement (“Operate Motion”) which was set for hearing on November 15, 2018. Id.,

21 Ex. 6, pg. 677. On November 26, 2018, as Dk. No. 68, the Court entered an order granting the

22 Operate Motion and approving the Reduction Agreement. Id., Ex. 6, pg. 677; ¶41.

23            On January 10, 2019, as Dk. No. 112, the Trustee filed a second motion to extend the period
24 for which he was authorized to operate FV Debtor’s business under 11 U.S.C. § 721 (“Second

25 Operate Motion”). Id., Ex. 6, pg. 687. On February 1, 2019, as Dk. No. 130, the Court entered an

26 order granting the Second Operate Motion, authorizing the Trustee to operate the FV Debtor’s

27 business through and including June 28, 2019. Id., pg. 689.

28 / / /

                                                       9
                                         MOTION TO APPROVE COMPROMISES
     4827-1291-0499, v. 3/1503-001
Case 8:18-bk-13864-ES                Doc 126 Filed 10/28/19 Entered 10/28/19 17:24:45                   Desc
                                      Main Document    Page 20 of 94


 1             On May 30, 2019, as Dk. No. 169, the Trustee filed a third motion to extend the period for
 2 which he was authorized to operate FV Debtor’s business under 11 U.S.C. § 721 (“Third Operate

 3 Motion”). Id., Ex. 6, pg. 695. On June 27, 2019, as Dk. No. 197, the Court entered an order granting

 4 the Third Operate Motion, authorizing the Trustee to operate FV Debtor’s business through and

 5 including November 26, 2019. Id., pg. 699.

 6             C.      The Escrow and Buyback Agreement
 7             Previously the FV 1 Principals, on behalf of FV1, a dissolved limited partnership with a
 8 name very similar to the Debtors, ostensibly entered into an agreement (“Escrow Agreement”) with

 9 City National Bank (“CNB”), and FV GP, whereby certain payments made by or on behalf of JDi

10 Data Corporation and AIG Specialty Insurance Company would be placed into an escrow account,

11 and subject to the control of an escrow agent. Marshack Decl., ¶44. A true and correct copy of the

12 Escrow Agreement is attached to the Marshack Declaration as Exhibit “10.” Sometime later, FV1

13 entered into a policy buyback and release agreement with FV GP and AIG Specialty (“Buyback

14 Agreement”). Marshack Decl., ¶44. A true and correct copy of the Buyback Agreement is attached

15 to the Marshack Declaration as Exhibit “11.”

16             While the named parties to the FV Buyback Agreement are the FV 1 Principals in their
17 capacity as formers partner of FV1, a dissolved limited partnership; and FV GP, for some reason Lee

18 M. Kort (the principal of the FV Debtor through FV GP) executed the Buyback Agreement on behalf

19 of FV1, an entity in which he had no interest but which has a name very similar to Debtors’ name.

20 See Marshack Decl. ¶45, Ex. 11, pg. 895. The Trustee has spoken to coverage counsel, and has been

21 informed that the signatures were made in error. Marshack Decl., ¶45. So, while the Buyback

22 Agreement appears to be an asset of the FV GP bankruptcy estate and the FV MHP estate, under the

23 terms of the State Court Settlement Agreement the Escrow Funds are to be used to fund the State

24 Court Settlement on behalf of both FV MHP and FV GP. The funds are to be transferred to the

25 Trustee’s Trust Account, which is part of the FV MHP Estate5. Id., ¶45.

26
     5
         As further explained in the summary of the State Court Settlement Agreement below, the funds being
27 contributed to the State Court Settlement are to be deposited in the Trustee’s Trust Account. The funds are
     then to be transferred to the Plaintiffs’ counsel Qualified Settlement Fund for distribution pursuant to the
28 allocations determined by Special Master Cathy Yanni of JAMS. All Plaintiffs and Claimants have agreed the
   Special Master will determine the allocation of funds to be paid to Plaintiffs and Claimants.
                                                       10
                                         MOTION TO APPROVE COMPROMISES
     4827-1291-0499, v. 3/1503-001
Case 8:18-bk-13864-ES                Doc 126 Filed 10/28/19 Entered 10/28/19 17:24:45               Desc
                                      Main Document    Page 21 of 94


 1            D.       Other Assets of the Estates
 2            Together with his professionals, the Trustee examined the assets of the Estates, including
 3 potential preference and fraudulent conveyance claims of the Estates against the Sierra, KSFG,

 4 Individuals and Family Trusts. Within four years prior to the Petition Dates the Individuals and

 5 Family Trusts received approximately $4,000,000 of distributions from the Estates. Id., ¶62.

 6 Additionally, Sanford Michelman of the law firm Michelman and Robinson (“Michelman”) was paid

 7 approximately $1,700,000 in the two years prior to the Petition Dates. Id., ¶65.

 8            Sierra, KSFG, Family Trusts and Individuals dispute all of the claims against them. Id., ¶64.
 9 Further the Trustee understands that Michelman claims he is owed additional monies for fees not

10 paid, although Michelman has not filed a proof of claim and the claims bar date has passed. Id., ¶65.

11 3.         The Agreements
12            All parties to the settlement agreements engaged in extensive negotiations and without any
13 admission of liability, all the parties mutually desire to resolve all disputes between and among them

14 on the terms set forth in each of the respective settlement agreements.

15            All three agreements (State Court Settlement Agreement, Insurance Coverage Settlement
16 Agreement, and Dismissal Agreement) are conditioned on Bankruptcy Court approval. See

17 Marshack Decl., Ex. 1, pg. 10, Ex. 2, pg. 634, Ex. 3, pg. 652. In order for the insurance carriers to

18 fund the State Court Settlement Agreement, the Insurance Coverage Settlement Agreement must be

19 approved. While the Dismissal Agreement can stand alone, it is related to the overall dismissal of the

20 State Court Action and global resolution of the disputes between all the parties. As such, the Trustee

21 seeks approval of all three related and interconnected agreements as part of this Motion.

22 4.         Details of the Proposed Compromises
23            The following is a brief summary of the terms set forth in each agreement.6 Subject to
24 Bankruptcy Court approval.

25 / / /

26

27   6
     All interested parties are advised to consult the complete agreements for all terms and conditions. True and
   correct copies of the State Court Settlement Agreement, Coverage Litigation Settlement Agreement and
28 Dismissal Agreement are attached to the Marshack Declaration as Exhibits 1-3. The description of the
   settlement terms is a summary only.
                                                       11
                                         MOTION TO APPROVE COMPROMISES
     4827-1291-0499, v. 3/1503-001
Case 8:18-bk-13864-ES                Doc 126 Filed 10/28/19 Entered 10/28/19 17:24:45          Desc
                                      Main Document    Page 22 of 94


 1            A.       State Court Settlement Agreement
 2            Under the Terms of the State Court Settlement Agreement the State Court Settlement
 3 Agreement Parties have agreed as follows:

 4                     i.       Agreement
 5            Settling Defendants, Trustee, Individuals, and Participating Insurance Carriers, without any
 6 admission of fault or wrongdoing of any kind by any of them, desire to fully and finally compromise

 7 and settle any and all disagreements, disputes, and claims which they may have, or may hereafter

 8 have with Plaintiffs and Claimants arising from or in any way connected with the Action, the Park,

 9 Plaintiffs’ POC or Claimants’ POC. As more fully described in the State Court Settlement

10 Agreement, Plaintiffs and Claimants have agreed to release all of their claims against Settling

11 Defendants, Individuals, Family Trusts, Trustee and Participating Insurance Carriers in consideration

12 of the payments made towards the Plaintiffs’ Settlement Fund, and other valuable consideration

13 described in the State Court Settlement Agreement.

14                     ii.      Effective Date
15            The effective Date of the State Court Settlement Agreement is the latest of the following
16 conditions precedent: (a) Fourteen (14) calendar days after entry of a final order of the Bankruptcy

17 Court (i) approving the State Court Settlement Agreement pursuant to the Bankruptcy Code and

18 Rules of Bankruptcy Procedure provided that no appeal from such order is pending, and (ii)

19 approving the Insurance Settlement Agreement; and (b) Fourteen (14) calendar days after receipt by

20 Settling Defendants’ Attorneys of signatures by every Plaintiff to the Required Settlement

21 Documentation; and (c) Fourteen (14) calendar days after receipt by Settling Defendants’ Attorneys

22 of signatures by 95% of the 103 Claimants identified in Exhibit “A” to the Required Settlement

23 Documentation (as defined in the State Court Settlement Agreement), provided that none of the non-

24 signing Claimants oppose this § 9019 motions in the Bankruptcy Court.

25                     iii.     Funding
26            The Participating Insurance Carriers and the Individuals shall pay amounts to establish a
27 Plaintiffs’ Settlement Fund. The Plaintiffs’ Settlement Fund shall be allocated according to the terms

28 set forth in the State Court Settlement Agreement. See Marshack Decl., Ex. 1, pg. 11. Subject to the

                                                       12
                                         MOTION TO APPROVE COMPROMISES
     4827-1291-0499, v. 3/1503-001
Case 8:18-bk-13864-ES                Doc 126 Filed 10/28/19 Entered 10/28/19 17:24:45              Desc
                                      Main Document    Page 23 of 94


 1 establishment and funding of the Reserve Account as set forth in Section 7.6 of the State Court

 2 Settlement Agreement, only Plaintiffs will be allocated a portion of the Plaintiffs’ Settlement Fund.

 3 The amounts to be paid to establish the Plaintiffs’ Settlement Fund are as follows:

 4            (1) Interstate, Gotham, Admiral and National Union shall each pay Five Million Dollars
 5                ($5,000,000.00) on behalf of Settling Defendants for a total of Twenty Million Dollars
 6                ($20,000,000);
 7            (2) Subject to the terms set forth in the Backend Rights Section 8 of the State Court
 8                Settlement Agreement, Individuals shall pay Eleven Million Five Hundred Thousand
 9                Dollars ($11,500,000.00) for the sole purpose of funding the Plaintiffs’ Settlement Fund,
10                and shall lend the Estates’ Eleven Million Dollars ($11,000,000.00) as a super-priority
11                administrative loan pursuant to 11 U.S.C. § 364(c)(1) to be used solely for the Estates’
12                funding of the Plaintiffs’ Settlement Fund. Such super-priority administrative claim,
13                however, shall be subordinate to allowed administrative expenses and the payments in
14                the priority set forth in Section 8.2 of the State Court Settlement Agreement;
15            (3) Interstate, Gotham, Admiral and Individuals shall pay their respective sums to the
16                Trustee’s Trust Account no later than seven (7) calendar days after the effective date.
17                National Union shall pay its sum to the Trustee’s Trust Account no later than sixty (60)
18                calendar days after the effective date of the State Court Settlement Agreement;
19            (4) Subject to the written consent of the FV1 principals in the Insurance Settlement
20                Agreement, and approval by the Bankruptcy Court of the Insurance Settlement
21                Agreement, Trustee shall instruct and make necessary arrangements for the payment of
22                the Escrow Funds, no later than seven (7) calendar days after the effective date, by City
23                National Bank, as holder of the Escrow Funds, to the Trustee’s Trust Account; and
24            (5) Within the later of five (5) business days after (i) receipt of all funds from the Insurance
25                Carriers and Individuals, (ii) receipt by Settling Defendants’ Attorneys of copies of
26                signed Request(s) for Dismissal of the Action with prejudice, and (iii) entry of the final
27                order of this Court approving this Motion, the Trustee shall disburse the Plaintiffs’
28                Settlement Fund as follows:

                                                       13
                                         MOTION TO APPROVE COMPROMISES
     4827-1291-0499, v. 3/1503-001
Case 8:18-bk-13864-ES                Doc 126 Filed 10/28/19 Entered 10/28/19 17:24:45              Desc
                                      Main Document    Page 24 of 94


 1                     a. The sum of Forty-Two Million Five Hundred Thousand Dollars
 2                           ($42,500,000.00) shall be paid from the Trustee’s Trust Account to Plaintiffs’
 3                           Attorneys on behalf of Plaintiffs through the Qualified Settlement Fund. After
 4                           the payment to Plaintiffs’ Attorneys on behalf of Plaintiffs through the Qualified
 5                           Settlement Fund of the Forty-Two Million Five Hundred Thousand Dollars
 6                           ($42,500,000.00) the balance shall be deposited to a reserve fund to be used for
 7                           the maintenance, repair and remediation of the “Park”. The “Reserve Fund” may
 8                           be deposited into the account of FV Debtor held by the Trustee.
 9 See Marshack Decl., Ex. 1, pgs. 6 and 12.

10                     iv.      Sale of the Property
11            Under the State Court Settlement Agreement, the Trustee shall use his sound business
12 judgment and best efforts to sell the Park. See Marshack Decl., Ex. 1, pg. 12. Nothing in the State

13 Court Settlement Agreement obligates Trustee to sell the Park for any particular price, at any

14 particular time, or under any particular terms except as required by the Bankruptcy Code. Id., pg.

15 12. Upon reasonable request, Trustee will provide updates regarding efforts to sell the Park and/or

16 the status of consummating a sale of the Park.

17                     v.       Distribution after Sale of the Property
18            Upon sale of the Park by Trustee, Section 8 of the State Court Settlement Agreement
19 provides:

20            (1) The proceeds from the sale of the Property shall be distributed pursuant to the provisions
21                of 11 U.S.C. § 726 which means that all allowed administrative claims against the
22                Estates shall be paid prior to any distributions of sales proceeds to Plaintiffs, Claimants,
23                Individuals, or the Qualified Settlement Fund, or on account of the Backend Rights.
24                After payment of all allowed administrative expenses, secured claims including property
25                taxes, sale closing costs, costs of sale, and unpaid allowed priority (except Individuals)
26                and general unsecured claims other than Plaintiffs, Plaintiffs’ Attorneys, Claimants and
27                Claimants’ Attorneys, shall be paid as follows: (i) The next Four Million Dollars
28                ($4,000,000.00) of sales proceeds shall be paid to the Qualified Settlement Fund for the

                                                       14
                                         MOTION TO APPROVE COMPROMISES
     4827-1291-0499, v. 3/1503-001
Case 8:18-bk-13864-ES                Doc 126 Filed 10/28/19 Entered 10/28/19 17:24:45              Desc
                                      Main Document    Page 25 of 94


 1                benefit of Claimants; (ii) The next Four Million Dollars ($4,000,000.00) of sales
 2                proceeds shall be paid irrevocably to Individuals in partial satisfaction of their super-
 3                priority administrative claim; (iii) The next One Million Dollars ($1,000,000.00) of sales
 4                proceeds shall be paid to the Qualified Settlement Fund for the benefit of Claimants;
 5                (iv) The next One Million Dollars ($1,000,000.00) of sales proceeds shall be paid
 6                irrevocably to Individuals in partial satisfaction of their super-priority administrative
 7                claim; (v) Any remaining net sales proceeds shall be allocated as 50% paid to the
 8                Qualified Settlement Fund for the benefit of Claimants and 50% to Individuals on
 9                account of their super-priority administrative claim; and (vi) Any money received from
10                any other source whatsoever, including but not limited to remaining funds in the Estates’
11                account, shall be allocated as 50% paid to the Qualified Settlement Fund for the benefit
12                of Claimants and 50% paid to Individuals on account of their super-priority
13                administrative claim;
14            (2) Any of the Estates’ property, not otherwise distributed pursuant to Section 8.2.1 (i)-(vi)
15                shall be distributed equally to the (i) Qualified Settlement Fund for the benefit of
16                Claimants and to the (ii) Individuals, upon the Bankruptcy Court’s approval of the
17                Trustee’s final report and payment of all allowed administrative expense claims;
18            (3) The Individuals’ right to participate equally in any remaining funds described in Section
19                8 shall be limited to and shall in no circumstances exceed the Eleven Million Dollar
20                ($11,000,000.00) super-priority administrative loan set forth in Section 7.1.5; and
21            (4) The foregoing payments to the Individuals and Claimants are irrevocable and not subject
22                to any claw-back by the Trustee or his professionals notwithstanding that the Trustee
23                and his professionals have accrued but unpaid fees and expenses at the time of the
24                payment to the Individuals.
25 See Marshack Decl., Ex. 1, pg. 12.

26                     vi.      Trustee Compensation
27            The Trustee’s compensation shall be calculated pursuant to Bankruptcy Code § 326 which
28 provides a compensation formula based on all moneys disbursed or turned over to creditors. See

                                                       15
                                         MOTION TO APPROVE COMPROMISES
     4827-1291-0499, v. 3/1503-001
Case 8:18-bk-13864-ES                Doc 126 Filed 10/28/19 Entered 10/28/19 17:24:45                    Desc
                                      Main Document    Page 26 of 94


 1 Marshack Decl., Ex. 1, pg. 14. The Trustee agrees he will not seek a commission on the Twenty-

 2 Two Million Five Hundred Thousand Dollars ($22,500,000.00) paid/loaned by the Individuals. Id.,

 3 pg. 14. In consideration of Trustee’s agreement to limit his request for compensation pursuant to

 4 this Section, all Parties waive any right to object and agree not to oppose the Trustee’s request for

 5 compensation, provided that they may object to compensation based on: (a) payment of allowed

 6 administrative expenses to creditors who are not the Trustee’s attorneys or accountants, and

 7 (b) payment of allowed administrative expenses of the Trustee’s attorneys and accountants to the

 8 extent they exceed a total sum of $150,000. Id., pg. 14.

 9             Additionally, the Trustee will not seek a bonus or multiplier over and above the
10 compensation set forth in the percentages listed in 11 U.S.C. § 326. Id., pg. 14. If Trustee does

11 seek a bonus or multiplier over and above the compensation set forth and the percentages

12 listed in 11 U.S.C. § 326, Claimants can object based upon his agreement. Id., pg. 14.

13                      vii.    Appointment of Special Master and Allocation Procedure
14 Plaintiffs’ Attorneys and Claimants’ Attorneys have selected Cathy Yanni of JAMS to act as the

15 Special Master to determine the allocation of funds paid to Plaintiffs and Claimants pursuant to the

16 terms of this SAR.7 Plaintiffs and Claimants agree that Settling Defendants, Individuals, Trustee,

17 and Participating Insurance Carriers are not responsible for determining allocation of any funds

18 among Plaintiffs and Claimants, or for paying any fees associated with the Special Master. See

19 Marshack Decl., Ex. 1, pg. 14.

20             Plaintiffs and Claimants recognize that the Special Master, with input from Plaintiffs’
21 Attorneys, may develop and implement processes, procedures and forms for the efficient

22 implementation of the settlement program. All decisions regarding the allocation of funds between

23 Plaintiffs and Claimants shall be determined by the Special Master, without involvement, role, or

24 responsibility by Settling Defendants, Individuals, Trustee, or Participating Insurance Carriers. See

25 Marshack Decl., Ex. 1, pg. 14.

26

27
     7
         While not part of the State Court Settlement Agreement, there is a procedure that all Plaintiffs’ and
28 Claimants have agreed to and which gives them a right to appeal the allocation of Cathi Yanni. This process is
   set for the in the Declaration of Brian Kabateck, one of Plaintiffs’ Attorneys.
                                                       16
                                         MOTION TO APPROVE COMPROMISES
     4827-1291-0499, v. 3/1503-001
Case 8:18-bk-13864-ES                Doc 126 Filed 10/28/19 Entered 10/28/19 17:24:45                       Desc
                                      Main Document    Page 27 of 94


 1            Plaintiffs’ Attorneys and Claimants’ Attorneys shall provide a report to Trustee of the name of
 2 each Plaintiff and Claimant who is paid and the date of payment within fifteen (15) days of payment

 3 being made. Id., pg. 14.

 4                     viii. Protections for Plaintiffs and Claimants in Special Master
 5                              Allocation procedure
 6            As provided in the Declaration of Brian Kabateck (“Kabateck Declaration”), The Special
 7 Master’s duties and authority include:

 8                          a. Determining the factors to be considered for allocation of settlement funds;
 9                          b. Calculating the actual allocation of settlement funds among the participating

10                              Plaintiffs and Claimants;
                            c. Serving as the final and binding arbitrator on any and all appeals asserted by
11
                                Plaintiffs and Claimants to their respective settlement allocation;
12
                            d. Overseeing the distribution of settlement funds.
13
     Kabateck Declaration ¶ 7
14
              Further, the process of allocation and distribution of settlement funds will be as follows:
15                          a. First, the Special Master will be provided with any objective information she may
16                              need regarding each and every Plaintiff and/or Claimant. In prior settlements in the
17                              Acosta matter, such information has included move-in date, move-out date, whether

18                              someone is a resident or a tenant, date of purchase of home, date of sale of home, and
                                information about the involvement of a Plaintiff’s or Claimant’s in the litigation or
19
                                trial.
20
                            b. Concurrently, each Plaintiff and/or Claimant will be given the opportunity to
21
                                complete a form wherein they can describe any special circumstances they wish for
22                              the Special Master to consider.
23                          c. The Special Master will then make an initial allocation of settlement funds to each
24                              Plaintiff and/or Claimant who is entitled to participate in the distribution. The Special

25                              Master will also designate a certain percentage of the gross settlement fund as a
                                “hold-back” to address any potential appeals (discussed below). The Special Master
26
                                will be the sole decision-maker regarding this allocation, and counsel will have
27
                                absolutely no discretion as to the allocation.
28

                                                       17
                                         MOTION TO APPROVE COMPROMISES
     4827-1291-0499, v. 3/1503-001
Case 8:18-bk-13864-ES                Doc 126 Filed 10/28/19 Entered 10/28/19 17:24:45                       Desc
                                      Main Document    Page 28 of 94


 1                          d. Next, through the claims administrator, each Plaintiff and/or Claimant will be
 2                              advised—in writing—of the amount initially allocated to their claim. They will be

 3                              given the opportunity to either accept or appeal the amount allocated to their claim
                                within 30 days. They will be advised of the fact that an appeal may result in a larger
 4
                                award, the same award, or even a reduction in an award (if they present facts
 5
                                warranting a reduction). They will be advised of how to submit their appeal, and will
 6
                                be advised that they may submit any further information or evidence they wish for
 7                              the Special Master to consider. The correspondence described herein will be
 8                              translated into Spanish, and attorneys and staff (including Spanish-speakers) will be
 9                              available to address any questions regarding the process.

10                          e. Plaintiffs and/or Claimants who accepted their initial allocation will immediately be
                                issued their initial allocation of settlement funds, less fees and costs.
11
                            f. After the appeal period expires, the Special Master will consider all timely-submitted
12
                                appeals. The Special Master will, as necessary, contact Plaintiffs and/or Claimants for
13
                                any further information or discussion. If warranted, and solely within her discretion,
14                              the Special Master will then make any adjustments to the allocations for the Plaintiffs
15                              and/or Claimants who appealed. Her decision will be final and binding.
16                          g. When all appeals have been addressed, the remaining “hold back” funds will

17                              be allocated by the Special Master to all participating Plaintiffs and/or
                                Claimants on a pro rata basis. Final checks will be issued through the claims
18
                                administrator.
19

20 Kabateck Declaration ¶9.

21           An overview of the process described was presented to each Plaintiff and Claimant—in

22 writing, and in the form of an in-person presentation by counsel and staff from Plaintiffs’ and

23 Claimants’ Attorneys. The letter describing the above process was also translated into Spanish

24 (and multiple Spanish interpreters were present at counsel’s presentation). Each and every

25 Plaintiff has been given an opportunity to ask questions regarding the process. After being advised

26 of this process, Plaintiffs and Claimants were asked to acknowledge in writing that they have been

27 advised of the process, and that they voluntarily agree to participate in the settlement and allocation

28 process described above. This letter and signed acknowledgment (referred to as an “Informed

                                                        18
                                          MOTION TO APPROVE COMPROMISES
     4827-1291-0499, v. 3/1503-001
Case 8:18-bk-13864-ES                Doc 126 Filed 10/28/19 Entered 10/28/19 17:24:45          Desc
                                      Main Document    Page 29 of 94


 1 Consent Letter”) is separate and apart from the Settlement Agreement executed by Plaintiffs and

 2 Claimants. Kabateck Declaration ¶10.

 3            Presently, 100% of the Plaintiffs and over 99% of Claimants (all but one) have executed the
 4 Informed Consent Letter acknowledging and agreeing to the allocation process described above.

 5 The only outstanding signature is for a Claimant who recently passed away; Plaintiffs’ and

 6 Claimants’ Attorneys are in the process of seeking appointment of successor/representative for this

 7 Claimant. Kabateck Declaration ¶11.

 8            The process described above was used in two other settlements obtained Plaintiffs in the
 9 State Court Action. The process was incredibly efficient and satisfactory to all involved. In fact, in

10 the multi-million dollar settlement with the prior ownership group, there were absolutely no appeals

11 of the Special Master’s allocation. Kabateck Declaration ¶12.

12                     ix.      Releases
13            The State Court Settlement Agreement contains releases by the Plaintiffs and Claimants of
14 Settling Defendants, Trustee, Individuals, Family Trusts, and Participating Insurance Carriers,

15 including § 1542 releases, with certain carveouts as provided for in the State Court Settlement

16 Agreement. See Marshack Decl., Ex. 1, pg. 16.

17            The State Court Settlement Agreement also contains releases between Trustee (both in his
18 official capacity and individually), Estates, KSFG, Sierra, Individuals, and Family Trusts with

19 certain carveouts as provided for in the State Court Settlement Agreement. Id., pg. 17. Finally, the

20 Individuals agree to obtain a release from Michelman of all claims against the Estates, including

21 those for outstanding fees due. Id., pg. 18.

22                     x.       Trustee and Buyer Protection
23            Plaintiffs and Claimants acknowledge the Park is being managed by the Trustee, who as of
24 October 5, 2018, took over the operation and management of the Park in “As Is” condition. See

25 Marshack Decl., Ex. 1, pgs. 18-19. The Trustee is also negotiating for the sale of the Park in “As Is”

26 condition. Id., pg. 16-17. The sale of the Park may include a closure of the Park and it ceasing to

27 operate as a mobilehome park. Id., pg. 18-19. The sale or a park closure is not certain and is not part

28 of the consideration or a condition of the State Court Settlement Agreement. Id., pg. 19.

                                                       19
                                         MOTION TO APPROVE COMPROMISES
     4827-1291-0499, v. 3/1503-001
Case 8:18-bk-13864-ES                Doc 126 Filed 10/28/19 Entered 10/28/19 17:24:45            Desc
                                      Main Document    Page 30 of 94


 1            Further the State Court Settlement Agreement provides that:
 2            (1) Plaintiffs and Claimants agree that the buyer’s purchase of the Park shall be free and clear
 3                of all claims and liens, including pursuant to 11 U.S.C. section 363 (f);
 4            (2) if the buyer offers Plaintiffs and Claimants a monthly Rent Reduction and Release
 5                Agreement with the same rental discount as the one previously offered them by the
 6                Trustee, then: (a) the buyer shall have not less than forty-eight (48) months following the
 7                date upon which buyer purchases the Park in which to repair and stabilize the Park, and
 8                (b) during such forty-eight (48) month period, other than any material adverse changes in
 9                the condition of the Property that occur during such period and are not repaired within a
10                reasonable period of time following notice to the buyer requesting the repair, Plaintiffs
11                and Claimants will release and waive, and be deemed to have released and waived, any
12                claims against the buyer relating to the physical condition of the Park, including with
13                respect to any geological, infrastructure or environmental issues or remediation and any
14                claims based on, arising out of, or otherwise related to the Litigation (including claims
15                which could have been made in the Litigation) not otherwise released in the State Court
16                Settlement Agreement;
17            (3) if the buyer offers Plaintiffs and Claimants a monthly Rent Reduction and Release
18                Agreement with the same rental discount as previously offered them by the Trustee, then
19                any and all disputes and claims arising out of, or related to, the Park, any such Rent
20                Reduction and Release Agreement, the leases and rental agreements, and Plaintiff’s or
21                Claimant’s occupancy, tenancy or possession, will be resolved by mandatory binding
22                arbitration before a neutral from JAMS in accordance with the JAMS Comprehensive
23                Arbitration Rules and Procedures, provided that buyer opts for this provision and agrees
24                to pay all of JAMS fee for conducting the arbitration; and
25            (4) nothing contained in the State Court Settlement Agreement shall require the buyer or any
26                subsequent owner of the Park to continue to operate the Park if all required actions under
27                the California Mobile Home Park Residency Act and/or other required statutes, laws and
28                ordinances are followed.

                                                       20
                                         MOTION TO APPROVE COMPROMISES
     4827-1291-0499, v. 3/1503-001
Case 8:18-bk-13864-ES                Doc 126 Filed 10/28/19 Entered 10/28/19 17:24:45            Desc
                                      Main Document    Page 31 of 94


 1 See Marshack Decl., Ex. 1, pg. 19.

 2            Additionally, and provided that the Trustee continues to offer the Rent Reduction and Release
 3 Agreement, and as further consideration of the rent reduction offered, Plaintiffs and Claimants agree,

 4 from October 2, 2018 through December 31, 2021, to waive any claims against the Trustee relating

 5 to the physical condition of the Park and related geological, infrastructure, and environmental issues,

 6 or any remediation or any claim based on, related to or arising out of the State Court Action

 7 (including claims which could have been made in the State Court Action) which are not otherwise

 8 released in the State Court Settlement Agreement unless there is a material adverse change in the

 9 condition of the Property during such period caused by the Trustee which is not repaired within a

10 reasonable period of time after notice to the Trustee. Id., pg. 19. Provided that the Trustee continues

11 to offer the Rent Reduction and Release Agreement, and as further consideration of the rent

12 reduction offered, Plaintiffs and Claimants also agree to assume all risks related to the physical

13 condition of the Park and related geological, infrastructure and environmental issues, the potential

14 closure of the Park, the sale of the Park, the risk of loss of possession and eviction from the Park

15 arising out of the sale of the Park, and possible tax ramifications arising from any sale or closure of

16 the Park. Plaintiffs and Claimants agree that injunctive relief shall be available for the violation of

17 this Section. Id., pg. 19.

18                     xi.      Attorneys’ Fees
19            Except for the payment of statutory attorneys’ fees and costs provided for in the State Court
20 Settlement Agreement, Plaintiffs, Claimants and Settling Defendants shall each bear their own

21 attorneys’ fees and costs incurred in the State Court Action. See Marshack Decl., Ex. 1, pg. 20.

22            B.       Insurance Coverage Litigation Settlement Agreement
23            Under the Terms of the Coverage Litigation Settlement Agreement the Coverage
24 Litigation Settlement Agreement Parties have agreed as follows:

25                     i.       Agreement
26            In light of the settlement in the State Court Action, the parties to the Insurance Coverage
27 Litigation agree to resolve disputes between them finally and forever as provided for in the

28 / / /

                                                       21
                                         MOTION TO APPROVE COMPROMISES
     4827-1291-0499, v. 3/1503-001
Case 8:18-bk-13864-ES                Doc 126 Filed 10/28/19 Entered 10/28/19 17:24:45          Desc
                                      Main Document    Page 32 of 94


 1 Insurance Coverage Settlement Agreement, subject to approval by the Bankruptcy Court. See

 2 Marshack Decl., Ex. 2 , pg. 633.

 3                     ii.      Effective Date
 4            The Insurance Coverage Litigation Settlement Agreement is effective on the same terms as
 5 the State Court Settlement Agreement. See Marshack Decl., Ex. 2, pg. 634.

 6                     iii.     Payments
 7            Interstate, Gotham, Admiral and National Union shall each pay Five Million Dollars
 8 ($5,000,000.00) on behalf of Settling Defendants for a total of Twenty Million Dollars

 9 ($20,000,000). See Marshack Decl., Ex. 2, pgs. 634-635.

10            Further, the FV1 Principals and Trustee shall jointly instruct the Escrow Agent to pay, no
11 later than seven (7) calendar days after the Agreement Effective Date, the Remaining Escrow Funds

12 (approximately $1,513,675.37) to the Trustee’s Trust Account. A copy of the proposed Escrow

13 Instruction to pay the Escrow Funds to the Trustee’s Trust Account (with account information

14 redacted) is attached to the Marshack Declaration as Exhibit “12.”

15                     iv.      Stipulations of Exhaustion
16            The Insurance Coverage Litigation Settlement Agreement also provides that: (1) the
17 Interstate Payment fully exhausts the aggregate limit of the Interstate Policy with respect to the Park;

18 and (2) the Gotham Payment fully exhausts the aggregate limits of the First Gotham Policy and of

19 the Second Gotham Policy applicable with respect to the Park. Further, all of the Parties

20 acknowledge and stipulate that the aggregate limit of the AIG Specialty Policy is exhausted. See

21 Marshack Decl., Ex. 2, pg. 635.

22                     v.       Mutual Releases
23 The Insurer Parties, Insurer Parties Releasors and Insured Related Parties Releasors (all as defined in

24 the Insurance Coverage Settlement Agreement) release each other in connection with or relating to

25 the (a) the State Court Action and/or (b) Insurance Coverage Litigation (collectively, the “Released

26 Matters”). See Marshack Decl., Ex. 2, pgs. 635-636.

27 / / /

28 / / /

                                                       22
                                         MOTION TO APPROVE COMPROMISES
     4827-1291-0499, v. 3/1503-001
Case 8:18-bk-13864-ES                Doc 126 Filed 10/28/19 Entered 10/28/19 17:24:45              Desc
                                      Main Document    Page 33 of 94


 1            The Insurer Parties also release each other from any and all claims for contribution,
 2 subrogation or declaratory relief of any nature, that have been or could have been asserted or brought

 3 as between or among them, or each of them, in connection with the Released Matters. See Marshack

 4 Decl., Ex. 2, pg. 636.

 5            The Insurance Settlement Agreement Parties expressly acknowledge and agree that the
 6 Released Matters do not extend to any first-party claims under the Admiral Policy. Admiral’s

 7 obligations to pay first-party loss under the Admiral Policy, subject to the aggregate limit of said

 8 policy, are not modified in any way by, and shall not be construed as modified in any way by,

 9 Insurance Coverage Settlement Agreement. See Marshack Decl., Ex. 2, pg. 636. The Insurance

10 Coverage Settlement Agreement also contains a waiver of Section 1542 of the California Civil Code.

11 Id., pgs. 636-637.

12                     vi.      Withdrawal of Claim
13            The Insurance Coverage Settlement Agreement also provides that AIG Specialty shall, within
14 five (5) business days of the Agreement Effective Date, withdraw its claim for $33,752.94 filed on or

15 about January 14, 2019 in the FV GP bankruptcy case. See Marshack Decl., Ex. 2, pg. 637.

16                     vii.     Dismissals
17            No later than three (3) court days after the effective date, the parties to the Insurance
18 Coverage Litigation shall cause a Notice of Settlement to be filed with the State Court. See

19 Marshack Decl., Ex. 2, pg. 637. No later than five (5) court days after the effective date, the parties

20 to the Insurance Coverage Litigation shall cause to be filed in the Coverage Action all appropriate

21 notices of dismissal, with prejudice, of their respective complaints and cross-complaints. Id.,

22 pg. 637.

23                     viii. Attorneys’ Fees and Costs
24            Except as otherwise provided for in the Insurance Coverage Settlement Agreement, each
25 party is to pay their own costs and fees. See Marshack Decl., Ex. 2, pg. 637.

26 / / /

27 / / /

28 / / /

                                                       23
                                         MOTION TO APPROVE COMPROMISES
     4827-1291-0499, v. 3/1503-001
Case 8:18-bk-13864-ES                Doc 126 Filed 10/28/19 Entered 10/28/19 17:24:45                       Desc
                                      Main Document    Page 34 of 94


 1                     ix.      Confidentiality
 2            The Parties and their counsel agree to maintain the confidentiality of the terms of the
 3 Insurance Coverage Settlement Agreement, and the negotiations leading to the same (collectively,

 4 “Confidential Information”) with the following exceptions8:

 5            (a) to the extent disclosure of the Insurance Coverage Settlement Agreement is necessary for
 6                 purposes of seeking and obtaining approval of the Agreement by the Bankruptcy Court;
 7            (b) to the extent disclosure of Confidential Information is reasonably determined by the
 8                 respective Parties to be required in the course of their respective businesses or for
 9                 compliance with the terms of the Insurance Coverage Settlement Agreement;
10             (c) to the extent disclosure of the Insurance Coverage Settlement Agreement is necessary in
11                 connection with a claim and/or proceeding concerning insurance coverage under, or
12                 equitable indemnity/contribution with respect to, the Policies, or any of them;
13            (d) to the extent disclosure of Confidential Information is required by operation of law,
14                 including, by way of example and not limitation, in response to a subpoena, legal process,
15                 or court order;
16            (e) to the extent necessary to enforce any representation, warranty or obligation under this
17                 Agreement; and
18            (f) with the written consent of all other Parties.
19 See Marshack Decl., Ex. 2, pgs. 637-638.

20            C.       The Paramount Agreements- Dismissal Agreement, Stipulation and
21                     Tolling Agreement
22            Under the terms of the Dismissal Agreement, Stipulation and Tolling Agreement the
23 Paramount Parties have agreed as follows:

24                     i.       Dismissal Agreement
25            Debtors, Sierra and KSFG shall dismiss the cross-complaint against Paramount without
26 prejudice, as provided in the Dismissal Agreement. See Marshack Decl., Ex. 3, pg. 652. Each of the

27

28   8
      The parties and their counsel consented to the attachment of the Insurance Settlement Agreement to the Marshack
     Declaration and the statements made herein.
                                                              24
                                          MOTION TO APPROVE COMPROMISES
     4827-1291-0499, v. 3/1503-001
Case 8:18-bk-13864-ES                Doc 126 Filed 10/28/19 Entered 10/28/19 17:24:45         Desc
                                      Main Document    Page 35 of 94


 1 parties to the Dismissal Agreement shall be responsible for the fees and costs they have each

 2 incurred as of the effective date of the agreement, including the fees and costs associated with the

 3 cross-complaint, defenses thereto. Id., Ex. 3, pg. 652. Simultaneously with the Dismissal Agreement,

 4 the Parties shall execute the Stipulation and a Request for Dismissal. As to the Debtors, the

 5 Dismissal Agreement, the Stipulation and the Tolling Agreement shall only be binding upon entry of

 6 a Final Order (as defined in the Dismissal Agreement) in each of the Bankruptcy Cases. Id., Ex. 3,

 7 pg. 652.

 8                     ii.      The Tolling Agreement
 9            The Tolling Agreement tolls the Cross-Claims from the Effective Date through and including
10 540 days from the effective date (the “Completion Date”). See Marshack Decl., Ex. 5, pg. 663. The

11 time period between the effective date and the Completion Date shall not be included in computing

12 the deadline under any statute of limitations that may be applicable to a Cross-Claim asserted by

13 Debtors, Sierra and/or KSFG against Paramount. Paramount shall not assert, plead, or raise in any

14 fashion, any defense or avoidance to a Cross-Claim based on the running of a statute of limitation,

15 laches, or waiver during the period that this Tolling Agreement is in effect, or the failure of Debtors,

16 Sierra and/or KSFG to assert Cross-Claims during the period that this Tolling Agreement is in effect.

17 Id., pg. 633. Paramount reserves the right and the Tolling Agreement does not waive Paramount’s

18 right to assert, plead, or raise against Debtors, Sierra and/or KSFG any defense or avoidance to the

19 Cross-Claims based on a statute of limitations, laches, waiver, or other timeliness defense based on

20 time that ran before the effective date of the Tolling Agreement or after the termination of the

21 Tolling Agreement. Id., pg. 663.

22 5.         Legal Argument
23            A.       The Court may approve settlements of Estate claims.
24            The Court has the authority to decide whether to approve a trustee’s proposed settlement of
25 claims held by or asserted against a bankruptcy estate. Notice must be given to all creditors, the

26 United States trustee, the debtor, and others as provided in FRBP 2002. See, Rule 9019(a) of the

27 Federal Rules of Bankruptcy Procedure.

28 / / /

                                                       25
                                         MOTION TO APPROVE COMPROMISES
     4827-1291-0499, v. 3/1503-001
Case 8:18-bk-13864-ES                Doc 126 Filed 10/28/19 Entered 10/28/19 17:24:45                  Desc
                                      Main Document    Page 36 of 94


 1            It is well-established that a compromise should be approved if it is “in the best interest of the
 2 estate … and is fair and equitable for the creditors.” Schmitt v. Ulrich (In re Schmitt), 215 B.R. 417,

 3 424 (9th Cir. BAP 1997); ATKN Company v. Guy F. Atkinson Company of California (In re Guy F.

 4 Atkinson Company), 242 B.R. 497, 502 (9th Cir. BAP 1999) (“At its base, the approval of a

 5 settlement turns on the question of whether the compromise is in the best interest of the estate.”)

 6            The standards to be applied to the approval of a settlement include:
 7            1.       the probability of success of the litigation on its merits;
 8            2.       the difficulties in collection on a judgment;
 9            3.       the complexity of the litigation involved; and
10            4.       the expense, inconvenience or delay occasioned by the litigation, and the interest of
11                     creditors.
12 In re A & C Properties, 784 F.2d 1377, 1380-81 (9th Cir. 1986), cert. den., Martin v. Robinson,

13 479 U.S. 854, 107 S.Ct. 189 (1989).

14            Although the Court is to consider the range of results in the litigation, “the court’s
15 assessment does not require resolution of the issues, but only their identification, so that the

16 re asonable ne ssof the settlement may be evaluated” (emphasis added). In re Hermitage Inn, Inc.,

17 66 Bankr. 71, 72 (Bankr. D. Colo. 1986). Moreover, it is not the bankruptcy court’s responsibility

18 to decide the numerous questions of law and fact with respect to the merits of the litigation, but

19 rather to “canvass the issues and see whether the settlement falls below the lowest point of the

20 range of reasonableness.” In re Heissinger Resources Ltd., 67 Bankr. 378, 383 (C.D. Ill. 1986).

21                     i.       The probability of success
22                              1.      State Court Action
23            The probability of success element weighs heavily in favor of approving the compromises.
24 The phase one trial, consisting of approximately 22% of the Plaintiff in the State Court Action

25 resulted in a verdict of $5,565,166.00 of compensatory damages and $34,402,120.009 of punitive

26 damages. Marshack Decl., ¶47. Extrapolated out, if the future phases of trial resulted in similar

27

28   9
      This was later reduced by the court, be even after reduction the punitive damages still exceed
     $30,000,000.00.
                                                       26
                                         MOTION TO APPROVE COMPROMISES
     4827-1291-0499, v. 3/1503-001
Case 8:18-bk-13864-ES                Doc 126 Filed 10/28/19 Entered 10/28/19 17:24:45                             Desc
                                      Main Document    Page 37 of 94


 1 results, the compensatory damages could exceed $25 million and $150 million of punitive damages.

 2 Id., ¶47. While as to Debtors the punitive damages are a subordinate claim, the amount of punitive

 3 damages led to two the Participating Insurance Carriers to pay their policy limits and additional

 4 amounts under the supplemental coverage provisions of the policy. Id., ¶47. Further, National Union,

 5 and excess carrier is paying $5 million of its policy. Id., Ex. 2, pgs. 634-635. The Individuals are

 6 also contributing a total of $22,500,000 ($11,500,000 as a payment out right, and $11 million as a

 7 loan to the Estates.10 Id., Ex. 1, pgs. 11-12.

 8             While the Trustee is relinquishing potential assets of the Estates (insurance policies), as well
 9 as possible preference and fraudulent conveyance claims, this amount is being more than

10 compensated by the Individuals payment of $11,500,000 outright, and a “loan” to the Estate of

11 $11 million. Id., ¶48.

12            While an argument can be made that there is an unequal distribution to the Plaintiffs, as they
13 are the only ones participating in the initial $42,500,000 settlement distribution, such argument

14 would be a red herring. Id., ¶49. Only the Plaintiffs are entitled to the $42,500,000 being paid by the

15 Participating Carriers and Individuals as they brought the State Court Action and the payment is for

16 the settlement of that action. The Individuals are paying $22,500,000 to essentially “buy their peace”

17 and obtain a full release as the Plaintiffs have threatened to amend their judgement to add the

18 Individuals as additional judgement debtors under California Code of Civil Procedure §187. Id., ¶50.

19            The settlements will allow the insurance monies and monies paid by the Individuals to be
20 used to settle the State Court Action. Thereafter, all Claimants will be able to participate from the

21 proceeds from the sale of the Property and other funds in the Estates. It will also make the sale of the

22 Property easier, as there has been pushback from potential buyers due to the outstanding State Court

23 Action. Id., ¶51.

24
     10
25      While the loan to the Estates of $11 million by the Individuals is stated to have a super priority, it will be paid in
     accordance with section 8.2 of the State Court Settlement Agreement, which provides the proceeds from the sale of the
26   Property will be distributed pursuant to the provisions of 11 U.S. C. § 726 to wit: all allowed administrative claims of the
     Estates shall be paid prior to any distributions of the sale proceeds to Plaintiffs, Claimants, Individuals, or the Qualified
27   Settlement Fund. Further, after payment of all allowed administrative expenses, secured claims, including property taxes,
     sale closing costs, costs of sale, and unpaid allowed priority (except Individuals) and general unsecured claims, other
28   than Plaintiffs, Plaintiffs’ Attorneys, Claimants and Claimants’ Attorneys. Thereafter there is a stipulated waterfall of
     proceeds from the sale of the Property and other funds in the Estates. Under the agreement, general unsecured creditors
     are paid before the Plaintiffs and Claimants.
                                                                   27
                                             MOTION TO APPROVE COMPROMISES
     4827-1291-0499, v. 3/1503-001
Case 8:18-bk-13864-ES                Doc 126 Filed 10/28/19 Entered 10/28/19 17:24:45            Desc
                                      Main Document    Page 38 of 94


 1            Ultimately when the Property is sold, then all the Claimants (which includes the Plaintiffs as
 2 well as the 103 tenant claimants who only filed POC and did not participate in the State Court

 3 Action) will participate in the proceeds of the sale, subject to the Individual’s backend rights. Id.,

 4 ¶52. Further, those unsecured trade creditors (approx. $60,000) will be paid in full of the proceeds of

 5 the sale of the Property under the distribution procedure of section 8.2. See Marshack Decl., Ex. 1,

 6 pg. 13, ¶53.

 7            Most importantly, all of the Plaintiffs and Claimants have agreed to this settlement. Id., Ex. 1
 8 pgs. 37-588, and Kabateck Declaration ¶4.

 9                              2.      Insurance Coverage Litigation
10            The probability of success also weighs heavily in favoring the approval of the Insurance
11 Coverage Litigation Settlement Agreement. Marshack Decl., ¶55. The carriers are paying a total of

12 $20 million to resolve the Insurance Coverage Litigation. See Marshack Decl., Ex. 2, pgs. 634-635.

13 The purpose of the Insurance Coverage Litigation was to have the carriers pay the settlement

14 amounts under their policies. Id., ¶55. Therefore, the plaintiffs in the Insurance Coverage Litigation,

15 including the Estates, are receiving what they sued for (i.e., a payout of the insurance policies). Id.,

16 ¶55.

17                              3.      Paramount Agreements
18            The probability of success also weighs heavily in favor of approving the Paramount
19 Agreements. The Paramount Agreements allow all parties to walk away preserving their position in

20 the event of a future action. See Marshack Decl., Ex. 3, pgs. 2-3, and Ex. 5 pgs. 662-665.

21                     ii.      Difficulties in Collection
22            Absent the State Court Action Settlement Agreement and Insurance Coverage Settlement
23 Agreement the Trustee would not have a funding mechanism to settle these actions. Both settlement

24 agreements together that provide the necessary funding. The plaintiffs in the Insurance Coverage

25 Litigation, including the Trustee, had to bring an action against their insurance carriers to force

26 payment. The Estates insurance carriers contended that there was no coverage for the claims in the

27 State Actions. The Insurance Coverage Settlement Agreement resolves the claims of the insurance

28 / / /

                                                       28
                                         MOTION TO APPROVE COMPROMISES
     4827-1291-0499, v. 3/1503-001
Case 8:18-bk-13864-ES                Doc 126 Filed 10/28/19 Entered 10/28/19 17:24:45            Desc
                                      Main Document    Page 39 of 94


 1 carriers and provides the funding device for the carriers to pay their policies to settle the State Court

 2 Action.

 3            The Insurance Coverage Settlement Agreement also provides for the payment of
 4 approximately $1,500,000 being held by the Escrow Agent. Prior to the Insurance Coverage

 5 Settlement agreement, there had been an impasse between FV1 and the Trustee with respect to those

 6 funds. See Marshack Decl., Ex. 2, pg. 635. FV1 has agreed to release this money to the Trustee’s

 7 Trust Account to be used in the settlement, thus avoiding a potential action between the Trustee and

 8 FV 1 regarding the entitlement to the Escrow Funds. Id., pg. 635.

 9            It must also be pointed out that the State Court Action, and active litigation against the Park
10 has limited potential buyers. See Marshack Decl., ¶56. The Trustee has been advised that any

11 potential buyer seeking financing cannot obtain it with the ongoing State Court Action. Id. This

12 settlement of all the pending litigation will make it easier for a buyer to purchase the Park, and for

13 the Trustee to collect the remaining assets of the Estates. Id.

14                     iii.     Complexity of Litigation
15            The State Court Action and Insurance Coverage Litigation are extremely complex due to the
16 number of parties and issues involved. Indeed, phase 1 of the State Court Action took over four

17 years to get to trial, and trial lasted over 10 weeks. Marshack Decl., ¶57. The State Court Settlement

18 Agreement and the Insurance Coverage Settlement Agreement fully resolve both actions.

19 Additionally, the State Court Settlement Agreement provides for a mechanism to liquidate the

20 claims. See Marshack Decl., Ex. 1, pgs. 14-15.

21            The Plaintiffs and Claimants have agreed to the appointment of Cathi Yanni at JAMS as a
22 special master to determine their claims, with rights to appeal her allocation. Kabateck Decl., ¶11.

23 This procedure was used with great success in the prior settlement with FV1. Id., ¶12. The Plaintiffs’

24 Attorneys have made extraordinary efforts to insure that allocation process is fair and due process

25 rights are preserved. This consensual procedure has been agreed to by the Plaintiffs and Claimants.

26 Id., ¶10.

27 / / /

28 / / /

                                                       29
                                         MOTION TO APPROVE COMPROMISES
     4827-1291-0499, v. 3/1503-001
Case 8:18-bk-13864-ES                Doc 126 Filed 10/28/19 Entered 10/28/19 17:24:45           Desc
                                      Main Document    Page 40 of 94


 1                     iv.      Expense, Inconvenience, and Delay
 2            While the defense in the State Court Litigation is being provided under a reservation of rights
 3 by Interstate, Gotham and Admiral, the Admiral policy has burning limits and over $1.4 million of

 4 its $10,000,000 limit has eroded thus far. Marshack Decl., ¶59. An additional $5 million will be

 5 eroded with Admiral’s settlement payment. Id., Ex. 1, pg. 11. After the approval of this global

 6 settlement there should be approximately $3,000,000 of potential coverage left on the Admiral

 7 policy. Id., ¶59.

 8            Additionally, the FV MHP Estate is paying coverage counsel in the Insurance Coverage
 9 Litigation to prosecute the action – an expensive proposition which will stop with the approval of

10 these Agreements. Id., ¶60.

11            Further, absent approval of the Agreements, the Trustee will need to invest in potential
12 actions against the Individuals. Id., ¶61. After review, there is approximately $4,000,000 of potential

13 recovery from these actions against the Individuals. Id., ¶62. The transfers by the Individuals

14 consists of money taken out of the Debtors in the four years prior to the petition dates. While the

15 Trustee can attempt to show the “badges of fraud,” and can argue that due to the condition of the

16 Property, if proper repairs had been made the entities would have been insolvent, it is a challenging

17 and expensive proposition at best. Id., ¶63. The Individuals through their family trusts, were the

18 owners of the Debtors. Id., ¶16. The money that was taken out was disclosed in their financial

19 documents and tax returns. In other words, it wasn’t hidden. The Individuals and Family Trusts

20 dispute there were any improper transfers Id., ¶63.

21            There may also be a $1,000,000 plus preference action against Michelman.11 As part of the
22 negotiations in the State Court Action, the Individuals insisted on a release for Michelman. Id., ¶66.

23 In total, Individuals are funding $22,500,000 for the settlement, or approximately 4.5 times the

24 potential recovery against them and Michelman. Id., ¶66. The Trustee believes the Individuals are

25 paying more than a reasonable amount. Id., ¶66.

26

27

28   11
       The Trustee also understands that Michelman claims unpaid fees of approximately $300,000 for which the
     Estates will receive a release under the State Court Settlement Agreement.
                                                       30
                                         MOTION TO APPROVE COMPROMISES
     4827-1291-0499, v. 3/1503-001
Case 8:18-bk-13864-ES                Doc 126 Filed 10/28/19 Entered 10/28/19 17:24:45            Desc
                                      Main Document    Page 41 of 94


 1            Further the Trustee will retain the Reserve Fund from the settlement, which if not otherwise
 2 spent for repairs, remediation and maintenance will be distributed to all Claimants. Without the

 3 contributions by the Individuals to the State Court Settlement the Trustee would not be receiving the

 4 Reserve Fund for the FV MHP Estate. Id., ¶67.

 5            The compromises provide certainty to creditors of the Estate, reduces the administrative
 6 expenses of the Estates, and will eliminate further delay caused by lengthy litigation. Id., ¶68.

 7            The Plaintiffs and Claimants are also approximately 98% of the FV MHP and FV GP
 8 creditor body. Id., ¶69. The State Court Settlement Agreement has been approved by them. Id., ¶69,

 9 Ex 1 pgs. 38-584¶. The balance of the creditors will ultimately have their claims paid in full after the

10 Property is sold. Id., Ex 1 pg. ¶13. The Creditor body has spoken, and they favor the approval of the

11 settlement.

12            B.       The Agreements are fair and equitable and should be approved
13            Trustee has exercised his business judgment by deciding to enter into the Agreements:
14            1.       The settlement agreements resolve all potential issues between the parties, thereby
15                     reducing litigation expenses;
16            2.       Approximately 98% of the Creditor body has approved the settlement and the rest of
17                     the creditors will paid in full from the eventual sale of the Property;
18            2.       The settlement agreements avoid the risk of unfavorable outcomes which could result
19 in the Estate being forced to incur additional fees in the Insurance Coverage Litigation and in

20 preference and fraudulent conveyance action; and

21            3.       Resolving these disputes in the proposed manner will result in maximizing the
22 recovery for the benefit of creditors by avoiding unnecessary litigation costs.

23            The Trustee has therefore determined, in his sound business judgment, the two proposed
24 agreements and Paramount Agreements fall well within the range of reasonableness and should be

25 approved by the Court.

26 / / /

27 / / /

28 / / /

                                                       31
                                         MOTION TO APPROVE COMPROMISES
     4827-1291-0499, v. 3/1503-001
Case 8:18-bk-13864-ES                Doc 126 Filed 10/28/19 Entered 10/28/19 17:24:45             Desc
                                      Main Document    Page 42 of 94


 1 6.         Prayer
 2            Based on the foregoing, the Trustee respectfully prays the Court enter an order that:
 3            1. Grants this Motion and approves the State Court Settlement Agreement, Insurance
 4                Coverage Settlement Agreement, Dismissal Agreement, Stipulation, Tolling Agreement
 5                and Escrow Instruction;
 6            2. The Trustee may take all steps necessary to enter into, execute and consummate,
 7                including, but not limited to executing the State Court Settlement Agreement, Insurance
 8                Coverage Settlement Agreement, Dismissal Agreement, Stipulation, Tolling Agreement
 9                and Escrow Instruction;
10            3. The Trustee has the right, power, and authority to execute, deliver, and perform the
11                State Court Settlement Agreement, Insurance Coverage Settlement Agreement,
12                Dismissal Agreement, Stipulation, Tolling Agreement and Escrow Instruction;
13            4. The Trustee is authorized to receive into the Trustee’s Trust Account in the FV MHP
14                Estate the payments from Interstate, Gotham, Admiral and National Union the sum of
15                Five Million Dollars ($5,000,000) each for a total of Twenty Million Dollars
16                ($20,000,000);
17            5. The Trustee is authorized to receive into the Trustee’s Trust Account in the FV MHP
18                Estate the sum of Eleven Million Five Hundred Thousand Dollars ($11,500,000) from
19                the Individuals;
20            6. The Trustee is authorized to execute and enter into the loan agreement contemplated in
21                the State Court Settlement Agreement. The Trustee is authorized to receive a loan from
22                the Individuals on a super-priority administrative basis (subject to the distribution
23                provisions of the State Court Settlement Agreement) in the sum of Eleven Million
24                Dollars ($11,000,000), and to repay the loan pursuant to the terms of the State Court
25                Settlement Agreement;
26            7. The Trustee is authorized to sign, execute, and deliver the Escrow Instruction;
27 / / /

28 / / /

                                                       32
                                         MOTION TO APPROVE COMPROMISES
     4827-1291-0499, v. 3/1503-001
Case 8:18-bk-13864-ES                Doc 126 Filed 10/28/19 Entered 10/28/19 17:24:45             Desc
                                      Main Document    Page 43 of 94


 1            8. The Trustee is authorized to receive into the Trustee’s Trust Account in the FV MHP
 2                Estate the Escrow Funds in the approximate amount of One Million Five Hundred
 3                Thousand Dollars ($1,500,000);
 4            9. The Trustee is authorized to pay the sum of Forty-Two Million Five Hundred Thousand
 5                ($42,500,000) from the Trustee’s Trust Account in the FV MHP Estate to Plaintiffs’
 6                Attorneys on behalf of Plaintiffs through the Qualified Settlement Fund under the terms
 7                provided for in the State Court Settlement Agreement. And, upon the transfer of the
 8                $42,500,000 to the Qualified Settlement Fund as required under the State Court
 9                Settlement Agreement, the sole source of recovery for the Plaintiffs and Plaintiffs’
10                Attorneys shall be from the Qualified Settlement Fund. The Plaintiffs’ and Plaintiffs’
11                Attorneys shall have no recourse to or claims whatsoever against the Trustee, his
12                professionals, and the Estates. Consistent with the foregoing all persons that have held
13                or asserted, or that hold or assert any claims shall be permanently and forever stayed,
14                restrained, and enjoyed from taking any action for the purpose of directly or indirectly
15                collecting, recovering, or receiving payments, satisfaction, or recovery from the
16                Trustee, his professionals, and the Estates or their assets and properties with respect to
17                any claims.
18            10. Trustee shall not make any distributions to Plaintiffs or Plaintiffs’ Attorneys, and on the

19                entry of an order approving this Motion, the Estates’ liability for all the Plaintiffs’ POC
20                and Plaintiffs Attorneys’ claims shall be fully assumed by, and be the sole
21                responsibility of, the Qualified Settlement Trust and all shall be satisfied solely from
22                the assets of the Qualified Settlement Trust. Each holder of a Litigation Claim shall
23                have its claims permanently channeled to the Qualified Settlement Trust and such claim
24                shall be asserted exclusively against the Qualified Settlement Trust in according with
25                its terms, with no recourse to the Trustee, his professionals, and the Estates or their
26                respective assets or properties.
27            11. Ms. Cathi Yanni of JAMS is appointed as the Special Master pursuant to section 10 of

28                the State Court Settlement Agreement. Ms. Yanni is authorized to determine the

                                                       33
                                         MOTION TO APPROVE COMPROMISES
     4827-1291-0499, v. 3/1503-001
Case 8:18-bk-13864-ES                Doc 126 Filed 10/28/19 Entered 10/28/19 17:24:45             Desc
                                      Main Document    Page 44 of 94


 1                allocation of funds paid to the Plaintiffs and Claimants in accordance with the
 2                procedures agreed to by the Plaintiffs and Claimants.
 3            12. After payment of the $42,500,000 to the Qualified Settlement Fund, the proofs of
 4                claims filed by Plaintiffs’ Attorneys and Claimants’ Attorneys on their own behalf shall
 5                be deemed withdrawn and disallowed;
 6            13. After the payment of the sum of Forty-Two Million Five Hundred Thousand
 7                ($42,500,000) from the Trustee’s Trust Account in the FV MHP Estate to Plaintiffs’
 8                Attorneys on behalf of Plaintiffs through the Qualified Settlement Fund the Trustee
 9                shall hold the balance as a Reserve Fund in the Trustee’s Trust Account in the FV MHP
10                Estate and he is authorized to use the Reserve Fund for the repair, maintenance or
11                remediation of the Park.
12            14. The Trustee is authorized to distribute the proceeds from the sale of the Property
13                pursuant to the provisions of 11 U.S.C. § 726. Pursuant to the State Court Settlement
14                Agreement the distribution means that all allowed administrative claims against the
15                Estates shall be paid prior to any distributions of sales proceeds to Plaintiffs, Claimants,
16                Individuals, or the Qualified Settlement Fund, or on account of the Backend Rights as
17                defined in the State Court Settlement Agreement.
18            15. After payment of all allowed administrative expenses, secured claims including
19                property taxes, sale closing costs, costs of sale, and unpaid allowed priority (except
20                Individuals) and general unsecured claims other than Plaintiffs, Plaintiffs’ Attorneys,
21                Claimants and Claimants’ Attorneys, the monies shall be distributed as provided in the
22                State Court Settlement Agreement;
23            16. After the Trustee’s distributions to the Qualified Settlement Fund and Individuals in
24                accordance with section 8.2 of the State Court Settlement Agreement Trustee shall have
25                no further obligations to Individuals, Plaintiff and Claimants and all claims which
26                Plaintiffs and Claimants may have arising from or in any way connected with the
27                Litigation, the Park, Plaintiffs’ POC or Claimants’ POC are released. And, upon the
28                transfer of the distributions in accordance with section 8.2 of the State Court Settlement

                                                       34
                                         MOTION TO APPROVE COMPROMISES
     4827-1291-0499, v. 3/1503-001
Case 8:18-bk-13864-ES                Doc 126 Filed 10/28/19 Entered 10/28/19 17:24:45             Desc
                                      Main Document    Page 45 of 94


 1                Agreement to the Qualified Settlement Fund as required under the State Court
 2                Settlement Agreements, the sole source of recovery for the Claimants and Claimants’
 3                Attorneys shall be from the Qualified Settlement Fund as applicable. The Claimants
 4                and Claimants’ Attorneys shall have no recourse to or claims whatsoever against the
 5                Trustee, his professionals, and the Estates. Consistent with the foregoing all persons
 6                that have held or asserted, or that hold or assert any claims shall be permanently and
 7                forever stayed, restrained, and enjoyed from taking any action for the purpose of
 8                directly or indirectly collecting, recovering, or receiving payments, satisfaction, or
 9                recovery from the Trustee, his professionals, and the Estates or their assets and
10                properties with respect to any claims.
11            17. Trustee shall not make any distributions to Claimants or Claimants’ Attorneys, and on

12                the entry of an order approving this Motion, the Estate’s liability for all the Claimants’
13                POC and Claimants Attorneys’ POC claims shall be fully assumed by, and be the sole
14                responsibility of, the Qualified Settlement Trust and all shall be satisfied solely from
15                the assets of the Qualified Settlement Trust. Each holder of a Claimants’ Claim shall
16                have its claims permanently channeled to the Qualified Settlement Trust and such claim
17                shall be asserted exclusively against the Qualified Settlement Trust in according with
18                its terms, with no recourse to the Trustee, his professionals, and the Estates or their
19                respective assets or properties.
20            18. After the Trustee’s distributions to the Qualified Settlement Fund, Plaintiffs and
21                Claimants will have released all of their claims against Settling Defendants,
22                Individuals, Family Trusts, Trustee and Participating Insurance carriers.
23            19. The Trustee is authorized to sign and file a dismissal of its cross-complaint against
24                Paramount in the State Court Action;
25            20. Pending the sale of the Property, the Trustee is authorized to continue to operate the
26                Property;
27 / / /

28 / / /

                                                       35
                                         MOTION TO APPROVE COMPROMISES
     4827-1291-0499, v. 3/1503-001
Case 8:18-bk-13864-ES                Doc 126 Filed 10/28/19 Entered 10/28/19 17:24:45           Desc
                                      Main Document    Page 46 of 94


 1            21. Nothing in the settlement agreements that are the subject of this motion effect the
 2                Reduction Agreement and the releases in the Reduction Agreement are in addition to
 3                the releases contained in the settlement agreements;
 4            22. The Trustee is authorized to sign and file a dismissal with prejudice of the Insurance
 5                Coverage Litigation; and
 6            23. Provides such other and further relief as the Court deems just and proper.
 7

 8 DATED: October 28, 2019                           MARSHACK HAYS LLP
 9

10
                                                     By: /s/ Kristine A. Thagard
11                                                        D. EDWARD HAYS
                                                          KRISTINE A. THAGARD
12                                                        DAVID A. WOOD
                                                          Attorneys for Chapter 7 Trustee,
13                                                        RICHARD A. MARSHACK

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       36
                                         MOTION TO APPROVE COMPROMISES
     4827-1291-0499, v. 3/1503-001
Case 8:18-bk-13864-ES        Doc 126 Filed 10/28/19 Entered 10/28/19 17:24:45                  Desc
                              Main Document    Page 47 of 94



 1                              Declaration of Richard A. Marshack
 2         I, RICHARD A. MARSHACK, declare as follows:
 3         1.      I am an individual over 18 years of age and competent to make this Declaration.
 4         2.      If called upon to do so, I could and would competently testify as to the facts set forth
 5 in this Declaration.

 6         3.      I am the duly appointed and acting chapter 7 trustee (“Trustee”) for the bankruptcy
 7 estates (“Estates”) of Friendly Village MHP, Associates, L.P. (“FV Debtor”) and Friendly Village

 8 GP, LLC (“GP Debtor” and collectively “Debtors”).

 9         4.      I have personal knowledge of some of the terms set forth in this Declaration, and if
10 called upon to do so, I could and would competently testify to these facts, as to other matters I have

11 knowledge based on information and belief.

12         5.      I make this Declaration in support of my motion for order to approve three related
13 compromises of controversies: (1) certain state court action; (2) certain insurance coverage litigation;

14 and (3) Alon USA Energy Inc. and Paramount Petroleum Corporation; and approve super- priority

15 administrative loan of $11 million (“Motion”).

16         6.      All terms not defined herein are used as they are defined in the Motion.
17         7.      Plaintiffs and Claimants have agreed to release all of their claims against Settling
18 Defendants, Individuals, the Kort Family Trust u/d/t December 1, 2004 and amended November 2,

19 2006 and the Michael H. Scott Revocable Trust u/d/t/ August 15, 2007 (collectively, “Family

20 Trusts”), Trustee and Participating Insurance Carriers in consideration of the payments made

21 towards the Plaintiffs’ Settlement Fund (as defined in the State Court Settlement Agreement), and

22 other valuable consideration described therein. A copy of the State Court Settlement Agreement is

23 attached hereto as Exhibit “1.”

24         8.      The Insurance Coverage Settlement Agreement is a funding agreement for part of the
25 State Court Settlement Agreement and provides for releases by and between the insurance

26 companies that are parties to the Insurance Coverage Settlement Agreement and their insureds. It

27 also provides for the release of certain monies being held at City National Bank (“Escrow Agent”) in

28 escrow (“Escrow Funds”) from the pre-bankruptcy buy back of a policy issued by AIG Specialty. As

                                                       1
Case 8:18-bk-13864-ES            Doc 126 Filed 10/28/19 Entered 10/28/19 17:24:45               Desc
                                  Main Document    Page 48 of 94



 1 a result of the Insurance Settlement Agreement the Interstate and Gotham insurance policies are

 2 exhausted with respect to the Park. A copy of the Insurance Coverage Settlement Agreement is

 3 attached hereto as Exhibit “2.”

 4            9.       The Paramount agreements consist of (i) an Agreement to Dismiss Cross-Complaint
 5 without prejudice and for each party to bear its own costs and fees (“Dismissal Agreement”);

 6 (ii) Stipulation and [Proposed] Order to Dismiss the Cross-Claims against Paramount

 7 (“Stipulation”); and (iii) Tolling Agreement (collectively, “Paramount Agreements”).

 8            10.      The Paramount Agreements provide for the dismissal of Paramount from the State
 9 Court Action and a Tolling Agreement of the statute of limitations for any claims of FV MHP, FV

10 GP, Sierra and KSFG against Paramount. A copy of the Dismissal Agreement is attached hereto as

11 Exhibit “3.”

12            11.      A copy of the Stipulation is attached hereto as Exhibit “4.”
13            12.      A copy of the Tolling Agreement is attached hereto as Exhibit “5.
14            13.      On October 2, 2018, Debtor filed a voluntary petition under Chapter 7 of Title 11 of
15 the United States Code. A true and correct copy of this Court’s webPACER docket for Case No.

16 8:18-bk-13638-ES as of September 26, 2019, is attached as Exhibit “6.”

17            14.      The FV Debtor owns a mobile home park located at 5450 North Paramount Blvd.,
18 Long Beach, California 90805 (“Property”).

19            15.      Initially, Karen Naylor was appointed as the Chapter 7 Trustee of the Estate. On
20 October 5, 2018, Ms. Naylor resigned, and I was appointed as the Chapter 7 Trustee.

21            16.      Immediately upon my appointment, I mobilized an investigation into the FV Debtor’s
22 financial affairs, and I have continued to diligently investigate every facet of the both Debtors’

23 affairs. I was informed that FV Debtor is the owner and operator of a 182 plus unit, 18-acre, mobile

24 home park in Long Beach (“Park”). The FV Debtor’s general partner is an entity called Friendly

25 Village, GP LLC, a California Limited Liability Company (previously defined as “FV GP”), which

26 in turn is owned by the Family Trusts of the Individuals.

27 / / /

28 / / /
                                                       2
                                      DECLARATION OF RICHARD A. MARSHACK
     4835-4050-3722, v. 1
Case 8:18-bk-13864-ES            Doc 126 Filed 10/28/19 Entered 10/28/19 17:24:45                   Desc
                                  Main Document    Page 49 of 94



 1            17.      On October 21, 2018, GP Debtor also filed a voluntary petition under Chapter 7 of
 2 Title 11 of the United States Code. A true and correct copy of this Court’s webPACER Docket for

 3 Case No. 8:18-bk-13864-ES is attached here as Exhibit “7.”

 4            18.      I am informed that FV GP’s assets consist of its equity interest in FV Debtor and in
 5 various insurance policies which name both Debtors as insureds.

 6            19.      The creditor matrix filed in the FV GP case indicates that most, if not all, of its
 7 creditors are also creditors in FV Debtor’s case. The proofs of claims filed by current and former

 8 tenants, 246 of whom are Plaintiffs and 103 of which are only Claimants, were filed in both the FV

 9 MHP Estate and the FV GP Estate.

10            20.      The bankruptcy case was precipitated by ongoing state court litigation commenced on
11 August 13, 2015, by tenants of FV MHP in the Superior Court of the State of California, County of

12 Los Angeles, entitled Celestino Acosta, an individual, et al., v. City of Long Beach, a municipality;

13 Friendly Village Mobile Associates L.P., D.B.A. Friendly Village of Long Beach, a California

14 Limited Liability Company; Friendly Village MHP Associates L.P., D.B.A. Friendly Village of Long

15 Beach, a California Limited Liability Company; Friendly Village, GP, LLC, a California Limited

16 Liability Company; Sierra Corporate Management, Inc.; Kort and Scott Financial Group LLC; and

17 Does 1-100, assigned as Case No. BC591412 (“State Court Action”).

18            21.      Plaintiffs in the State Court Action filed the original complaint in the State Court
19 Action on August 13, 2015, and thereafter filed five amended complaints. The operative complaint is

20 the Fifth Amended Complaint filed on May 11, 2018. The Fifth Amended Complaint named Settling

21 Defendants, Does 1-100, and FV1. A true and correct copy of the Fifth Amended Complaint is

22 attached hereto as Exhibit “8.”

23            22.      Before the filing of the Fifth Amended Complaint, Plaintiffs entered into a
24 confidential settlement with the City of Long Beach (“City”). The City was thereafter dismissed

25 from the Litigation. FV1 has also previously entered into a confidential settlement with Plaintiffs.

26            23.      It is my understanding that Interstate, Gotham and Admiral are defending Settling
27 Defendants in the Action through independent counsel of Settling Defendants’ own choosing in

28 accordance with California Civil Code § 2860, subject to a full and complete reservation of rights.
                                                       3
                                      DECLARATION OF RICHARD A. MARSHACK
     4835-4050-3722, v. 1
Case 8:18-bk-13864-ES            Doc 126 Filed 10/28/19 Entered 10/28/19 17:24:45                Desc
                                  Main Document    Page 50 of 94



 1            24.      Prior to the commencement of the Bankruptcy cases, FV MHP was the owner and
 2 operator of the Park. Sierra managed the Park from February 2014 to October 2, 2018. It is my

 3 understanding that KSFG never owned, operated or managed the Park, but entered into an agreement

 4 to purchase the Park on November 22, 2013. On February 5, 2014, KSFG entered into an

 5 Assignment and Assumption of the Purchase Agreement whereby KSFG assigned all of its rights

 6 under the agreement to purchase the Park to FV MHP.

 7            25.      On the FV MHP and FV GP petitions date, the State Court Action was in the midst of
 8 a multi-week jury trial. On October 2, 2018, the State Court issued a ruling that the automatic stay

 9 under 11 U.S.C. § 362 pertained only to FV Debtor and allowed the trial to move forward as to all

10 other defendants.

11            26.      On October 9, 2018, I filed a motion for relief from the automatic stay as Dk. No. 16
12 (“FV MHP RFS Motion”), to allow the underlying State Court Action to continue trial to liquidate

13 all of the Plaintiffs’ claims against FV MHP at trial in the State Court Action versus a contested

14 claim objection process in the Bankruptcy Court. On October 12, 2018, as Dk. No. 30, the Court

15 entered an order granting the FV MHP RFS Motion.

16            27.      On October 22, 2018, I filed a motion for relief from the automatic stay in the FV GP
17 Case as Dk. No. 10 (“FV GP RFS Motion”), to allow the underlying State Court Action to continue

18 trial to liquidate all of the Plaintiffs’ claims at trial in the State Court Action versus a contested claim

19 objection process in the bankruptcy. On October 25, 2018, as Dk. No. 20, the Court entered an order

20 granting the FV GP RFS Motion.

21            28.      In late November 2018, the jury returned verdicts in phase one of the State Court
22 Action awarding approximately thirty spaces $5.5 million in actual damages against all defendants,

23 and $3,440,212 in punitive damages against FV MHP.

24            29.      The jury also awarded $3,440,212.00 in punitive damages against FV GP,
25 $8,600,530.00 in punitive damages against Sierra and $18,921,166.00 in punitive damages against

26 KSFG.

27 / / /

28 / / /
                                                      4
                                     DECLARATION OF RICHARD A. MARSHACK
     4835-4050-3722, v. 1
Case 8:18-bk-13864-ES             Doc 126 Filed 10/28/19 Entered 10/28/19 17:24:45                  Desc
                                   Main Document    Page 51 of 94



 1            30.      The claims bar dates in the both bankruptcy cases were set for May 13, 2019.
 2 Plaintiffs’ POC and Claimants’ POC were timely filed, with one exception which is the subject of a

 3 stipulations in both cases for it to be deemed timely filed.

 4            31.      It is my understanding that except for the phase one trial plaintiffs, the claims of all
 5 Plaintiffs remain pending and absent the State Court Settlement Agreement, are subject to being

 6 tried in subsequent phases of trial in the State Court Action.

 7            32.      On June 12, 2019, each of the Settling Defendants filed Appeals from the phase one
 8 verdict in the State Court Action.

 9            33.      Prior to the Petition Date, on May 24, 2018, the Debtor, FVLP, Sierra Corporate
10 Management, and Kort & Scott Financial Group, LLC filed their first amended complaint for

11 declaratory relief in a separate state court action in the Superior Court of the State of California,

12 County of Los Angeles, entitled Friendly Village Mobile Associates LP, d/b/a Friendly Village of

13 Long Beach, a California limited partnership; Sierra Corporate Management, Inc., a California

14 corporation; Friendly Village MHP Associates, L.P., d/b/a Friendly Village of Long Beach, a

15 California limited partnership; Friendly Village GP, LLC, a California limited liability company;

16 Kort & Scott Financial Group, LLC, a California limited liability company, v. American Reliable

17 Insurance Company, an Arizona corporation; Wesco Insurance Company, a Delaware corporation;

18 Gotham Insurance Company, a New York corporation; National Union Fire Insurance Company of

19 Pittsburgh, PA., a Pennsylvania corporation, and Does 1-100, inclusive, assigned as Case No. BC

20 702267 (“Insurance Coverage Complaint”). A true and correct copy of Insurance Coverage

21 Complaint is attached as Exhibit “9.”

22            34.      On August 13, 2018, Gotham filed a cross-complaint against the Debtor (“Gotham
23 Cross-Complaint”). On the same day, National Union filed a cross-complaint against the Debtor

24 (“National Union Cross-Complaint”).

25            35.      On August 20, 2011, Interstate filed a cross-complaint against the Debtor (“Interstate
26 Cross-Complaint,” collectively with the Gotham Cross-Complaint and National Union Cross-

27 Complaint referred to as the “Carrier Cross-Complaints;” the Carrier Cross-Complaints, collectively

28 with Insurance Coverage Complaint referred to as the “Insurance Carrier Litigation”).
                                                       5
                                      DECLARATION OF RICHARD A. MARSHACK
     4835-4050-3722, v. 1
Case 8:18-bk-13864-ES            Doc 126 Filed 10/28/19 Entered 10/28/19 17:24:45                Desc
                                  Main Document    Page 52 of 94



 1            36.      On March 5, 2019, as Dk. No. 141 in the FV MHP case, I and various other parties to
 2 the Insurance Carrier Litigation filed a stipulation for relief from the automatic stay in order to allow

 3 the Insurance Carrier Litigation to proceed. On March 6, 2019, as Dk. No. 142 in the FV MHP case,

 4 the Court entered an order approving the stipulation and allowed the Insurance Carrier Litigation to

 5 proceed.

 6            37.      On March 5, 2019, as Dk. No. 68, I filed a stipulation for relief from the automatic
 7 stay in order to allow the Insurance Carrier Litigation to proceed in the FV GP case. On March 6,

 8 2019, as Dk. No. 69, the Court entered an order approving the stipulation and allowing the Insurance

 9 Carrier Litigation to proceed.

10            38.      Immediately my appointment I retained Robert Warren of Investor Property Services
11 Inc. (“IPS”), as the Estate’s property manager. On November 26, 2018, as Dk. No. 69, the Court

12 entered an order approving IPS as the property manager.

13            39.      Rather than simply removing the tenants and restricting all access to the Property, I
14 negotiated a rent reduction and release agreement (“Reduction Agreement”). Pursuant to the terms of

15 the Reduction Agreement, I agreed to reduce the monthly rent. In exchange, the tenants granted a

16 general release to the Trustee, his professionals, and the Estate from any liability arising post-

17 petition including from continued operations.

18            40.      Nothing in the settlement agreements that are the subject of this Motion effect the
19 Reduction Agreement.

20            41.      On October 25, 2018, as Dk. No. 47 in the FV MHP case, I filed a motion for order
21 (1) authorizing operation of the FV Debtor’s business pursuant to 11 U.S.C. § 721; (2) authorizing

22 collection of rents; (3) authorizing the payment of operating expenses; and (4) approval of the

23 Reduction Agreement (“Operate Motion”) which was set for hearing on November 15, 2018. On

24 November 26, 2018, as Dk. No. 68, the Court entered an order granting the Operate Motion and

25 approving the Reduction Agreement.

26            42.      On January 10, 2019, as Dk. No. 112, I filed a second motion to extend the period for
27 which I was authorized to operate FV Debtor’s business under 11 U.S.C. § 721 (“Second Operate

28 Motion”). On February 1, 2019, as Dk. No. 130, the Court entered an order granting the Second
                                                       6
                                      DECLARATION OF RICHARD A. MARSHACK
     4835-4050-3722, v. 1
Case 8:18-bk-13864-ES            Doc 126 Filed 10/28/19 Entered 10/28/19 17:24:45               Desc
                                  Main Document    Page 53 of 94



 1 Operate Motion, authorizing the Trustee to operate the FV Debtor’s business through and including

 2 June 28, 2019.

 3            43.      On May 30, 2019, as Dk. No. 169, I filed a third motion to extend the period for
 4 which I was authorized to operate FV Debtor’s business under 11 U.S.C. § 721 (“Third Operate

 5 Motion”). On June 27, 2019, as Dk. No. 197, the Court entered an order granting the Third Operate

 6 Motion, authorizing me to operate FV Debtor’s business through and including November 26, 2019.

 7 Id., Ex. 6, pg. 43.

 8            44.      Previously the FV 1 Principals, on behalf of FV1, a dissolved limited partnership with
 9 a name very similar to the Debtors, ostensibly entered into an agreement (“Escrow Agreement”)

10 with City National Bank (“CNB”), and FV GP, whereby certain payments made by or on behalf of

11 JDi Data Corporation and AIG Specialty Insurance Company would be placed into an escrow

12 account, and subject to the control of an escrow agent.. A true and correct copy of the Escrow

13 Agreement is attached hereto as Exhibit “10.” Sometime later, FV1 entered into a policy buyback

14 and release agreement with FV GP and AIG Specialty (“Buyback Agreement”). A true and correct

15 copy of the Buyback Agreement is attached hereto as Exhibit “11.”

16            45.      While the named parties to the FV Buyback Agreement are the FV 1 Principals in
17 their capacity as formers partner of FV1, a dissolved limited partnership; and FV GP, for some

18 reason Lee M. Kort (the principal of the FV Debtor through FV GP) executed the Buyback

19 Agreement on behalf of FV1, an entity in which he had no interest but which has a name very

20 similar to Debtors’ name. I have spoken to coverage counsel, and have been informed that the

21 signatures were made in error. So, while the Buyback Agreement appears to be an asset of the FV

22 GP bankruptcy estate and the FV MHP estate, under the terms of the State Court Settlement

23 Agreement the Escrow Funds are to be used to fund the State Court Settlement on behalf of both FV

24 MHP and FV GP. The funds are to be transferred to the Trustee’s Trust Account which is part of the

25 FV MHP Estate.

26            46.      I believe the State Court Action Settlement Agreement, Insurance Coverage
27 Litigation Settlement Agreement and Paramount Agreements are fair and reasonable and in the best

28 interest to the Estates.
                                                      7
                                     DECLARATION OF RICHARD A. MARSHACK
     4835-4050-3722, v. 1
Case 8:18-bk-13864-ES            Doc 126 Filed 10/28/19 Entered 10/28/19 17:24:45                 Desc
                                  Main Document    Page 54 of 94



 1            47.      The probability of success element weighs heavily in favor of approving the
 2 compromises. The phase one trial, consisting of approximately 22% of the Plaintiff in the State

 3 Court Action resulted in a verdict of $5,565,166.00 of compensatory damages and $34,402,120.00 of

 4 punitive damages. Extrapolated out, if the future phases of trial resulted in similar results, the

 5 compensatory damages could exceed $25 million and $150 million of punitive damages. While as to

 6 Debtors the punitive damages are a subordinate claim, the amount of punitive damages led two of

 7 the Participating Insurance Carriers to pay their policy limits and additional amounts under the

 8 supplemental coverage provisions of their policies.

 9            48.      While I am relinquishing potential assets of the Estates (insurance policies), as well as
10 possible preference and fraudulent conveyance claims, this amount is being more than compensated

11 by the Individuals payment of $11,500,000 outright, and a “loan” to the Estate of $11 million.

12            49.      I have also examined fairness of the settlement- an argument can be made that there is
13 an unequal distribution to the Plaintiffs, as they are the only ones participating in the initial

14 $42,500,000 settlement distribution. I have come to believe that such argument would be a red

15 herring.

16            50.      Based upon my investigation of the State Court Action and conversations with
17 Plaintiffs’ and Claimants’ counsel, I have come to believe that only the Plaintiffs are entitled to the

18 $42,500,000 being paid by the Participating Carriers and Individuals. The Plaintiffs brought the State

19 Court Action and the payment is for the settlement of that action. The Individuals are paying

20 $22,500,000 to essentially “buy their peace” and obtain a full release as the Plaintiffs have

21 threatened to amend their judgement to add the Individuals as additional judgement debtors under

22 California Code of Civil Procedure §187.

23            51.      The settlements will allow the insurance monies and monies paid by the Individuals
24 to be used to settle the State Court Action. Thereafter, all Claimants will be able to participate from

25 the proceeds from the sale of the Property and other funds in the Estates. It will also make the sale of

26 the Property easier, as there has been pushback from potential buyers due to the outstanding State

27 Court Action.

28 / / /
                                                       8
                                      DECLARATION OF RICHARD A. MARSHACK
     4835-4050-3722, v. 1
Case 8:18-bk-13864-ES            Doc 126 Filed 10/28/19 Entered 10/28/19 17:24:45                 Desc
                                  Main Document    Page 55 of 94



 1            52.      Ultimately when the Property is sold, then all the Claimants (which includes the
 2 Plaintiffs as well as the 103 tenant claimants who only filed POC and did not participate in the State

 3 Court Action) will participate in the proceeds of the sale, subject to the Individual’s backend rights.

 4            53.      Additionally, under the payment schedule of section 8.2 of the State Court Action
 5 Settlement Agreement, general unsecured creditors (less than $60,000), who are not Plaintiffs or

 6 Claimants are paid in full.

 7            54.       Most importantly, I have been advised that all of the Plaintiffs and Claimants have
 8 agreed to this settlement and have executed the written settlement agreement, as well as having meet

 9 with their counsel who explained it to them.

10            55.      The probability of success also weighs heavily in favoring the approval of the
11 Insurance Coverage Litigation Settlement Agreement. The carriers are paying a total of $20 million

12 to resolve the Insurance Coverage Litigation. The purpose of the Insurance Coverage Litigation was

13 to have the carriers pay the settlement amounts under their policies. Therefore, the plaintiffs in the

14 Insurance Coverage Litigation, including the Estates, are receiving what they sued for (i.e., a payout

15 of the insurance policies).

16            56.      I have been advised that the State Court Action, and active litigation against the Park
17 has limited potential buyers; any potential buyer seeking financing cannot obtain it with the ongoing

18 State Court Action. This settlement of all the pending litigation will make it easier for a buyer to

19 purchase the Park, and for me to collect the remaining assets of the Estates.

20            57.      The State Court Action and Insurance Coverage Litigation are extremely complex
21 due to the number of parties and issues involved. Indeed, phase 1 of the State Court Action took over

22 four years to get to trial, and trial lasted over 10 weeks.

23            58.      I understand that the appointment of Cathi Yanni and the allocation procedure was
24 used with great success in the prior settlement with FV1. Based upon my review of the Declaration

25 of Brian Kabateck, I believe that the Plaintiffs’ attorneys have made extraordinary efforts to insure

26 that the allocation process is fair and due process rights are preserved. I understand that this

27 consensual procedure has been agreed to by the Plaintiffs and Claimants.

28 / / /
                                                       9
                                      DECLARATION OF RICHARD A. MARSHACK
     4835-4050-3722, v. 1
Case 8:18-bk-13864-ES            Doc 126 Filed 10/28/19 Entered 10/28/19 17:24:45                Desc
                                  Main Document    Page 56 of 94



 1            59.      While the defense in the State Court Litigation is being provided under a reservation
 2 of rights by Interstate, Gotham and Admiral, the Admiral policy has burning limits and I understand

 3 that over $1.4 million of its $10,000,000 limit has eroded thus far. An additional $5 million will be

 4 eroded with Admiral’s settlement payment. After the approval of this global settlement there should

 5 be approximately $3,000,000 of potential coverage left on the Admiral policy.

 6            60.      Additionally, the FV MHP Estate is paying coverage counsel in the Insurance
 7 Coverage Litigation to prosecute the action – an expensive proposition which will stop with the

 8 approval of these Agreements.

 9            61.      Further, absent approval of the Agreements, I will need to invest in actions for
10 preference and fraudulent conveyance against the Individuals.

11            62.      Together with my professionals, I have examined the assets of the Estates, including
12 potential preference and fraudulent conveyance claims of the Estates against the Sierra, KSFG,

13 Individuals and Family Trusts. Within four years prior to the Petition Dates I understand from the

14 Estates’ accountant that there was transferred approximately $4,000,000 to the Individuals and

15 Family Trusts.

16            63.      The transfers by the Individuals consists of money taken out of the Debtors in the
17 four years prior to the petition dates. While I can attempt to show the “badges of fraud,” and can

18 argue that due to the condition of the Property, if proper repairs had been made the entities would

19 have been insolvent, it is a challenging and expensive proposition at best. The Individuals through

20 their family trusts, were the owners of the Debtors. The money that was taken out was disclosed in

21 their financial documents and tax returns. In other words, it wasn’t hidden.

22            64.      It is my understanding that Sierra, KSFG, Family Trusts and Individuals dispute all of
23 the claims of the Estate against them.

24            65.      I have also examined the potential preference and fraudulent conveyance claims
25 against Sanford Michelman, Michelman, and Robinson (“Michelman”). I understand Michelman

26 was paid of approximately $1,700,000 in the two years prior to the Petition Dates. I also understand

27 that Michelman claims he is owed additional monies for fees not paid, although Michelman has not

28 filed a proof of claim against either of the Estates and the claims bar dates have passed. In the
                                                       10
                                      DECLARATION OF RICHARD A. MARSHACK
     4835-4050-3722, v. 1
Case 8:18-bk-13864-ES            Doc 126 Filed 10/28/19 Entered 10/28/19 17:24:45                Desc
                                  Main Document    Page 57 of 94



 1 Debtors Schedules, Michelman is listed as a creditor owed approximately $300,000. I have also been

 2 advised that Michelman has demanded payment of his outstanding fees from the Individuals.

 3            66.      As part of the State Court Settlement Sierra, KSFG, Family Trusts and Individuals
 4 demanded a release of all claims against them as well as against their attorneys, including

 5 Michelman. As the Individuals are funding $22,500,000 to the settlement, I believe giving up

 6 potential claims of approximately $5,500,000 is warranted. Additionally, the Estates are to receive a

 7 release from Michelman of any claims that he could make against the Estates.

 8            67.      The Estates will also retain the Reserve Fund from the settlement, which if not
 9 otherwise spent for repairs, remediation and maintenance will be distributed to all Claimants.

10 Without the contributions by the Individuals to the State Court Settlement the Trustee would not be

11 receiving the Reserve Fund for the FV MHP Estate.

12            68.      I believe the compromises provide certainty to creditors of the Estates, reduces the
13 administrative expenses of the Estates, and will eliminate further delay caused by lengthy litigation.

14            69.      The Plaintiffs and Claimants are also approximately 98% of the FV MHP and FV GP
15 creditor body. As shown by the signature pages to the State Court Settlement Agreement, it has been

16 approved by them. The balance of the creditors will ultimately have their claims paid in full after the

17 Property is sold. Id., ¶X. The Creditor body has spoken, and they favor the approval of the settlement

18            I declare under penalty of perjury that the foregoing is true and correct. Executed on
19 October 28, 2019.

20

21                                                           RICHARD A. MARSHACK
22

23

24

25

26

27

28
                                                      11
                                     DECLARATION OF RICHARD A. MARSHACK
     4835-4050-3722, v. 1
Case 8:18-bk-13864-ES           Doc 126 Filed 10/28/19 Entered 10/28/19 17:24:45                      Desc
                                 Main Document    Page 58 of 94


1                                   DECLARATION OF BRIAN KABATECK
2            I, Brian S. Kabateck, declare:
3            1.        I am the Managing Partner of the law firm Kabateck LLP (“KBK”), attorneys of record
4    for the Plaintiffs and Claimants in this action. I have been a practicing attorney in California since
5    1989, and am admitted to practice before all courts of the State of California and multiple federal
6    district courts. I make this declaration upon my personal knowledge and, if called upon and sworn as a
7    witness, I could and would competently testify hereto.
8            2.        I submit this Declaration in support of Trustee’s motion to approve three related
9    compromises of controversies (“Motion”). All terms not defined herein are used as they are defined
10   in the Motion.
11           3.        Along with Mr. Gary Fields of FieldsLaw, I am co-counsel for Plaintiffs in the State
12   Court action Celestino Acosta, et al. v. City of Long Beach, et al., Los Angeles Superior Court Case No.
13   BC591412 (hereinafter the “Acosta matter”), one of the controversies that is the subject of the Motion. I
14   also represent all of the current and former residents of the Friendly Village Mobile Home Park who
15   filed proofs of claims in these bankruptcies, many of which are Plaintiffs in the Acosta matter. I served as
16   trial counsel in the Acosta matter, and have been involved in all aspects of negotiating the settlement
17   before the Court.
18           4.        Presently, 100% of the Acosta Plaintiffs and over 99% of Claimants (all but one) have
19   executed the Settlement Agreement which is presently before the Court for approval. The sole
20   outstanding signature is for a Claimant who recently passed away. We are in the process of seeking
21   appointment of a successor in interest for the deceased Claimant.
22           5.        Prior to executing the Settlement Agreement, every Plaintiff and Claimant was
23   advised of the details of the Settlement Agreement—in writing and in person during a
24   presentation by counsel and staff from our offices. 1 The Plaintiffs and Claimants were also
25   provided the opportunity to ask questions and review the agreements. The Settlement
26   Agreement was also translated into Spanish (and multiple Spanish interpreters were present at
27   counsel’s presentation).
28           6.        To ensure fairness in the distribution of monies obtained through the Settlement, Ms.
29   Cathy Yanni of JAMS has been retained to serve as a Special Master overseeing the allocation process. I
30   am informed and believe Ms. Yanni is highly regarded for her work as a Special Master on a wide
31
             1
                 Nothing contained in this declaration is meant as a waiver of the Attorney-Client Privilege.
32

                                                          Page 2
                                            DECLARATION OF BRIAN S. KABATECK
Case 8:18-bk-13864-ES          Doc 126 Filed 10/28/19 Entered 10/28/19 17:24:45                       Desc
                                Main Document    Page 59 of 94


1    variety of large and complex settlements. For example, I am informed that Ms. Yanni was recently
2    appointed to administer the Pacific Gas and Electric Company’s Wildfire Assistant Program fund which
3    provides $106 million to be distributed to the victims of the 2017 and 2018 Northern California
4    Wildfires. I am informed, in that action Ms. Yanni was selected by PG&E and the official committees
5    that are party to PG&E’s Chapter 11 proceeding and was approved by the Court. I believe Ms. Yanni is
6    well-qualified to perform functions related to the oversight, allocation, and administration of this
7    settlement. Indeed, Ms. Yanni served as the Special Master for two other settlements obtained in the
8    Acosta matter.
9            7.       The Special Master’s duties and authority include:
10                        a. Determining the factors to be considered for allocation of settlement funds;
11                        b. Calculating the actual allocation of settlement funds among the participating
12                            Plaintiffs and Claimants;
13                        c. Serving as the final and binding arbitrator on any and all appeals asserted by
14                            Plaintiffs and Claimants to their respective settlement allocation;
15                        d. Overseeing the distribution of settlement funds.
16           8.       To ensure efficiency in the distribution of settlement funds, we have retained Archer
17   Systems, a claims administrator. Archer Systems, LLC, headquartered in Houston, Texas, is a provider
18   of claims administration, lien resolution, qualified settlement fund, national bankruptcy and probate
19   coordination, and other pre-settlement and post-settlement services to the legal industry. Our firm has
20   worked with them in the past on other matters, and I believe they are well-qualified to assist in handling
21   the logistics of administering this settlement.
22           9.       The process of allocation and distribution of settlement funds will be as follows:
23                        a. First, the Special Master will be provided with any objective information she
24                            may need regarding each and every Plaintiff and/or Claimant. In prior
25                            settlements in the Acosta matter, such information has included move-in date,
26                            move-out date, whether someone is a resident or a tenant, date of purchase of
27                            home, date of sale of home, and information about the involvement of a
28                            Plaintiff’s or Claimant’s in the litigation or trial.
29                        b. Concurrently, each Plaintiff and/or Claimant will be given the opportunity to
30                            complete a form wherein they can describe any special circumstances they wish
31                            for the Special Master to consider.
32                        c. The Special Master will then make an initial allocation of settlement funds to

                                                          Page 3
                                           DECLARATION OF BRIAN S. KABATECK
Case 8:18-bk-13864-ES         Doc 126 Filed 10/28/19 Entered 10/28/19 17:24:45                          Desc
                               Main Document    Page 60 of 94


1                             each Plaintiff and/or Claimant who is entitled to participate in the distribution.
2                             The Special Master will also designate a certain percentage of the gross
3                             settlement fund as a “hold-back” to address any potential appeals (discussed
4                             below). The Special Master will be the sole decision-maker regarding this
5                             allocation, and counsel will have absolutely no discretion as to the allocation.
6                        d.   Next, through the claims administrator, each Plaintiff and/or Claimant will be
7                             advised—in writing—of the amount initially allocated to their claim. They will
8                             be given the opportunity to either accept or appeal the amount allocated to their
9                             claim within 30 days. They will be advised of the fact that an appeal may result
10                            in a larger award, the same award, or even a reduction in an award (if they
11                            present facts warranting a reduction). They will be advised of how to submit
12                            their appeal, and will be advised that they may submit any further information or
13                            evidence they wish for the Special Master to consider. The correspondence
14                            described herein will be translated into Spanish, and attorneys and staff
15                            (including Spanish-speakers) will be available to address any questions
16                            regarding the process.
17                       e. Plaintiffs and/or Claimants who accepted their initial allocation will immediately
18                            be issued their initial allocation of settlement funds, less fees and costs.
19                       f. After the appeal period expires, the Special Master will consider all timely-
20                            submitted appeals. The Special Master will, as necessary, contact Plaintiffs
21                            and/or Claimants for any further information or discussion. If warranted, and
22                            solely within her discretion, the Special Master will then make any adjustments
23                            to the allocations for the Plaintiffs and/or Claimants who appealed. Her decision
24                            will be final and binding.
25                       g. When all appeals have been addressed, the remaining “hold back” funds will be
26                            allocated by the Special Master to all participating Plaintiffs and/or Claimants on
27                            a pro rata basis. Final checks will be issued through the claims administrator.
28           10.     An overview of the process described above has already been presented to each Plaintiff
29   and Claimant—in writing, and in the form of an in-person presentation by counsel and staff from our
30   offices. The letter describing the above process was also translated into Spanish (and multiple
31   Spanish interpreters were present at counsel’s presentation). Each and every Plaintiff has been
32   given an opportunity to ask questions regarding the process. After being advised of this process,

                                                           Page 4
                                           DECLARATION OF BRIAN S. KABATECK
Case 8:18-bk-13864-ES          Doc 126 Filed 10/28/19 Entered 10/28/19 17:24:45                       Desc
                                Main Document    Page 61 of 94


1    Plaintiffs and Claimants were asked to acknowledge in writing that they have been advised of the
2    process, and that they voluntarily agree to participate in the settlement and allocation process described
3    above. This letter and signed acknowledgment (referred to as an “Informed Consent Letter”) is separate
4    and apart from the Settlement Agreement executed by Plaintiffs and Claimants.
5            11.     Presently, 100% of the Plaintiffs and over 99% of Claimants (all but one) have executed
6    the Informed Consent Letter acknowledging and agreeing to the allocation process described above. The
7    only outstanding signature is for a Claimant who recently passed away; we are in the process of seeking
8    appointment of successor/representative for this Claimant.
9            12.     The process described above was used in two other settlements obtained Plaintiffs in the
10   Acosta matter. The process was incredibly efficient and satisfactory to all involved. In fact, in the multi-
11   million dollar settlement with the prior ownership group, there were absolutely no appeals of the Special
12   Master’s allocation.
13           I declare under penalty of perjury under the laws of the State of California that the foregoing is
14
     true and correct. Executed this 28th day of October, 2019, at Los Angeles, California.
15
16
17
18
19
                                                                  Brian S. Kabateck
20
21
22
23
24
25
26
27
28
29
30
31
32

                                                         Page 5
                                           DECLARATION OF BRIAN S. KABATECK
        Case 8:18-bk-13864-ES                     Doc 126 Filed 10/28/19 Entered 10/28/19 17:24:45                                      Desc
                                                   Main Document    Page 62 of 94

                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
870 Roosevelt, Irvine, CA 92620

A true and correct copy of the foregoing document entitled: TRUSTEE’S MOTION TO APPROVE THREE RELATED
COMPROMISES OF CONTROVERSIES: (1) CERTAIN STATE COURT ACTION; (2) CERTAIN INSURANCE
COVERAGE LITIGATION; AND (3) ALON USA ENERGY INC. AND PARAMOUNT PETROLEUM CORPORATION;
AND APPROVE SUPER- PRIORITY ADMINISTRATIVE LOAN OF $11 MILLION; MEMORANDUM OF POINTS AND
AUTHORITIES; AND DECLARATIONS OF RICHARD A. MARSHACK AND BRIAN KABATECK IN SUPPORT will be
served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the
manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
October 28, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:


                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On October 28, 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.


                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL: Pursuant to
F.R.Civ.P. 5 and/or controlling LBR, on October 28, 2019, I served the following persons and/or entities by personal
delivery, overnight mail service, or (for those who consented in writing to such service method), by facsimile transmission
and/or email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the
judge will be completed no later than 24 hours after the document is filed.


 Via Personal Delivery                                                             Via Email
 PRESIDING JUDGE’S COPY                                                            Attorneys for Plaintiffs
 Bankruptcy Judge Erithe A. Smith.                                                 Aram Ordubegian – aram.ordubegian@arentfox.com
 United States Bankruptcy Court, Central District of California                    Gary D. Fields – gary@fieldslawcorp.com
 Ronald Reagan Federal Building and Courthouse                                     Brian Kabateck – bsk@kbklawyers.com
 411 West Fourth Street, Suite 5040 / Courtroom 5A
 Santa Ana, CA 92701-4593


                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

  October 28, 2019               Chanel Mendoza                                                  /s/ Chanel Mendoza
  Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4823-5803-4859, v. 1
        Case 8:18-bk-13864-ES                     Doc 126 Filed 10/28/19 Entered 10/28/19 17:24:45                                      Desc
                                                   Main Document    Page 63 of 94

    1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Continued.
        DEBTOR FRIENDLY VILLAGE MHP ASSOCIATES LP: Howard Camhi hcamhi@ecjlaw.com,
          tcastelli@ecjlaw.com; amatsuoka@ecjlaw.com
        CREDITOR ESTATE OF DAVE DAHLSTROM: Gary Fields meagan@fieldslawcorp.com,
          anna@fielslawcorp.com
        TRUSTEE RICHARD A MARSHACK (TR): D Edward Hays ehays@marshackhays.com,
          8649808420@filings.docketbird.com
        RICHARD A MARSHACK (TR): Richard A Marshack (TR) pkraus@marshackhays.com,
          rmarshack@iq7technology.com
        TRUSTEE RICHARD A MARSHACK (TR): Kristine A Thagard kthagard@marshackhays.com,
          8649808420@filings.docketbird.com
        INTERESTED PARTY COURTESY NEF: Jeffrey G Thomas jgthomas128@gmail.com,
          usoldit@hotmail.com
        UNITED STATES TRUSTEE (SA): United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
        TRUSTEE RICHARD A MARSHACK (TR): David Wood dwood@marshackhays.com,
          8649808420@filings.docketbird.com

2. SERVED BY UNITED STATES MAIL:
 DEBTOR / MAIL REDIRECTED TO   CREDITOR                                                                     CREDITOR / POC ADDRESS
 TRUSTEE                       BEST POOL SERVICE LLC                                                        FRANCHISE TAX BOARD
 FRIENDLY VILLAGE GP, LLC      1612 S LYON ST                                                               BANKRUPTCY SECTION MS: A-340
 320 N PARK VISTA STREET       SANTA ANA, CA 92705                                                          P.O. BOX 2952
 ANAHEIM, CA 92806-3722                                                                                     SACRAMENTO, CA 95812-2952

 CREDITOR / UNSECURED                              CREDITOR / UNSECURED                                     CREDITOR / UNSECURED
 AMRENT                                            CALIFORNIA WIDE ELECTRIC                                 GEOSYNTEC
 P O BOX 535595                                    24594 SUNNYMEAD BOULEVARD                                900 BROKEN SOUND PARKWAY NW
 PITTSBURGH, PA 15253-5595                         SUITE Y                                                  SUITE 200
                                                   MORENO VALLEY, CA 92553-3729                             BOCA RATON, FL 33487-3513

 CREDITOR / UNSECURED                              CREDITOR / UNSECURED                                     CREDITOR / UNSECURED
 GREYLING INSURANCE                                HOME DEPOT                                               MICHELMAN & ROBINSON LLP
 P O BOX 734005                                    DEPARTMENT 32-2536733987                                 10880 WILSHIRE BOULEVARD
 CHICAGO, IL 60673-4005                            P O BOX 78047                                            19TH FLOOR
                                                   PHOENIX, AZ 85062-8047                                   LOS ANGELES, CA 90024-4120

 SEE NEW ADDR                                      CREDITOR / UNSECURED                                     CREDITOR / UNSECURED
 CREDITOR / UNSECURED                              STAPLES                                                  STONEY MILLER CONSULTANTS
 PACIFIC STATES UTILITY                            P O BOX 660409                                           INC
 COMPANY                                           DALLAS, TX 75266-0409                                    14 HUGHES
 3800 EAST EAGLE DRIVE                                                                                      SUITE B-101
 ANAHEIM, CA 92807                                                                                          IRVINE, CA 92618-1930

 CREDITOR / UNSECURED                              CREDITOR / UNSECURED / POC                               CREDITOR / UNSECURED / POC
 TOM'S PLUMBING SERVICE INC                        ADDRESS                                                  ADDRESS
 TOMAS R STAGGS                                    GEOSYNTEC CONSULTANTS, INC.                              MORAN CONSULTING
 P O BOX 5325                                      1111 BROADWAY, FLOOR 6                                   CORPORATION
 FULLERTON, CA 92838-0325                          OAKLAND, CA 94607                                        4500 EAST PACIFIC COAST
                                                                                                            HIGHWAY
                                                                                                            SUITE 210
                                                                                                            LONG BEACH, CA 90804-3290




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4823-5803-4859, v. 1
        Case 8:18-bk-13864-ES                     Doc 126 Filed 10/28/19 Entered 10/28/19 17:24:45                                      Desc
                                                   Main Document    Page 64 of 94

 NEW ADDR 02/25/19                                 INTERESTED PARTY                                         INTERESTED PARTY
 CREDITOR / UNSECURED / POC                        LISA R. CAMPBELL, ATTORNEY III                           SHIKARI NAKAGAWA-OTA, REHS,
 ADDRESS                                           LEGAL AFFAIRS DIVISION, HOUSING &                        CHIEF ENVIRONMENTAL HEALTH
 PACIFIC STATES UTILITY                            COMMUNITY DEVELOPMENT                                    SPECIALIST
 COMPANY                                           2020 W EL CAMINO AVENUE, SUITE                           SOLID WASTE MANAGEMENT
 3880 EAST EAGLE DRIVE                             525                                                      INSPECTION & ENFORCEMENT
 ANAHEIM, CA 92807                                 SACRAMENTO, CA 95833                                     PROGRAM, LOCAL ENFORCEMENT
                                                                                                            AGENCY (LEA)
                                                                                                            5050 COMMERCE DRIVE
                                                                                                            BALDWIN PARK, CA 91706

 INTERESTED PARTY                                  INTERESTED PARTY                                         INTERESTED PARTY
 TAYLOR M. ANDERSON, DEPUTY                        JAMES IAN STANG                                          JEFFREY I. GOLDEN
 CITY ATTORNEY                                     PACHULSKI STANG ZIEHL & JONES                            WEILAND GOLDEN GOODRICH
 LONG BEACH CITY ATTORNEY'S                        LLP                                                      650 TOWN CENTER DRIVE #600
 OFFICE                                            10100 SANTA MONICA BLVD, 13TH FL                         COSTA MESA, CA 92626
 411 W OCEAN BLVD, 9TH FLOOR                       LOS ANGELES, CA 90067-4100
 LONG BEACH, CA 90802

 AGENT FOR SERVICE                                 AGENT FOR SERVICE                                        AGENT FOR SERVICE
 ADMIRAL INSURANCE                                 AIG PROPERTY CASUALTY CO. /                              AMERICAN RELIABLE INSURANCE
 C/O MR. STACY D. BROWN                            CHARTIS                                                  CO.
 FREBERG ENVIRONMENTAL                             AGENT FOR SERVICE OF PROCESS                             AGENT FOR SERVICE OF PROCESS
 INSURANCE, INC.                                   CORPORATION SERIVCE COMPANY                              NATIONAL REGISTERED AGENTS,
 2000 SOUTH COLORADO BLVD,                         DOING BUSINESS IN CA AS CSC                              INC.
 TOWER II, SUITE 800                               LAWYERS INCORPORATING SERVICE                            881 WEST SEVENTH STREET,
 DENVER, CO 80222                                  2710 GATEWAY OAKS DRIVE, SUITE                           SUITE 930
                                                   150N                                                     LOS ANGELES, CA 90017
                                                   SACRAMENTO, CA 95833

 AGENT FOR SERVICE                                 AGENT FOR SERVICE                                        AGENT FOR SERVICE
 ASPEN SPECIALTY INSURANCE                         AXIS INSURANCE COMPANY                                   FIRST AMERICAN PROPERTY &
 COMPANY                                           AGENT FOR SERVICE OF PROCESS                             CASUALTY
 AGENT FOR SERVICE OF                              CORPORATION SERIVCE COMPANY                              AGENT FOR SERVICE OF PROCESS
 PROCESS                                           DOING BUSINESS IN CA AS CSC                              CORPORATION SERIVCE
 CORPORATION SERIVCE                               LAWYERS INCORPORATING SERVICE                            COMPANY DOING BUSINESS IN CA
 COMPANY DOING BUSINESS IN                         251 LITTLE FALLS DR                                      AS CSC LAWYERS
 CA AS CSC LAWYERS                                 WILMINGTON, DE 19808                                     INCORPORATING SERVICE
 INCORPORATING SERVICE                                                                                      251 LITTLE FALLS DR
 251 LITTLE FALLS DR                                                                                        WILMINGTON, DE 19808
 WILMINGTON, DE 19808

 AGENT FOR SERVICE                                 AGENT FOR SERVICE                                        AGENT FOR SERVICE
 GOTHAM INSURANCE &                                INTERSTATE (SUBSIDIARY OF                                NATIONAL UNION FIRE INS. CO. OF
 FINANCIAL SERVICES CORP.                          FIREMAN'S FUND INS. CO.)                                 PITTSBURGH, PA
 AGENT FOR SERVICE OF                              AGENT FOR SERVICE OF PROCESS                             AGENT FOR SERVICE OF PROCESS
 PROCESS                                           CT CORPORATION SYSTEM                                    CORPORATION SERIVCE
 BUSINESS FILINGS                                  881 WEST SEVENTH STREET, SUITE                           COMPANY DOING BUSINESS IN CA
 INCORPORATED                                      930                                                      AS CSC LAWYERS
 187 WOLF ROAD, SUITE 101                          LOS ANGELES, CA 90017                                    INCORPORATING SERVICE
 ALBANY, NY 12205                                                                                           2710 GATEWAY OAKS DRIVE,
                                                                                                            SUITE 150N
                                                                                                            SACRAMENTO, CA 95833



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4823-5803-4859, v. 1
        Case 8:18-bk-13864-ES                     Doc 126 Filed 10/28/19 Entered 10/28/19 17:24:45                                      Desc
                                                   Main Document    Page 65 of 94

 AGENT FOR SERVICE                                 AGENT FOR SERVICE                                        AGENT FOR SERVICE
 THE TRAVELERS CASUALTY                            TOKIO MARINE SPECIALTY                                   WESCO INSURANCE CO.
 COMPANY                                           INSURANCE COMPANY                                        AGENT FOR SERVICE OF PROCESS
 AGENT FOR SERVICE OF                              AGENT FOR SERVICE OF PROCESS                             CORPORATION SERIVCE
 PROCESS                                           CT CORPORATION SYSTEM                                    COMPANY DOING BUSINESS IN CA
 CORPORATION SERIVCE                               111 EIGHTH AVE, 13TH FL                                  AS CSC LAWYERS
 COMPANY DOING BUSINESS IN                         NEW YORK, NY 10011                                       INCORPORATING SERVICE
 CA AS CSC LAWYERS                                                                                          2710 GATEWAY OAKS DRIVE,
 INCORPORATING SERVICE                                                                                      SUITE 150N
 251 LITTLE FALLS DR                                                                                        SACRAMENTO, CA 95833
 WILMINGTON, DE 19808

 ATTORNEY FOR ADMIRAL                              ATTORNEY FOR AIG SPECIALTY                               ATTORNEY FOR AMERICAN
 INSURANCE                                         INSURANCE COMPANY                                        RELIABLE INSURANCE COMPANY
 LYNN TRANG, ESQ.                                  W. DAVE CAMPAGNE, ESQ., STEPHEN                          LIMOR LEHAVI, ESQ.
 WALSH MCKEAN FURCOLO LLP                          R. WONG, ESQ.                                            MOKRI VANIS & JONES, LLP
 550 WEST C STREET, SUITE 950                      SINNOTT, PUEBLA, CAMPAGNE &                              4100 NEWPORT PLACE DR., SUITE
 SAN DIEGO, CA 92101                               CURET APLC                                               840
                                                   2000 POWELL STREET, SUITE 830                            NEWPORT BEACH, CA 92660
                                                   EMERYVILLE, CA 94608-1816

 ATTORNEY FOR GOTHAM                               ATTORNEY FOR INTERSTATE FIRE                             ATTORNEY FOR NATIONAL UNION
 INSURANCE COMPANY                                 AND CASUALTY COMPANY                                     FIRE INSURANCE COMPANY OF
 LAWRENCE A. TABB, ESQ.,                           MARY E. MCPHERSON, ESQ., YVONNE                          PITTSBURGH, PA
 STEPHEN M. GREEN, ESQ.                            M. SCHULTE, ESQ.                                         ANDREW D. HEROLD, ESQ. , DAVID
 MUSICK PEELER & GARRETT, LLP                      TRESSLER LLP                                             G. HACKETT, ESQ., SAMUEL J.
 ONE WILSHIRE BOULEVARD,                           2 PARK PLAZA, SUITE 1050                                 MORRIS, ESQ.
 SUITE 2000                                        IRVINE, CA 92614                                         HEROLD & SAGER
 LOS ANGELES, CA 90017                                                                                      50 SECOND STREET, SUITE 200
                                                                                                            ENCINITAS, CA 92024

 NEW ADDR 2/4/19                                   ATTORNEY FOR STATE COURT                                 ATTORNEY FOR WESCO
 ATTORNEY FOR STATE COURT                          LITIGATION                                               INSURANCE COMPANY
 LITIGATION                                        JOSHUA ROSENBERG                                         TUNG KHUU, ESQ.
 DAVID E WOOD                                      BARNES & THORNBURG LLP                                   NIELSEN, HALEY & ABBOTT LLP
 BARNES & THORNBURG LLP                            2029 CENTURY PARK EAST STE 300                           100 SMITH RANCH ROAD, SUITE
 2029 CENTURY PARK EAST STE                        LOS ANGELES, CA 90067                                    350
 300                                                                                                        SAN RAFAEL, CA 94903
 LOS ANGELES, CA 90067

 CARRIER                                           CARRIER                                                  CARRIER
 ADMIRAL INSURANCE                                 ASPEN SPECIALTY INSURANCE                                AXIS INSURANCE COMPANY
 ATTN: OFFICER, A MANAGING OR                      COMPANY                                                  ATTN: OFFICER, A MANAGING OR
 GENERAL AGENT, OR TO ANY                          C/O ASPEN SPECIALTY INSURANCE                            GENERAL AGENT, OR TO ANY
 OTHER AGENT AUTHORIZED BY                         MANAGEMENT, INC.                                         OTHER AGENT AUTHORIZED BY
 APPOINTMENT OR LAW TO                             135 MAIN STREET, SUITE 1950                              APPOINTMENT OR LAW TO
 RECEIVE SERVICE                                   SAN FRANCISCO, CA 94105                                  RECEIVE SERVICE
 1000 HOWARD BLVD., SUITE 300                                                                               11680 GREAT OAKS WAY, SUITE
 PO BOX 5430                                                                                                500
 MOUNT LAUREL, NJ 08054                                                                                     ALPHARETTA, GA 30022




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4823-5803-4859, v. 1
        Case 8:18-bk-13864-ES                     Doc 126 Filed 10/28/19 Entered 10/28/19 17:24:45                                      Desc
                                                   Main Document    Page 66 of 94

 CARRIER                                           CARRIER                                                  CARRIER
 AXIS INSURANCE COMPANY                            FIRST AMERICAN PROPERTY &                                PHILADELPHIA INSURANCE
 C/O BROWN & BROWN                                 CASUALTY                                                 COMPANIES
 INSURANCE OF AZ                                   ATTN: LARRY DAVIDSON, CEO                                ATTN: ROBERT D. OLEARY, JR.,
 2800 N. CENTRAL AVE., #1100                       4 FIRST AMERICAN WAY                                     PRESIDENT
 PO BOX 2800                                       SANTA ANA, CA 92707                                      ONE BALA PLAZA, SUITE 100
 PHOENIX, AZ 85004                                                                                          BALA CYNWYD, PA 19004

 CARRIER                                           CARRIER                                                  CREDITOR / POC ADDRESS
 THE TRAVELERS CASUALTY                            TOKIO MARINE SPECIALTY                                   AIG PROPERTY CASUALTY
 COMPANY                                           INSURANCE COMPANY                                        COMPANY
 ATTN: NICHOLAS SEMINARA, CEO                      ATTN: ROBERT D. OLEARY, JR.,                             CHARTIS SPECIALTY INSURANCE
 ONE TOWER SQUAR                                   PRESIDENT                                                COMPANY
 HARTFORD, CT 06183                                ONE BALA PLAZA, SUITE 100                                STEPHEN WONG
                                                   BALA CYNWYD, PA 19004                                    2000 POWELL STREET, SUITE 830
                                                                                                            EMERYVILLE, CA 94608

 CREDITOR / POC ADDRESS                            ATTORNEY FOR KORT & SCOTT                                ATTORNEY FOR FRIENDLY
 AIG PROPERTY CASUALTY, INC.                       FINANCIAL GROUP                                          VILLAGE GP, LLC
 KEVIN J. LAMER, AUTHORIZED                        BOIS SCHILLER FLEXNER LLP                                BREMER WHYTE BROWN &
 REPRESENTATIVE                                    JEANNE FUGATE; MICHAEL LESLIE;                           O'MEARA LLP
 80 PINE STREET, 13TH FLOOR                        KELLY PERIGOE; GAYCE ZELPHIN                             CHRISTOPHER CUMMISKY,
 NEW YORK, NY 10005                                725 SOUTH FIGUEROA STREET, 31ST                          MICHAEL D'ANDREA, ROCHELLE
                                                   FLOOR                                                    RAJZAI, JENNIFER RAZZANO,
                                                   LOS ANGELES, CA 90017                                    CAITLIN SALATA
                                                                                                            21215 BURBANK BOULEVARD,
                                                                                                            SUITE 500
                                                                                                            WOODLAND HILLS, CA 91367

 ATTORNEY FOR FRIENDLY                             ATTORNEY FOR FRIENDLY VILLAGE                            ATTORNEY FOR ALON US ENERGY
 VILLAGE MOBILE ASSOCIATES,                        GP, LLC; FRIENDLY VILLAGE MHP                            AND PARAMOUNT PETROLEUM
 LP                                                ASSOCIATES, LP, AND SIERRA                               CORPORATION
 BUCHALTER, A PROFESSIONAL                         CORPORATE MANAGEMENT, INC.                               PERKINS COIE LLP
 CORPORATION                                       COOKSEY TOOLEN GAGE DUFFY &                              MEREDITH WEINBERG
 MARIAM BICKNELL, ANNE MARIE                       WOOG                                                     1201 THIRD AVENUE, SUITE 4900
 ELLIS, MICHAEL PRECIADO,                          BEN GAGE, THERESA LAZORISAK,                             SEATTLE, WA 98101
 SAMUEL SCHLEIER, ELENI                            ROBERT MATRANGA, MATTHEW
 SWANK, GARY WOLENSKY                              PAHL, PHILLIP WOOG
 18400 VON KARMAN AVE, SUITE                       535 ANTON BOULEVARD, 10TH FLOOR
 800                                               COSTA MESA, CA 92626
 IRVINE, CA 92612




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4823-5803-4859, v. 1
        Case 8:18-bk-13864-ES                     Doc 126 Filed 10/28/19 Entered 10/28/19 17:24:45                                      Desc
                                                   Main Document    Page 67 of 94

 ATTORNEY FOR FRIENDLY                             ATTORNEY FOR CITY OF LONG                                ATTORNEY FOR KORT & SCOTT
 VILLAGE ENTITITES, KORT &                         BEACH                                                    FINANCIAL GROUP, SIERRA
 SCOTT FINANCIAL GROUP, AND                        RICHARDS WATSON & GERSHON                                CORPORATE MANAGEMENT, INC.
 SIERRA CORPORATE                                  LISA BOND, PATRICK SKAHAN                                AND FRIENDLY VILLAGE MHP
 MANAGEMENT                                        355 SOUTH GRAND AVENUE, 40TH                             ASSOCIATES, LP
 WOOD SMITH HENNING &                              FLOOR                                                    BERKES CRANE ROBINSON & SEAL
 BERMAN LLP                                        LOS ANGELES, CA 90071-3101                               LLP
 VICTORIA ERSOFF, EMIL                                                                                      STEVEN CRANE, PETER MARCUS
 MACASINAG, MATTHEW                                                                                         515 SOUTH FIGUEROA STREET,
 ROCHLIN, THOMAS                                                                                            SUITE 1500
 VANDENBURG                                                                                                 LOS ANGELES, CA 90071
 10960 WILSHIRE BOULEVARD,
 18TH FLOOR
 LOS ANGELES, CA 90024

 ATTORNEY FOR CHEVRONS USA                         ATTORNEY FOR KORT FAMILY TRUST                           INTERESTED PARTY
 INC.                                              U/D/T DECEMBER 1, 2004 AND                               CITY NATIONAL BANK
 STEPTOE & JOHNSON LLP                             AMENDED NOVEMBER 2, 2006                                 DEDE VEGA, ASSISTANT VICE
 JASON LEVIN, JENNIFER                             AND MICHAEL H. SCOTT REVOCABLE                           PRESIDENT AND TRUST OFFICER
 BONNEVILLE, JOO CHA WEBB                          TRUST U/D/T AUGUST 15, 2007                              555 SOUTH FLOWER STREET, 11TH
 633 WEST FIFTH STREET, SUITE                      RAYMOND P. BOUCHER                                       FLOOR
 700                                               BOUCHER LLP                                              LOS ANGELES, CA 90071
 LOS ANGELES, CA 90071                             21600 OXNARD STREET, SUITE 600
                                                   WOODLAND HILLS, CA 91367

 INTERESTED PARTY                                  INTERESTED PARTY                                         INTERESTED PARTY
 DANIEL C. FISCHER                                 MICHAEL MOWREY                                           WALTER E. NOVICK
 14751 PLAZA DRIVE, SUITE H                        2600 AUGUSTA                                             7942 AVENIDA KIRJAH
 TUSTIN, CALIFORNIA 92780                          TUSTIN, CALIFORNIA 92782                                 LA JOLLA, CALIFORNIA 92037

 CREDITOR                                          CREDITOR                                                 CREDITOR
 ABRAHAM MORENO                                    ADOLFO NARANJO                                           AIDE DOMINQUEZ
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 68                                          SPACE 105                                                SPACE 36
 LONG BEACH, CA 90805-8263                         LONG BEACH, CA 90805-8298                                LONG BEACH, CA 90805-8232

 CREDITOR                                          CREDITOR                                                 CREDITOR
 ALONSO VALDEZ                                     ANA HERNANDEZ                                            ANA OCHOA
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 132                                         SPACE 34                                                 SPACE 78
 LONG BEACH, CA 90805-8324                         LONG BEACH, CA 90805-8230                                LONG BEACH, CA 90805-8272

 CREDITOR                                          RTD 12/28/18 UTF                                         RTD 12/28/18 UTF
 ANDREA MEDINA                                     CREDITOR                                                 CREDITOR
 5450 NORTH PARAMOUNT                              ANGELICA MARIA HERREA                                    ANILBER TURCIO
 BOULEVARD                                         5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 SPACE 160                                         BOULEVARD                                                BOULEVARD
 LONG BEACH, CA 90805-5154                         SPACE 55                                                 SPACE 55
                                                   LONG BEACH, CA 90805-8250                                LONG BEACH, CA 90805-8250




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4823-5803-4859, v. 1
        Case 8:18-bk-13864-ES                     Doc 126 Filed 10/28/19 Entered 10/28/19 17:24:45                                      Desc
                                                   Main Document    Page 68 of 94

 CREDITOR                                          CREDITOR                                                 CREDITOR
 ANNA LAGMAN                                       ANTHONEY MILLER                                          ANTONIO PONCE
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARDS
 SPACE 22                                          SPACE 57                                                 SPACE 38
 LONG BEACH, CA 90805-8216                         LONG BEACH, CA 90805-8252                                LONG BEACH, CA 90805-8234

 CREDITOR                                          CREDITOR                                                 CREDITOR
 BEATRICE FINELY                                   BONNIE WEEKS                                             BRENDA ARMENTA
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 45                                          SPACE 45                                                 SPACE 166
 LONG BEACH, CA 90805-8241                         LONG BEACH, CA 90805-8241                                LONG BEACH, CA 90805-5195

 CREDITOR                                          RTD 12/28/18 UTF                                         CREDITOR
 BRENDAN ODRISCOLL                                 CREDITOR                                                 CARLOS RIOS
 5450 NORTH PARAMOUNT                              CARLOS ESCOBAR                                           5450 NORTH PARAMOUNT
 BOULEVARD                                         5450 NORTH PARAMOUNT                                     BOULEVARD
 SPACE 60                                          BOULEVARD                                                SPACE 96
 LONG BEACH, CA 90805-8255                         SPACE 166                                                LONG BEACH, CA 90805-8289
                                                   LONG BEACH, CA 90805-5195

 CREDITOR                                          RTD 01/28/19 UTF                                         CREDITOR
 CARMEN ALATORRE                                   CREDITOR                                                 CATHY RAZO
 5450 NORTH PARAMOUNT                              CAROLYN ROE                                              5450 NORTH PARAMOUNT
 BOULEVARD                                         5450 NORTH PARAMOUNT                                     BOULEVARD
 SPACE 99                                          BOULEVARD                                                SPACE 65
 LONG BEACH, CA 90805-8292                         SPACE 132                                                LONG BEACH, CA 90805-8260
                                                   LONG BEACH, CA 90805-8324

 CREDITOR                                          CREDITOR                                                 CREDITOR
 CECILIA IGNACIO                                   CHAD LAUGHLIN                                            CHARLES BATEMAN
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 114                                         SPACE 116                                                SPACE 26
 LONG BEACH, CA 90805-5144                         LONG BEACH, CA 90805-8308                                LONG BEACH, CA 90805-8221

 CREDITOR                                          RTD 12/28/18 UTF                                         CREDITOR
 CHERIE MILEY                                      CREDITOR                                                 CHRISTOPHER MORALES
 5450 NORTH PARAMOUNT                              CHRISTINA JAGGERS                                        5450 NORTH PARAMOUNT
 BOULEVARD                                         5450 NORTH PARAMOUNT                                     BOULEVARD
 SPACE 140                                         BOULEVARD                                                SPACE 166
 LONG BEACH, CA 90805-5191                         SPACE 179                                                LONG BEACH, CA 90805-5195
                                                   LONG BEACH, CA 90805-5182

 CREDITOR                                          RTD 12/28/18 UTF                                         CREDITOR
 CONSTINTINO ELIOPULOS                             CREDITOR                                                 CRISTIAN MEDINA
 5450 NORTH PARAMOUNT                              CRISTEL ALCAZAR                                          5450 NORTH PARAMOUNT
 BOULEVARD                                         5450 NORTH PARAMOUNT                                     BOULEVARD
 SPACE 20                                          BOULEVARD                                                SPACE 145
 LONG BEACH, CA 90805-8214                         SPACE 55                                                 LONG BEACH, CA 90805-5169
                                                   LONG BEACH, CA 90805-8250




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4823-5803-4859, v. 1
        Case 8:18-bk-13864-ES                     Doc 126 Filed 10/28/19 Entered 10/28/19 17:24:45                                      Desc
                                                   Main Document    Page 69 of 94

 RTD 12/28/18 UTF                                  CREDITOR                                                 CREDITOR
 CREDITOR                                          DAVID LEON                                               DEREK WASSENAAR
 DAISY RIOS                                        5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 5450 NORTH PARAMOUNT                              BOULEVARD                                                BOULEVARD
 BOULEVARD                                         SPACE 113                                                SPACE 32
 SPACE 96                                          LONG BEACH, CA 90805-8306                                LONG BEACH, CA 90805-8226
 LONG BEACH, CA 90805-8289

 CREDITOR                                          CREDITOR                                                 CREDITOR
 DINAKA KINGKEO                                    DOLORES GARCIA                                           DOLORES LEE WRIGHT
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 16                                          SPACE 63                                                 SPACE 63
 LONG BEACH, CA 90805-8210                         LONG BEACH, CA 90805-8258                                LONG BEACH, CA 90805-8258

 CREDITOR                                          RTD 12/28/18 UTF                                         RTD 12/28/18 UTF
 DONALD RAINER                                     CREDITOR                                                 CREDITOR
 5450 NORTH PARAMOUNT                              DORALUZ ESCOBAR                                          DUNN COLE
 BOULEVARD                                         5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 SPACE 5                                           BOULEVARD                                                BOULEVARD
 LONG BEACH, CA 90805-8200                         SPACE 166                                                SPACE 49
                                                   LONG BEACH, CA 90805-5195                                LONG BEACH, CA 90805-8244

 CREDITOR                                          CREDITOR                                                 CREDITOR
 EDGAR ACOSTA                                      EDGAR DANIEL ACOSTA                                      EDGARD LUCERO
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 42                                          SPACE 42                                                 SPACE 160
 LONG BEACH, CA 90805-8238                         LONG BEACH, CA 90805-8238                                LONG BEACH, CA 90805-5154

 CREDITOR                                          RTD 12/28/18 UTF                                         CREDITOR
 EDWARD CARDENAS                                   CREDITOR                                                 ELIAS MENDEZ
 5450 NORTH PARAMOUNT                              EDWIN MARAVILLA                                          5450 NORTH PARAMOUNT
 BOULEVARD                                         5450 NORTH PARAMOUNT                                     BOULEVARD
 SPACE 5                                           BOULEVARD                                                SPACE 49
 LONG BEACH, CA 90805-8200                         SPACE 55                                                 LONG BEACH, CA 90805-8244
                                                   LONG BEACH, CA 90805-8250

 RTD 12/28/18 UTF                                  CREDITOR                                                 CREDITOR
 CREDITOR                                          ELIZABETH PERIUS                                         ELMER JONES
 ELISA BARR                                        5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 5450 NORTH PARAMOUNT                              BOULEVARD                                                BOULEVARD
 BOULEVARD                                         SPACE 76                                                 SPACE 131
 SPACE 79                                          LONG BEACH, CA 90805-8270                                LONG BEACH, CA 90805-8323
 LONG BEACH, CA 90805-8273

 CREDITOR                                          CREDITOR                                                 CREDITOR
 EMPLOYMENT DEVELOPMENT                            ESTHER GONZALEZ                                          EUNICE STRAHLE
 DEPT.                                             5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BANKRUPTCY GROUP MIC 92E                          BOULEVARD                                                BOULEVARD
 P.O. BOX 826880                                   SPACE 113                                                SPACE 64
 SACRAMENTO, CA 94280-0001                         LONG BEACH, CA 90805-8306                                LONG BEACH, CA 90805-8259




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4823-5803-4859, v. 1
        Case 8:18-bk-13864-ES                     Doc 126 Filed 10/28/19 Entered 10/28/19 17:24:45                                      Desc
                                                   Main Document    Page 70 of 94

 CREDITOR                                          CREDITOR                                                 CREDITOR
 EVA ALVILLAR                                      EVANGELINA RODRIQUEZ                                     FERNANDO HERNANDEZ
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 107                                         SPACE 161                                                SPACE 34
 LONG BEACH, CA 90805-8300                         LONG BEACH, CA 90805-5153                                LONG BEACH, CA 90805-8230

 RTD 12/28/18 UTF                                  RTD 12/28/18 UTF                                         CREDITOR
 CREDITOR                                          CREDITOR                                                 GARY STRAHLE
 FRANCES SANDOVAL                                  FREDDY MARAVILLA                                         5450 NORTH PARAMOUNT
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     BOULEVARD
 BOULEVARD                                         BOULEVARD                                                SPACE 64
 SPACE 133                                         SPACE 55                                                 LONG BEACH, CA 90805-8259
 LONG BEACH, CA 90805-8325                         LONG BEACH, CA 90805-8250

 RTD 01/28/19 UTF                                  CREDITOR                                                 CREDITOR
 CREDITOR                                          GUADALUPE CHIU                                           HELEN CHENG KIM
 GLORIA SOLTERO                                    5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 5450 NORTH PARAMOUNT                              BOULEVARD                                                BOULEVARD
 BOULEVARD                                         SPACE 121                                                SPACE 159
 SPACE 113                                         LONG BEACH, CA 90805-8313                                LONG BEACH, CA 90805-5155
 LONG BEACH, CA 90805-8306

 RTD 01/28/19 UTF                                  CREDITOR                                                 CREDITOR
 CREDITOR                                          HYEON PARK                                               ILENE MORALES
 HELEN HACKETT                                     5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 5450 NORTH PARAMOUNT                              BOULEVARD                                                BOULEVARD
 BOULEVARD                                         SPACE 64                                                 SPACE 43
 SPACE 118                                         LONG BEACH, CA 90805-8259                                LONG BEACH, CA 90805-8239
 LONG BEACH, CA 90805-8310

 RTD 12/28/18 UTF                                  CREDITOR                                                 CREDITOR
 CREDITOR                                          IRVIN LARIN                                              ISABEL ALVARADO
 INEZ E MABLY                                      5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 5450 NORTH PARAMOUNT                              BOULEVARD                                                BOULEVARD
 BOULEVARD                                         SPACE 76                                                 SPACE 17
 SPACE 118                                         LONG BEACH, CA 90805-8270                                LONG BEACH, CA 90805-8211
 LONG BEACH, CA 90805-8310

 CREDITOR                                          CREDITOR                                                 CREDITOR
 ISRAEL RODRIQUEZ                                  JAIME IGNACIO                                            JENNIE POMARICO
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 35                                          SPACE 114                                                SPACE 27
 LONG BEACH, CA 90805-8231                         LONG BEACH, CA 90805-5144                                LONG BEACH, CA 90805-8222

 CREDITOR                                          CREDITOR                                                 CREDITOR
 JESSICA RICHARDS                                  JESUS CUEVAS                                             JESUS DURAN
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 61                                          SPACE 93                                                 SPACE 121
 LONG BEACH, CA 90805-8256                         LONG BEACH, CA 90805-8286                                LONG BEACH, CA 90805-8313




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4823-5803-4859, v. 1
        Case 8:18-bk-13864-ES                     Doc 126 Filed 10/28/19 Entered 10/28/19 17:24:45                                      Desc
                                                   Main Document    Page 71 of 94

 CREDITOR                                          CREDITOR                                                 CREDITOR
 JOEL HERNANDEZ                                    JOHN LAMONT                                              JOHN SHULL
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 APT A                                             SPACE 125                                                SPACE 86
 LONG BEACH, CA 90805-8227                         LONG BEACH, CA 90805-5143                                LONG BEACH, CA 90805-8280

 CREDITOR                                          CREDITOR                                                 CREDITOR
 JOHN STUBBLEFIELD                                 JOHN SWEENEY                                             JOHN VONG
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 31                                          SPACE 105                                                SPACE 16
 LONG BEACH, CA 90805-8225                         LONG BEACH, CA 90805-8298                                LONG BEACH, CA 90805-8210

 CREDITOR                                          CREDITOR                                                 CREDITOR
 JONAS RADILLO                                     JONATHAN CURTIS                                          JONG YOON
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 37                                          SPACE 174                                                SPACE 64
 LONG BEACH, CA 90805-8233                         LONG BEACH, CA 90805-5177                                LONG BEACH, CA 90805-8259

 RTD 12/28/18 UTF                                  CREDITOR                                                 CREDITOR
 CREDITOR                                          JORGE MESA                                               JOSE MUNOZ
 JORGE ALBERTO MARAVILLA                           5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 5450 NORTH PARAMOUNT                              BOULEVARD                                                BOULEVARD
 BOULEVARD                                         SPACE 97                                                 SPACE 128
 SPACE 55                                          LONG BEACH, CA 90805-8290                                LONG BEACH, CA 90805-8320
 LONG BEACH, CA 90805-8250

 CREDITOR                                          RTD 12/28/18 UTF                                         RTD 12/28/18 UTF
 JOSE ORTEGA                                       CREDITOR                                                 CREDITOR
 5450 NORTH PARAMOUNT                              JOSEPH LASKODI                                           JOSEPH ROE
 BOULEVARD                                         5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 SPACE 95                                          BOULEVARD                                                BOULEVARD
 LONG BEACH, CA 90805-8288                         SPACE 24                                                 SPACE 132
                                                   LONG BEACH, CA 90805-8218                                LONG BEACH, CA 90805-8324

 CREDITOR                                          CREDITOR                                                 CREDITOR
 JOSEPH THOMPSON                                   JOSHUA PAULEY                                            JOYCE ANGELINI
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 21                                          SPACE 130                                                SPACE 28
 LONG BEACH, CA 90805-8215                         LONG BEACH, CA 90805-8322                                LONG BEACH, CA 90805-8223

 CREDITOR                                          CREDITOR                                                 CREDITOR
 JUAN REYES                                        JUAN TOSCANO                                             JUANA E PINEDA
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 4                                           SPACE 112                                                SPACE 24
 LONG BEACH, CA 90805-5199                         LONG BEACH, CA 90805-8305                                LONG BEACH, CA 90805-8218




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4823-5803-4859, v. 1
        Case 8:18-bk-13864-ES                     Doc 126 Filed 10/28/19 Entered 10/28/19 17:24:45                                      Desc
                                                   Main Document    Page 72 of 94

 CREDITOR                                          CREDITOR                                                 CREDITOR
 JUDITH DAVIS                                      JULIE REAGAN                                             JULIO AGUIRRE
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 17                                          APT B                                                    SPACE 116
 LONG BEACH, CA 90805-8211                         LONG BEACH, CA 90805-8228                                LONG BEACH, CA 90805-8308

 CREDITOR                                          RTD 01/28/19 UTF                                         CREDITOR
 KARLA DIAZ                                        CREDITOR                                                 LAURA ZEPEDA
 5450 NORTH PARAMOUNT                              KIMBERLY SHULL                                           5450 NORTH PARAMOUNT
 BOULEVARD                                         5450 NORTH PARAMOUNT                                     BOULEVARD
 SPACE 76                                          BOULEVARD                                                SPACE 60
 LONG BEACH, CA 90805-8270                         SPACE 86                                                 LONG BEACH, CA 90805-8255
                                                   LONG BEACH, CA 90805-8280

 CREDITOR                                          CREDITOR                                                 CREDITOR
 LEO GILBERT                                       LILI GUARDADA                                            LIOUBOV BOGOUCHEVSKAIA
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 66                                          APT B                                                    SPACE 22
 LONG BEACH, CA 90805-8261                         LONG BEACH, CA 90805-8228                                LONG BEACH, CA 90805-8216

 RTD 01/28/19 UTF                                  CREDITOR                                                 CREDITOR
 CREDITOR                                          LUIS SANTANA                                             LUKAS WASSENAAR
 LUIS ALBARRAN                                     5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 5450 NORTH PARAMOUNT                              BOULEVARD                                                BOULEVARD
 BOULEVARD                                         SPACE 19                                                 SPACE 32
 SPACE 18                                          LONG BEACH, CA 90805-8213                                LONG BEACH, CA 90805-8226
 LONG BEACH, CA 90805-8212

 CREDITOR                                          CREDITOR                                                 CREDITOR
 MABEL MONTALVO                                    MANASSAVEE CAMPBELL                                      MANUEL VARGAS
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 27                                          SPACE 149                                                SPACE 163
 LONG BEACH, CA 90805-8222                         LONG BEACH, CA 90805-5165                                LONG BEACH, CA 90805-5141

 CREDITOR                                          CREDITOR                                                 CREDITOR
 MARCO MORALES                                     MARGARET STUBBLEFIELD                                    MARIA CHAVEZ
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 APT B                                             SPACE 31                                                 APT A
 LONG BEACH, CA 90805-8228                         LONG BEACH, CA 90805-8225                                LONG BEACH, CA 90805-8227

 CREDITOR                                          CREDITOR                                                 RTD 12/28/18 UTF
 MARIA WELCH                                       MARIEL SIMENTAL                                          CREDITOR
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     MARILYN BARLOW
 BOULEVARD                                         BOULEVARD                                                5450 NORTH PARAMOUNT
 SPACE 49                                          SPACE 132                                                BOULEVARD
 LONG BEACH, CA 90805-8244                         LONG BEACH, CA 90805-8324                                SPACE 118
                                                                                                            LONG BEACH, CA 90805-8310




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4823-5803-4859, v. 1
        Case 8:18-bk-13864-ES                     Doc 126 Filed 10/28/19 Entered 10/28/19 17:24:45                                      Desc
                                                   Main Document    Page 73 of 94

 CREDITOR                                          CREDITOR                                                 CREDITOR
 MARTHA PAZMINO                                    MARY MCCOY                                               MELODY MEDDLES
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 105                                         SPACE 62                                                 SPACE 100
 LONG BEACH, CA 90805-8298                         LONG BEACH, CA 90805-8257                                LONG BEACH, CA 90805-8293

 CREDITOR                                          CREDITOR                                                 CREDITOR
 MERCEDEZ GARCIA                                   MICHELLE PARVIANEN                                       MIGUEL ALVARADO QUINTEROS
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 60                                          SPACE 176                                                SPACE 17
 LONG BEACH, CA 90805-8255                         LONG BEACH, CA 90805-5179                                LONG BEACH, CA 90805-8211

 CREDITOR                                          CREDITOR                                                 CREDITOR
 MIGUEL GARCIA                                     MIREYA CASILLAS                                          MIRIAM MEJIA
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 24                                          SPACE 121                                                SPACE 42
 LONG BEACH, CA 90805-8218                         LONG BEACH, CA 90805-8313                                LONG BEACH, CA 90805-8238

 CREDITOR                                          CREDITOR                                                 CREDITOR
 NANCY TAUFA                                       NATASHA ROBINSON                                         NERY MORENO
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 139                                         SPACE 152                                                SPACE 68
 LONG BEACH, CA 90805-5190                         LONG BEACH, CA 90805-5162                                LONG BEACH, CA 90805-8263

 CREDITOR                                          RTD 01/28/19 UTF                                         CREDITOR
 NICHOLE LUND                                      CREDITOR                                                 NORMITA ALLANIGUE
 5450 NORTH PARAMOUNT                              NICK LARIZZA                                             5450 NORTH PARAMOUNT
 BOULEVARD                                         5450 NORTH PARAMOUNT                                     BOULEVARD
 SPACE 179                                         BOULEVARD                                                SPACE 3
 LONG BEACH, CA 90805-5182                         SPACE 114                                                LONG BEACH, CA 90805-5197
                                                   LONG BEACH, CA 90805-5144

 RTD 12/28/18 UTF                                  CREDITOR                                                 CREDITOR
 CREDITOR                                          OSCAR GONZALEZ                                           PAM PHUMMALA
 ORIOR TRAUTMAN                                    5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 5450 NORTH PARAMOUNT                              BOULEVARD                                                BOULEVARD
 BOULEVARD                                         SPACE 121                                                SPACE 34
 SPACE 170                                         LONG BEACH, CA 90805-8313                                LONG BEACH, CA 90805-8230
 LONG BEACH, CA 90805-5173

 CREDITOR                                          CREDITOR                                                 CREDITOR
 PAMELA YOUNG                                      PAUL CLAYTON                                             PILAR RUBIO
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 85                                          SPACE 31                                                 SPACE 101
 LONG BEACH, CA 90805-8279                         LONG BEACH, CA 90805-8225                                LONG BEACH, CA 90805-8294




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4823-5803-4859, v. 1
        Case 8:18-bk-13864-ES                     Doc 126 Filed 10/28/19 Entered 10/28/19 17:24:45                                      Desc
                                                   Main Document    Page 74 of 94

 CREDITOR                                          CREDITOR                                                 CREDITOR
 RALPH LELAND                                      RANDOLPH STRAHLE                                         RAQUEL VERA
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 115                                         SPACE 64                                                 SPACE 128
 LONG BEACH, CA 90805-8307                         LONG BEACH, CA 90805-8259                                LONG BEACH, CA 90805-5146

 CREDITOR                                          RTD 01/28/19 UTF                                         CREDITOR
 RAY JOHNSON                                       CREDITOR                                                 RENATE ANDERSON
 5450 NORTH PARAMOUNT                              RAYMOND M OCHOA                                          5450 NORTH PARAMOUNT
 BOULEVARD                                         5450 NORTH PARAMOUNT                                     BOULEVARD
 SPACE 48                                          BOULEVARD                                                SPACE 74
 LONG BEACH, CA 90805-5135                         SPACE 22                                                 LONG BEACH, CA 90805-8268
                                                   LONG BEACH, CA 90805-8216

 CREDITOR                                          CREDITOR                                                 CREDITOR
 RICKY MEEHAN                                      ROBERT YOUNG                                             ROCKY HORTON
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 87                                          SPACE 69                                                 SPACE 127
 LONG BEACH, CA 90805-8281                         LONG BEACH, CA 90805-8264                                LONG BEACH, CA 90805-8319

 CREDITOR                                          CREDITOR                                                 CREDITOR
 RODOLFO LLAMAS                                    RODRIGO ACOSTA GOMEZ                                     RODRIGO ACOSTA MAYORGA
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 33                                          SPACE 8                                                  SPACE 8
 LONG BEACH, CA 90805-8229                         LONG BEACH, CA 90805-8203                                LONG BEACH, CA 90805-8203

 CREDITOR                                          CREDITOR                                                 CREDITOR
 ROGER ALBERTO MARTEL                              RONALD TAKAHASHI                                         ROSA DELUNA
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 42                                          SPACE 12                                                 SPACE 42
 LONG BEACH, CA 90805-8238                         LONG BEACH, CA 90805-8206                                LONG BEACH, CA 90805-8238

 CREDITOR                                          CREDITOR                                                 CREDITOR
 ROSA OCHOA                                        ROSA PEREZ GOMEZ                                         SABRINA SAYERS
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 155                                         SPACE 52                                                 SPACE 97
 LONG BEACH, CA 90805-5159                         LONG BEACH, CA 90805-8247                                LONG BEACH, CA 90805-8290

 CREDITOR                                          CREDITOR                                                 CREDITOR
 SCOTT PINKERTON                                   SELENA GOMEZ                                             SERIO QUINTERO
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 181                                         SPACE 153                                                SPACE 33
 LONG BEACH, CA 90805-5184                         LONG BEACH, CA 90805-5161                                LONG BEACH, CA 90805-8229




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4823-5803-4859, v. 1
        Case 8:18-bk-13864-ES                     Doc 126 Filed 10/28/19 Entered 10/28/19 17:24:45                                      Desc
                                                   Main Document    Page 75 of 94

 RTD 12/28/18 UTF                                  CREDITOR                                                 CREDITOR
 CREDITOR                                          SHARON SIMRIN                                            SHERMAN APPLE
 SHARON GIDER                                      5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 5450 NORTH PARAMOUNT                              BOULEVARD                                                BOULEVARD
 BOULEVARD                                         SPACE 130                                                SPACE 73
 SPACE 170                                         LONG BEACH, CA 90805-8322                                LONG BEACH, CA 90805-8267
 LONG BEACH, CA 90805-5173

 RTD 12/28/18 UTF                                  CREDITOR                                                 CREDITOR
 CREDITOR                                          SOPHERANN PHON                                           STAR JIMENEZ
 SHIRLEY JOHNSON                                   5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 5450 NORTH PARAMOUNT                              BOULEVARD                                                BOULEVARD
 BOULEVARD                                         SPACE 16                                                 SPACE 125
 SPACE 48                                          LONG BEACH, CA 90805-8210                                LONG BEACH, CA 90805-5143
 LONG BEACH, CA 90805-5135

 RTD 12/31/18 UTF                                  CREDITOR                                                 CREDITOR
 CREDITOR                                          STEVE ANDERSON                                           STEVEN COHEN
 STEPHANIE BERNARD                                 5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 5450 NORTH PARAMOUNT                              BOULEVARD                                                BOULEVARD
 BOULEVARD                                         SPACE 74                                                 SPACE 169
 SPACE 177                                         LONG BEACH, CA 90805-8268                                LONG BEACH, CA 90805-5172
 LONG BEACH, CA 90805-5180

 CREDITOR                                          CREDITOR                                                 CREDITOR
 THERESA OSORIO                                    THERESA WALTON                                           URSULA HOWARD
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 2                                           SPACE 66                                                 SPACE 167
 LONG BEACH, CA 90805-5196                         LONG BEACH, CA 90805-8261                                LONG BEACH, CA 90805-5139

 CREDITOR                                          CREDITOR                                                 CREDITOR
 VERONICA ZEPEDA                                   WADE ANDERSON                                            WALTER MARTINEZ
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 60                                          SPACE 30                                                 SPACE 76
 LONG BEACH, CA 90805-8255                         LONG BEACH, CA 90805-8224                                LONG BEACH, CA 90805-8270

 CREDITOR                                          CREDITOR                                                 RTD 12/28/18 UTF
 WALTER PEREZ                                      WENDY EVA NATALY MASON                                   CREDITOR
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     WILLIAM CONKLIN
 BOULEVARD                                         BOULEVARD                                                5450 NORTH PARAMOUNT
 SPACE 161                                         SPACE 39                                                 BOULEVARD
 LONG BEACH, CA 90805-5153                         LONG BEACH, CA 90805-8235                                SPACE 17
                                                                                                            LONG BEACH, CA 90805-8211

 CREDITOR                                          CREDITOR                                                 RTD 01/28/19 UTF
 WINIFRED WILMA TAYLOR                             YIRETH M SALVADOR                                        CREDITOR
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     YOLANDA COHEN
 BOULEVARD                                         BOULEVARD                                                5450 NORTH PARAMOUNT
 SPACE 18                                          SPACE 42                                                 BOULEVARD
 LONG BEACH, CA 90805-8212                         LONG BEACH, CA 90805-8238                                SPACE 169
                                                                                                            LONG BEACH, CA 90805-5172



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4823-5803-4859, v. 1
        Case 8:18-bk-13864-ES                     Doc 126 Filed 10/28/19 Entered 10/28/19 17:24:45                                      Desc
                                                   Main Document    Page 76 of 94

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 ADRIANA HERNANDEZ                                 ALBA ESPINOZA                                            ALBERT VELASCO
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 182                                         SPACE 111                                                SPACE 99
 LONG BEACH, CA 90805-5185                         LONG BEACH, CA 90805-8304                                LONG BEACH, CA 90805-8292

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 ALBERTO GARCIA                                    ALEJANDRA HERNANDEZ                                      ALEJANDRO MARTINEZ
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 110                                         SPACE 182                                                SPACE 105
 LONG BEACH, CA 90805-8303                         LONG BEACH, CA 90805-5185                                LONG BEACH, CA 90805-8298

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 ALEX MAY                                          ALEXANDER VERDIN                                         ALEXANDRIA CABRERA
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 54                                          SPACE 104                                                SPACE 168
 LONG BEACH, CA 90805-8249                         LONG BEACH, CA 90805                                     LONG BEACH, CA 90805-5147

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 ALICIA SIEGEL                                     ALICIA VALENCIA                                          AMPARO FRANCO
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 106                                         SPACE 85                                                 SPACE 151
 LONG BEACH, CA 90805-8299                         LONG BEACH, CA 90805-8279                                LONG BEACH, CA 90805

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 ANA OCHOA                                         ANDREA MORENO                                            ANDREW COLLINS
 11816 SOUTH BUDLONG AVENUE                        5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 LOS ANGELES, CA 90044-1112                        BOULEVARD                                                BOULEVARD
                                                   SPACE 160                                                SPACE 6
                                                   LONG BEACH, CA 90805                                     LONG BEACH, CA 90805

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 ANGELICA LEAL                                     ANTHONY GUARINO                                          ANTONIO RUIZ
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 174                                         SPACE 95                                                 SPACE 11
 LONG BEACH, CA 90805-5177                         LONG BEACH, CA 90805-8288                                LONG BEACH, CA 90805-5138

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 ARGENTINA CASTILLO                                ARLENE SOTO                                              ARLETTE GARCIA
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 91                                          SPACE 35                                                 SPACE 86
 LONG BEACH, CA 90805-8285                         LONG BEACH, CA 90805-8231                                LONG BEACH, CA 90805-8280




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4823-5803-4859, v. 1
        Case 8:18-bk-13864-ES                     Doc 126 Filed 10/28/19 Entered 10/28/19 17:24:45                                      Desc
                                                   Main Document    Page 77 of 94

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 ARMANDO PEREYRA                                   ARTURO HERNANDEZ                                         ARTURO MONTALVO
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 86                                          SPACE 182                                                SPACE 27
 LONG BEACH, CA 90805-8280                         LONG BEACH, CA 90805-5185                                LONG BEACH, CA 90805-8222

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 AURELIA ZAVALA                                    BARBARA DOTY                                             BARBARA WEINBERGER
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 23                                          SPACE 138                                                SPACE 72
 LONG BEACH, CA 90805-8217                         LONG BEACH, CA 90805-5189                                LONG BEACH, CA 90805-8266

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 BENJAMIN ORELLANA                                 BERTHA ESQUIVEL CORTEZ                                   BETTY KAISER
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 158                                         SPACE 43                                                 SPACE 29
 LONG BEACH, CA 90805-5156                         LONG BEACH, CA 90805-8239                                LONG BEACH, CA 90805-5136

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 BEVERLY MCDONALD                                  BILL CATHEY                                              BRAULIO BELTRAN
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 77                                          SPACE 162                                                SPACE 177
 LONG BEACH, CA 90805                              LONG BEACH, CA 90805-5152                                LONG BEACH, CA 90805-5180

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 BRENDAN GRIMES                                    BRETT BERNARD                                            BRITTANEY COLACION
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 148                                         SPACE 177                                                SPACE 154
 LONG BEACH, CA 90805-5166                         LONG BEACH, CA 90805                                     LONG BEACH, CA 90805

 CREDITOR / POC ADDRESS                            RTD 01/28/19 UTF                                         CREDITOR / POC ADDRESS
 CARLA AYALA                                       CREDITOR / POC ADDRESS                                   CARLOS ESCOBAR
 5450 NORTH PARAMOUNT                              CARLOS CASTILLO                                          14502 SOUTH BUTLER AVENUE
 BOULEVARD                                         5450 NORTH PARAMOUNT                                     LOS ANGELES, CA 90021
 SPACE 164                                         BOULEVARD
 LONG BEACH, CA 90805-5140                         SPACE 91
                                                   LONG BEACH, CA 90805-8285

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 CARLOS JIMENEZ                                    CARLOS ROMERO                                            CARLOS SANMIGUEL
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 46                                          SPACE 141                                                SPACE 70
 LONG BEACH, CA 90805-8242                         LONG BEACH, CA 90805-5192                                LONG BEACH, CA 90805-5134




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4823-5803-4859, v. 1
        Case 8:18-bk-13864-ES                     Doc 126 Filed 10/28/19 Entered 10/28/19 17:24:45                                      Desc
                                                   Main Document    Page 78 of 94

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 CARMEN GUTIERREZ                                  CAROLYN BATEMAN                                          CAROLYN ROE
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     460 EAST HULLET STREET
 BOULEVARD                                         BOULEVARD                                                LONG BEACH, CA 90805-3426
 SPACE 101                                         SPACE 26
 LONG BEACH, CA 90805-8294                         LONG BEACH, CA 90805-8221

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 CECILIA COLLINS                                   CELESTINO ACOSTA                                         CESAR SANCHEZ
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 6                                           SPACE 42                                                 SPACE 15
 LONG BEACH, CA 90805                              LONG BEACH, CA 90805-8238                                LONG BEACH, CA 90805-8209

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 CHARLOTTE EDMONSON                                CHERIE L COOK                                            CHUCK HARRIS
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 56                                          SPACE 143                                                SPACE 154
 LONG BEACH, CA 90805-8251                         LONG BEACH, CA 90805-5146                                LONG BEACH, CA 90805-5160

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 CINDY LOU MCMURTREY                               CLARA CAMARENA                                           CLARISSA CASTANEDA
 6227 HUNGERFORD STREET                            5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 LAKEWOOD, CA 90713-1044                           BOULEVARD                                                BOULEVARD
                                                   SPACE 134                                                SPACE 109
                                                   LONG BEACH, CA 90805-5142                                LONG BEACH, CA 90805-8302

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 CLAUDIO HERNANDEZ                                 CONCEPCION CORONA DE                                     CYNTHIA PONCE
 5450 NORTH PARAMOUNT                              RIDRIQUEZ                                                5450 NORTH PARAMOUNT
 BOULEVARD                                         5450 NORTH PARAMOUNT                                     BOULEVARD
 SPACE 80                                          BOULEVARD                                                SPACE 38
 LONG BEACH, CA 90805-8274                         SPACE 180                                                LONG BEACH, CA 90805-8234
                                                   LONG BEACH, CA 90805-5183

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 DAMON TATE                                        DANIEL MILEY                                             DANIELA PENADO
 5450 NORTH PARAMOUNT                              28690 BROADSTONE WAY                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         MENIFEE, CA 92584                                        BOULEVARD
 SPACE 176                                                                                                  SPACE 163
 LONG BEACH, CA 90805-5179                                                                                  LONG BEACH, CA 90805-5141

 RTD 12/28/18 UTF                                  RTD 12/28/18 UTF                                         CREDITOR / POC ADDRESS
 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   DARLYN WALLACE
 DANIELLA FURLAN                                   DARIA HERNANDEZ                                          5450 NORTH PARAMOUNT
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     BOULEVARD
 BOULEVARD                                         BOULEVARD                                                SPACE 40
 SPACE 104                                         SPACE 125                                                LONG BEACH, CA 90805-8236
 LONG BEACH, CA 90805-8297                         LONG BEACH, CA 90805-5143




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4823-5803-4859, v. 1
        Case 8:18-bk-13864-ES                     Doc 126 Filed 10/28/19 Entered 10/28/19 17:24:45                                      Desc
                                                   Main Document    Page 79 of 94

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 DARRELL LAWSON                                    DAVID BEAUSOLEIL                                         DAVID MEDDLES
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 173                                         SPACE 92                                                 SPACE 100
 LONG BEACH, CA 90805-5176                         LONG BEACH, CA 90805-5145                                LONG BEACH, CA 90805-8293

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 DAVID ORTEGA                                      DAWN WHITMAN                                             DEBORAH BOWSER
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 78                                          SPACE 47                                                 SPACE 135
 LONG BEACH, CA 90805-8272                         LONG BEACH, CA 90805-8243                                LONG BEACH, CA 90805-5186

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 DEBRA CHILDRESS                                   DEENA LAUGHLIN                                           DEJANIRA MIRANDA DURAN
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 50                                          SPACE 116                                                SPACE 177
 LONG BEACH, CA 90805                              LONG BEACH, CA 90805-8308                                LONG BEACH, CA 90805-5180

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 DELIA CAMACHO                                     DIONE LAVANN                                             DOLFREDO CATAMISAN
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 6                                           SPACE 110                                                SPACE 52
 LONG BEACH, CA 90805-8201                         LONG BEACH, CA 90805-8303                                LONG BEACH, CA 90805-8247

 RTD 12/28/18 UTF                                  CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 CREDITOR / POC ADDRESS                            DONALD GILLIAM                                           DORALUZ ESCOBAR
 DOLORES NUNNELY                                   5450 NORTH PARAMOUNT                                     14502 SOUTH BUTLER AVENUE
 5450 NORTH PARAMOUNT                              BOULEVARD                                                LOS ANGELES, CA 90021
 BOULEVARD                                         SPACE 7
 SPACE 24                                          LONG BEACH, CA 90805-8202
 LONG BEACH, CA 90805-8218

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 DOROTHY MEEHAN                                    DUNN COLE                                                EARL MCDONALD
 5450 NORTH PARAMOUNT                              6301 WHITTIER AVENUE                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         WHITTIER, CA 90601-3321                                  BOULEVARD
 SPACE 87                                                                                                   SPACE 77
 LONG BEACH, CA 90805-8281                                                                                  LONG BEACH, CA 90805-8271

 RTD 12/28/18 UTF                                  CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 CREDITOR / POC ADDRESS                            EDDIE MARIE BRANDOW                                      EDELIA RIOS
 EDDIE BRANDOW                                     5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 5450 NORTH PARAMOUNT                              BOULEVARD                                                BOULEVARD
 BOULEVARD                                         SPACE 65                                                 SPACE 78
 SPACE 65                                          LONG BEACH, CA 90805                                     LONG BEACH, CA 90805
 LONG BEACH, CA 90805-8260




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4823-5803-4859, v. 1
        Case 8:18-bk-13864-ES                     Doc 126 Filed 10/28/19 Entered 10/28/19 17:24:45                                      Desc
                                                   Main Document    Page 80 of 94

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 EDIBERTO VALLE                                    ELAINE FREEMAN                                           ELIZABETH PAGOTA
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 75                                          SPACE 100                                                SPACE 50
 LONG BEACH, CA 90805-8269                         LONG BEACH, CA 90805-8293                                LONG BEACH, CA 90805

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 ELMER JONES                                       ELYSE REYES                                              ELZIABETH CASILLAS
 9919 RAMONA STREET                                5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 SUITE 407                                         BOULEVARD                                                BOULEVARD
 BELLFLOWER, CA 90706-7323                         SPACE 4                                                  SPACE 100
                                                   LONG BEACH, CA 90805-8323                                LONG BEACH, CA 90805

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 EMILIA Y CANALES                                  EMMA PONCE                                               ERICK VERDIN
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 145                                         SPACE 38                                                 SPACE 104
 LONG BEACH, CA 90805-5169                         LONG BEACH, CA 90805-8234                                LONG BEACH, CA 90805

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   NEW NAME 12/19/18
 ERIK CASTILLO                                     ESPERANZA VILLALOBOS                                     CREDITOR / POC ADDRESS
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     ESTATE OF DAVE DAHLSTROM
 BOULEVARD                                         BOULEVARD                                                C/O TONI. G. DAHLSTROM
 SPACE 150                                         SPACE 110                                                5450 NORTH PARAMOUNT
 LONG BEACH, CA 90805-5164                         LONG BEACH, CA 90805-8303                                BOULEVARD, SPC 126
                                                                                                            LONG BEACH, CA 90805-8318

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 ESTELA MELGAR                                     EUGENIA CALDERON                                         EVA GRACIAN
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 10                                          SPACE 109                                                SPACE 123
 LONG BEACH, CA 90805                              LONG BEACH, CA 90805-8302                                LONG BEACH, CA 90805-8315

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 EVANGELINA RODRIQUEZ                              EVANGELINE LAWSON                                        FELIPE GUTIERREZ
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 36                                          SPACE 173                                                SPACE 58
 LONG BEACH, CA 90805-8232                         LONG BEACH, CA 90805-5176                                LONG BEACH, CA 90805-8253

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 FERNANDA SAAVEDRA                                 FIDEL MELARA                                             FRANCIS PORTILLO
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 156                                         SPACE 178                                                SPACE 137
 LONG BEACH, CA 90805-5158                         LONG BEACH, CA 90805-5181                                LONG BEACH, CA 90805-5188




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4823-5803-4859, v. 1
        Case 8:18-bk-13864-ES                     Doc 126 Filed 10/28/19 Entered 10/28/19 17:24:45                                      Desc
                                                   Main Document    Page 81 of 94

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 FRANCISCO MELGAR                                  FRANKLIN ROBINSON                                        GARY STRAHLE
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     TRUSTEE FOR STRAHLE TRUST
 BOULEVARD                                         BOULEVARD                                                10630 DOWNEY AVENUE
 SPACE 10                                          SPACE 152                                                SUITE 200
 LONG BEACH, CA 90805                              LONG BEACH, CA 90805-5162                                DOWNEY, CA 90241-3463

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 GAUDENCIO ZAMORA                                  GEORGE BRANDOW                                           GEORGE KAISER
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 41                                          SPACE 65                                                 SPACE 29
 LONG BEACH, CA 90805-8237                         LONG BEACH, CA 90805                                     LONG BEACH, CA 90805-5136

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 GEORGE RUIZ COLON                                 GERARDO SAAVEDRA                                         GLADIS GARCIA
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 128                                         SPACE 156                                                SPACE 169
 LONG BEACH, CA 90805-8320                         LONG BEACH, CA 90805-5158                                LONG BEACH, CA 90805-5172

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 GLADYS SANCHEZ                                    GLORIA C RODRIQUEZ                                       GLORIA SANMIGUEL
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 124                                         SPACE 10                                                 SPACE 70
 LONG BEACH, CA 90805-8316                         LONG BEACH, CA 90805-8205                                LONG BEACH, CA 90805-5134

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 GONZALO CALDERON                                  GRACE CAPINPIN                                           GRISELDA LOUGEDO
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 109                                         SPACE 82                                                 SPACE 133
 LONG BEACH, CA 90805-8302                         LONG BEACH, CA 90805-8276                                LONG BEACH, CA 90805-8325

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 GUADALUPE ORTEGA                                  GUILLERMO CASTRO                                         GUILLERMO SANTOS
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 78                                          SPACE 42                                                 SPACE 145
 LONG BEACH, CA 90805                              LONG BEACH, CA 90805-8238                                LONG BEACH, CA 90805-5169

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   RTD 12/28/18 UTF
 GUSTAVO GARCIA                                    HELDA GOMEZ                                              CREDITOR / POC ADDRESS
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     HELEN OWENS
 BOULEVARD                                         BOULEVARD                                                5450 NORTH PARAMOUNT
 SPACE 67                                          SPACE 174                                                BOULEVARD
 LONG BEACH, CA 90805-8262                         LONG BEACH, CA 90805-5177                                SPACE 10
                                                                                                            LONG BEACH, CA 90805-8205




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4823-5803-4859, v. 1
        Case 8:18-bk-13864-ES                     Doc 126 Filed 10/28/19 Entered 10/28/19 17:24:45                                      Desc
                                                   Main Document    Page 82 of 94

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 HENRY SALAZAR                                     HERIBERTO VERIN                                          HILARIO AVILA
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 95                                          SPACE 104                                                SPACE 89
 LONG BEACH, CA 90805                              LONG BEACH, CA 90805-8297                                LONG BEACH, CA 90805-8283

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 HULANI WOOD                                       IMELDA FLORES                                            INGRID ORELLANA
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 120                                         SPACE 115                                                SPACE 158
 LONG BEACH, CA 90805-8312                         LONG BEACH, CA 90805                                     LONG BEACH, CA 90805-5156

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 IRISS RODRIGUEZ                                   IRMA PEREZ                                               IRMA SANTANA
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 180                                         SPACE 41                                                 SPACE 19
 LONG BEACH, CA 90805                              LONG BEACH, CA 90805-8237                                LONG BEACH, CA 90805-8213

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 IRVIN IBARA                                       ISAAC LOPEZ                                              ISABEL GIRON DE ANGEL
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 115                                         SPACE 142                                                SPACE 180
 LONG BEACH, CA 90805                              LONG BEACH, CA 90805-5194                                LONG BEACH, CA 90805-5183

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 ISABEL SANCHEZ                                    ISRAEL RODRIQUEZ                                         IVAN SALAZAR
 5450 NORTH PARAMOUNT                              6862 ALONDRA BOULEVARD                                   5450 NORTH PARAMOUNT
 BOULEVARD                                         PARAMOUNT, CA 90723-3757                                 BOULEVARD
 SPACE 15                                                                                                   SPACE 1
 LONG BEACH, CA 90805-8209                                                                                  LONG BEACH, CA 90805-5137

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 JACK CORNELL                                      JAEL SANTOS                                              JAIME BARILLAS
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 44                                          SPACE 142                                                SPACE 157
 LONG BEACH, CA 90805-8240                         LONG BEACH, CA 90805                                     LONG BEACH, CA 90805-5157

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   RTD 12/28/18 UTF
 JAIRO BAUTISTA                                    JAMES DAVIS                                              CREDITOR / POC ADDRESS
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     JAMIE SWEENEY
 BOULEVARD                                         BOULEVARD                                                5450 NORTH PARAMOUNT
 SPACE 94                                          SPACE 93                                                 BOULEVARD
 LONG BEACH, CA 90805-8287                         LONG BEACH, CA 90805-8286                                SPACE 105
                                                                                                            LONG BEACH, CA 90805-8298




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4823-5803-4859, v. 1
        Case 8:18-bk-13864-ES                     Doc 126 Filed 10/28/19 Entered 10/28/19 17:24:45                                      Desc
                                                   Main Document    Page 83 of 94

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 JANET BUCK                                        JAQUELINE MEDINA                                         JASON CHILDRESS
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 98                                          SPACE 180                                                SPACE 50
 LONG BEACH, CA 90805-8291                         LONG BEACH, CA 90805-5183                                LONG BEACH, CA 90805-8245

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 JAVIER OSORIO                                     JEANINE BIRONG                                           JENELL HOWELL
 5450 NORTH PARAMOUNT                              1833 HACKETT AVENUE                                      5450 NORTH PARAMOUNT
 BOULEVARD                                         LONG BEACH, CA 90815                                     BOULEVARD
 SPACE 95                                                                                                   SPACE 18
 LONG BEACH, CA 90805-8288                                                                                  LONG BEACH, CA 90805

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 JENNIE POMARICO                                   JENNIFER JACKSON                                         JENNIFER TEACH
 841 KALLIN AVENUE                                 5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 LONG BEACH, CA 90815-5005                         BOULEVARD                                                BOULEVARD
                                                   SPACE 175                                                SPACE 143
                                                   LONG BEACH, CA 90805-5178                                LONG BEACH, CA 90805-5171

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 JERILYN DUNN                                      JESUS SANCHEZ ARGUETA                                    JIM GARCIO
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 71                                          SPACE 124                                                SPACE 63
 LONG BEACH, CA 90805-8265                         LONG BEACH, CA 90805-8316                                LONG BEACH, CA 90805-8258

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 JOAN BURDELL                                      JOCELYN PEREYRA                                          JOEL MEJIA
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 84                                          SPACE 86                                                 SPACE 171
 LONG BEACH, CA 90805-8278                         LONG BEACH, CA 90805                                     LONG BEACH, CA 90805-5174

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 JOHANNA MELGAR                                    JOHN PERIUS                                              JOHN SHULL
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     6607 WEST THIRD STREET
 BOULEVARD                                         BOULEVARD                                                SUITE 1200
 SPACE 13                                          SPACE 76                                                 GREELEY, CO 80634-8999
 LONG BEACH, CA 90805-8207                         LONG BEACH, CA 90805-8270

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 JOHN WILIAMS                                      JOIHN MULLEV                                             JONATHAN CURTIS
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     203 INTERNATIONAL BOULEVARD
 BOULEVARD                                         BOULEVARD                                                RANCHO MIRAGE, CA 92270-1972
 SPACE 97                                          SPACE 88
 LONG BEACH, CA 90805                              LONG BEACH, CA 90805-8282




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4823-5803-4859, v. 1
        Case 8:18-bk-13864-ES                     Doc 126 Filed 10/28/19 Entered 10/28/19 17:24:45                                      Desc
                                                   Main Document    Page 84 of 94

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 JONATHAN REYES                                    JORGE ESPINOZA                                           JORGE OSORIO
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 4                                           SPACE 111                                                SPACE 2
 LONG BEACH, CA 90805-5177                         LONG BEACH, CA 90805-8304                                LONG BEACH, CA 90805-5196

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 JORGE SANDOVAL                                    JOSE GARCIA                                              JOSE LICON
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 123                                         SPACE 169                                                SPACE 165
 LONG BEACH, CA 90805-8315                         LONG BEACH, CA 90805-5172                                LONG BEACH, CA 90805-8317

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 JOSE MENDEZ                                       JOSE RAMIREZ                                             JOSE RIOS
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 160                                         SPACE 101                                                SPACE 78
 LONG BEACH, CA 90805-5154                         LONG BEACH, CA 90805                                     LONG BEACH, CA 90805

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 JOSE RIVAS                                        JOSE ROBERTO MAZARIEGOS                                  JOSE RUIZ
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 147                                         SPACE 180                                                SPACE 54
 LONG BEACH, CA 90805-5167                         LONG BEACH, CA 90805-5183                                LONG BEACH, CA 90805-8249

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 JOSE SUNGA                                        JOSE VALDOVINOS                                          JOSE VALENCIA
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 131                                         SPACE 81                                                 SPACE 85
 LONG BEACH, CA 90805-8323                         LONG BEACH, CA 90805-8275                                LONG BEACH, CA 90805-8279

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 JOSEFINA LEAL                                     JOSEPH PEARSON                                           JUANA LEAL CHAVEZ
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 174                                         SPACE 129                                                SPACE 174
 LONG BEACH, CA 90805-5177                         LONG BEACH, CA 90805-8321                                LONG BEACH, CA 90805

 CREDITOR / POC ADDRESS                            RTD 12/28/18 UTF                                         CREDITOR / POC ADDRESS
 JUANA REYES                                       CREDITOR / POC ADDRESS                                   JUDITH DAVIS
 5450 NORTH PARAMOUNT                              JUDITH ANCTIL                                            15079 WEST HERITAGE OAK WAY
 BOULEVARD                                         5450 NORTH PARAMOUNT                                     SURPRISE, AZ 85374-3421
 SPACE 4                                           BOULEVARD
 LONG BEACH, CA 90805-5199                         SPACE 147
                                                   LONG BEACH, CA 90805-5167




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4823-5803-4859, v. 1
        Case 8:18-bk-13864-ES                     Doc 126 Filed 10/28/19 Entered 10/28/19 17:24:45                                      Desc
                                                   Main Document    Page 85 of 94

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 JUDY PERIUS                                       JULIE REAGAN                                             JULIETA SANCHEZ ORELLANA
 5450 NORTH PARAMOUNT                              2623 WEST FELICIDAD CIRCLE                               5450 NORTH PARAMOUNT
 BOULEVARD                                         ANAHEIM, CA 92801-3009                                   BOULEVARD
 SPACE 76                                                                                                   SPACE 94
 LONG BEACH, CA 90805-8270                                                                                  LONG BEACH, CA 90805-8287

 RTD 01/28/19 UTF                                  CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 CREDITOR / POC ADDRESS                            KANDI MCDONALD                                           KAREN ESPARZA
 JUNE PEARSON                                      5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 5450 NORTH PARAMOUNT                              BOULEVARD                                                BOULEVARD
 BOULEVARD                                         SPACE 77                                                 SPACE 91
 SPACE 129                                         LONG BEACH, CA 90805-8271                                LONG BEACH, CA 90805
 LONG BEACH, CA 90805-8321

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 KELLY NORTON                                      KEN WASSNAAR                                             KEVIN JIMENEZ ESQUIVEL
 837 POLYNESIAN DRIVE                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 LONG BEACH, CA 90805                              BOULEVARD                                                BOULEVARD
                                                   SPACE 32                                                 SPACE 43
                                                   LONG BEACH, CA 90805-8226                                LONG BEACH, CA 90805-8239

 CREDITOR / POC ADDRESS                            RTD 01/28/19 UTF                                         CREDITOR / POC ADDRESS
 KEVIN SMITH                                       CREDITOR / POC ADDRESS                                   KIMBERLY SHULL
 5450 NORTH PARAMOUNT                              KIMBERLY DIMAS                                           6608 WEST THIRD STREET
 BOULEVARD                                         5450 NORTH PARAMOUNT                                     SUITE 1200
 SPACE 83                                          BOULEVARD                                                GREELEY, CO 80634-9031
 LONG BEACH, CA 90805-8277                         SPACE 125
                                                   LONG BEACH, CA 90805-5143

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 LAURA VERDIN                                      LEO GILBERT                                              LEON IRMA GOMEZ
 5450 NORTH PARAMOUNT                              4129 ANDY STREET                                         5450 NORTH PARAMOUNT
 BOULEVARD                                         LAKEWOOD, CA 90712-1006                                  BOULEVARD
 SPACE 104                                                                                                  SPACE 182
 LONG BEACH, CA 90805-8297                                                                                  LONG BEACH, CA 90805-5185

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 LEONARD CAMARENA                                  LEONEL RODRIQUEZ                                         LESLY ESPARZA
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 134                                         SPACE 180                                                SPACE 91
 LONG BEACH, CA 90805-5142                         LONG BEACH, CA 90805-5183                                LONG BEACH, CA 90805-8285

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 LINDA ARMAS                                       LINDA COLVIN                                             LINDSAY RIS
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 95                                          SPACE 117                                                SPACE 129
 LONG BEACH, CA 90805-8288                         LONG BEACH, CA 90805-8309                                LONG BEACH, CA 90805-8321




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4823-5803-4859, v. 1
        Case 8:18-bk-13864-ES                     Doc 126 Filed 10/28/19 Entered 10/28/19 17:24:45                                      Desc
                                                   Main Document    Page 86 of 94

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 LISA CAMPO                                        LORENA ARAUJO                                            LORNA ALLEN
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 80                                          SPACE 102                                                SPACE 66
 LONG BEACH, CA 90805-8274                         LONG BEACH, CA 90805-8295                                LONG BEACH, CA 90805-8261

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 LORRIANA HERRERA                                  LUIS ALBARRAN                                            MAGALI BARBOSA
 5450 NORTH PARAMOUNT                              6178 IBBETSON                                            5450 NORTH PARAMOUNT
 BOULEVARD                                         LAKEWOOD, CA 90713-1044                                  BOULEVARD
 SPACE 78                                                                                                   SPACE 121
 LONG BEACH, CA 90805                                                                                       LONG BEACH, CA 90805-8313

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 MAGALI GOMEZ                                      MANASSAVEE CAMPBELL                                      MARCELA SANMIGUEL
 5450 NORTH PARAMOUNT                              6315 CHERRY AVENUE                                       5450 NORTH PARAMOUNT
 BOULEVARD                                         SUITE 6                                                  BOULEVARD
 SPACE 179                                         LONG BEACH, CA 90805-2656                                SPACE 70
 LONG BEACH, CA 90805-5182                                                                                  LONG BEACH, CA 90805-5134

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 MARGARITA CRUZ                                    MARIA ARAUJO                                             MARIA GARCIA
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 81                                          SPACE 102                                                SPACE 67
 LONG BEACH, CA 90805-8275                         LONG BEACH, CA 90805-8295                                LONG BEACH, CA 90805-8262

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 MARIA MENDEZ                                      MARIA RIVAS                                              MARIA RUBALCAVA
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 160                                         SPACE 147                                                SPACE 53
 LONG BEACH, CA 90805-5154                         LONG BEACH, CA 90805-5167                                LONG BEACH, CA 90805-8248

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 MARIA TAFOLLA                                     MARIA TOVAR                                              MARIANA MELGAR
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 108                                         SPACE 75                                                 SPACE 10
 LONG BEACH, CA 90805-8301                         LONG BEACH, CA 90805-8269                                LONG BEACH, CA 90805

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 MARIBEL PEREYRA                                   MARK GOODART                                             MARTIN IBARA
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 86                                          SPACE 57                                                 SPACE 115
 LONG BEACH, CA 90805                              LONG BEACH, CA 90805-8252                                LONG BEACH, CA 90805




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4823-5803-4859, v. 1
        Case 8:18-bk-13864-ES                     Doc 126 Filed 10/28/19 Entered 10/28/19 17:24:45                                      Desc
                                                   Main Document    Page 87 of 94

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 MARTINA VELASCO                                   MARY ANN ELENEZ                                          MARY BEAUSOLEIL
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 99                                          SPACE 69                                                 SPACE 92
 LONG BEACH, CA 90805-8292                         LONG BEACH, CA 90805-8264                                LONG BEACH, CA 90805-5145

 RTD 12/28/18 UTF                                  CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 CREDITOR / POC ADDRESS                            MATT COOK                                                MATTHEW CORNELL
 MARY KELLEY                                       5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 5450 NORTH PARAMOUNT                              BOULEVARD                                                BOULEVARD
 BOULEVARD                                         SPACE 143                                                SPACE 44
 SPACE 35                                          LONG BEACH, CA 90805-5171                                LONG BEACH, CA 90805-8240
 LONG BEACH, CA 90805-8231

 RTD 12/28/18 UTF                                  CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 CREDITOR / POC ADDRESS                            MAXIMIANO VALENCIA                                       MAYA CAMACHO
 MAVIS SCHJELDERUP                                 5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 5450 NORTH PARAMOUNT                              BOULEVARD                                                BOULEVARD
 BOULEVARD                                         SPACE 85                                                 SPACE 6
 SPACE 67                                          LONG BEACH, CA 90805                                     LONG BEACH, CA 90805
 LONG BEACH, CA 90805-8262

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 MELDOY ERDEI                                      MELODY OSORIO                                            MERLY SUNGA
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 2                                           SPACE 2                                                  SPACE 131
 LONG BEACH, CA 90805                              LONG BEACH, CA 90805-5196                                LONG BEACH, CA 90805

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 MICHAEL ANDERSON                                  MICHAEL CAMACHO                                          MICHAEL MEEHAN
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 30                                          SPACE 6                                                  SPACE 87
 LONG BEACH, CA 90805-8224                         LONG BEACH, CA 90805                                     LONG BEACH, CA 90805-8281

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 MICHAEL ROVELLI                                   MICHELLE PARVIANEN                                       MIGUEL ANGEL ROSALES
 5450 NORTH PARAMOUNT                              35537 ASHWOOD AVENUE                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         LOS ANGELES, CA 90066                                    BOULEVARD
 SPACE 23                                                                                                   SPACE 174
 LONG BEACH, CA 90805-8217                                                                                  LONG BEACH, CA 90805

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 MIKE ANGELINI                                     MIKE EDMONSON                                            MILDRED BEJARANO
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 28                                          SPACE 56                                                 SPACE 59
 LONG BEACH, CA 90805-8223                         LONG BEACH, CA 90805-8251                                LONG BEACH, CA 90805-8254




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4823-5803-4859, v. 1
        Case 8:18-bk-13864-ES                     Doc 126 Filed 10/28/19 Entered 10/28/19 17:24:45                                      Desc
                                                   Main Document    Page 88 of 94

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   RTD 12/28/18 UTF
 MIRIAM LICON                                      MOISES TAFOLLA                                           CREDITOR / POC ADDRESS
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     MOLLY SIMMONS
 BOULEVARD                                         BOULEVARD                                                5450 NORTH PARAMOUNT
 SPACE 165                                         SPACE 108                                                BOULEVARD
 LONG BEACH, CA 90805-8317                         LONG BEACH, CA 90805-8301                                SPACE 103
                                                                                                            LONG BEACH, CA 90805-8296

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 MONICA MAYORGA                                    MYRIAM SCHEURING                                         NANCY GUTIERREZ
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 90                                          SPACE 51                                                 SPACE 158
 LONG BEACH, CA 90805-8284                         LONG BEACH, CA 90805-8246                                LONG BEACH, CA 90805-5156

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 NANO LACKEY                                       NOEL CASILLAS                                            NORMA ELIZABETH PENA
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 57                                          SPACE 100                                                SPACE 95
 LONG BEACH, CA 90805-8252                         LONG BEACH, CA 90805                                     LONG BEACH, CA 90805-8288

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 NORMA SOLIS                                       OLGA SANTANA                                             OLINDA CASTANEDA
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 42                                          SPACE 19                                                 SPACE 109
 LONG BEACH, CA 90805                              LONG BEACH, CA 90805-8213                                LONG BEACH, CA 90805-8302

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 OLVIN AYALA                                       OMAR ALEXANDER FIGUEROA                                  OTIS NABORS
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 164                                         SPACE 95                                                 SPACE 14
 LONG BEACH, CA 90805-5140                         LONG BEACH, CA 90805-8288                                LONG BEACH, CA 90805-8208

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   RTD 12/28/18 UTF
 PALOMA VALENCIA                                   PATRICIA ESPINOZA                                        CREDITOR / POC ADDRESS
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     PAUL SANDOVAL
 BOULEVARD                                         BOULEVARD                                                5450 NORTH PARAMOUNT
 SPACE 85                                          SPACE 39                                                 BOULEVARD
 LONG BEACH, CA 90805                              LONG BEACH, CA 90805-8235                                SPACE 133
                                                                                                            LONG BEACH, CA 90805-8325

 RTD 12/28/18 UTF                                  RTD 01/28/19 UTF                                         CREDITOR / POC ADDRESS
 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   PEDRO GOMEZ
 PAULA AYERS                                       PAULETTE OCHOA                                           5450 NORTH PARAMOUNT
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     BOULEVARD
 BOULEVARD                                         BOULEVARD                                                SPACE 153
 SPACE 66                                          SPACE 22                                                 LONG BEACH, CA 90805-5161
 LONG BEACH, CA 90805-8261                         LONG BEACH, CA 90805-8216




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4823-5803-4859, v. 1
        Case 8:18-bk-13864-ES                     Doc 126 Filed 10/28/19 Entered 10/28/19 17:24:45                                      Desc
                                                   Main Document    Page 89 of 94

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 PETER BROWN                                       PHIL DOTY                                                PHILLIP SCHEURING
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 119                                         SPACE 138                                                SPACE 51
 LONG BEACH, CA 90805-8311                         LONG BEACH, CA 90805-5189                                LONG BEACH, CA 90805

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 PHYLLIS SOTO                                      PONCIANO LEAL                                            RAFAEL MELGAR
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 175                                         SPACE 174                                                SPACE 10
 LONG BEACH, CA 90805-5178                         LONG BEACH, CA 90805-5177                                LONG BEACH, CA 90805-5146

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   RTD 12/28/18 UTF
 RAMON ALDACO                                      RAMON CHIU ORTEGA                                        CREDITOR / POC ADDRESS
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     RAY TRAUTMAN
 BOULEVARD                                         BOULEVARD                                                5450 NORTH PARAMOUNT
 SPACE 53                                          SPACE 121                                                BOULEVARD
 LONG BEACH, CA 90805-8248                         LONG BEACH, CA 90805-8313                                SPACE 150
                                                                                                            LONG BEACH, CA 90805-5164

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 RAYMOND CAMACHO                                   REBECCA BRAVO                                            RENE ELLIOT
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     837 POLYNESIAN DRIVE
 BOULEVARD                                         BOULEVARD                                                LONG BEACH, CA 90805
 SPACE 6                                           SPACE 150
 LONG BEACH, CA 90805-8201                         LONG BEACH, CA 90805-5164

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 RICARDO FRANCO                                    RIGOBERTO ESPARZA LUNA                                   ROBERT ALVILLAR
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 151                                         SPACE 91                                                 SPACE 107
 LONG BEACH, CA 90805-5163                         LONG BEACH, CA 90805-8285                                LONG BEACH, CA 90805-8300

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 ROBERT ANTONIO DE ANGEL                           ROBERT SAENZ                                             ROBERTO SOTO
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 180                                         SPACE 122                                                SPACE 175
 LONG BEACH, CA 90805-5183                         LONG BEACH, CA 90805-8314                                LONG BEACH, CA 90805-5178

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 RODERCIK ROD MALDONADO                            ROGELIO OCHOA                                            ROGER LACKEY
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 58                                          SPACE 135                                                SPACE 57
 LONG BEACH, CA 90805-8253                         LONG BEACH, CA 90805-5186                                LONG BEACH, CA 90805-8252




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4823-5803-4859, v. 1
        Case 8:18-bk-13864-ES                     Doc 126 Filed 10/28/19 Entered 10/28/19 17:24:45                                      Desc
                                                   Main Document    Page 90 of 94

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 ROMAN REYES                                       ROMERO GIRON                                             ROSA DELUNA
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     14640 OSAGE ROAD
 BOULEVARD                                         BOULEVARD                                                APPLE VALLEY, CA 92307-4024
 SPACE 4                                           SPACE 172
 LONG BEACH, CA 90805-5199                         LONG BEACH, CA 90805-5175

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 ROSA ISELA ALBARRAN                               ROSA MARIA RUIZ COLON                                    ROSA MELARA
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 18                                          SPACE 128                                                SPACE 178
 LONG BEACH, CA 90805-8212                         LONG BEACH, CA 90805-8320                                LONG BEACH, CA 90805-5181

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   RTD 12/28/18 UTF
 ROSALINA RUIZ                                     RUBEN GALVAN                                             CREDITOR / POC ADDRESS
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     SANDRA ROSKO
 BOULEVARD                                         BOULEVARD                                                5450 NORTH PARAMOUNT
 SPACE 54                                          SPACE 136                                                BOULEVARD
 LONG BEACH, CA 90805-8249                         LONG BEACH, CA 90805-5187                                SPACE 79
                                                                                                            LONG BEACH, CA 90805-8273

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 SANTOS NOEMI BELTRAN                              SELA TAUFA                                               SELENA MOTA
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 137                                         SPACE 139                                                SPACE 58
 LONG BEACH, CA 90805-5188                         LONG BEACH, CA 90805-5190                                LONG BEACH, CA 90805-8253

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 SHARLYNN GALVAN                                   SHEILA CORONA                                            SHIRLEY RAMIREZ
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 136                                         SPACE 145                                                SPACE 20
 LONG BEACH, CA 90805-5187                         LONG BEACH, CA 90805                                     LONG BEACH, CA 90805-8214

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 SILVA RODRIQUEZ                                   SILVIA MEDINA                                            SILVIA RAZO
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 1                                           SPACE 145                                                SPACE 65
 LONG BEACH, CA 90805-5137                         LONG BEACH, CA 90805-5169                                LONG BEACH, CA 90805-8260

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 SOCORRO TOSCANO                                   SOLARES CABRERA                                          SOPHARARY LEENA SEA
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 112                                         SPACE 168                                                SPACE 159
 LONG BEACH, CA 90805-8305                         LONG BEACH, CA 90805-5147                                LONG BEACH, CA 90805-5155




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4823-5803-4859, v. 1
        Case 8:18-bk-13864-ES                     Doc 126 Filed 10/28/19 Entered 10/28/19 17:24:45                                      Desc
                                                   Main Document    Page 91 of 94

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 STACY GRIMES                                      STEPHANIE BERNARD                                        STEPHANIE CASTANEDA
 5450 NORTH PARAMOUNT                              1672 PEGASUS STREET                                      5450 NORTH PARAMOUNT
 BOULEVARD                                         NEWPORT BEACH, CA 92660-1348                             BOULEVARD
 SPACE 148                                                                                                  SPACE 109
 LONG BEACH, CA 90805-5166                                                                                  LONG BEACH, CA 90805

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 STEVE HERRERA                                     STEVEN MILEY                                             SUZANNA AGUILAR
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 78                                          SPACE 140                                                SPACE 11
 LONG BEACH, CA 90805                              LONG BEACH, CA 90805-5191                                LONG BEACH, CA 90805-5138

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 SYLVIA MARTINEZ                                   TAMMY HARRIS                                             THERESA CATAMISAN
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 146                                         SPACE 154                                                SPACE 52
 LONG BEACH, CA 90805-5168                         LONG BEACH, CA 90805-5160                                LONG BEACH, CA 90805-8247

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 THERESA COLE                                      THOMAS CHILDRESS                                         TIFFANY HARRIS
 6301 WHITTIER AVENUE                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 WHITTIER, CA 90601-3321                           BOULEVARD                                                BOULEVARD
                                                   SPACE 149                                                SPACE 154
                                                   LONG BEACH, CA 90805-5165                                LONG BEACH, CA 90805

 RTD 12/28/18 UTF                                  CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 CREDITOR / POC ADDRESS                            TIMOTHY TEACH                                            TOMAS PEREZ
 TIMOTHY HOWARD                                    5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 5450 NORTH PARAMOUNT                              BOULEVARD                                                BOULEVARD
 BOULEVARD                                         SPACE 144                                                SPACE 9
 SPACE 167                                         LONG BEACH, CA 90805-5170                                LONG BEACH, CA 90805-8204
 LONG BEACH, CA 90805-5139

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 TONI DAHLSTROM                                    TOYA THOMAS                                              URIEL RIVERA
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 126                                         SPACE 155                                                SPACE 36
 LONG BEACH, CA 90805-8318                         LONG BEACH, CA 90805-5159                                LONG BEACH, CA 90805-8232

 RTD 12/28/18 UTF                                  CREDITOR / POC ADDRESS                                   RTD 01/28/19 UTF
 CREDITOR / POC ADDRESS                            VERONICA RUIZ                                            CREDITOR / POC ADDRESS
 VANESSA WALKER                                    5450 NORTH PARAMOUNT                                     VICANTE SOLTERO
 5450 NORTH PARAMOUNT                              BOULEVARD                                                5450 NORTH PARAMOUNT
 BOULEVARD                                         SPACE 36                                                 BOULEVARD
 SPACE 152                                         LONG BEACH, CA 90805-8232                                SPACE 113
 LONG BEACH, CA 90805-5162                                                                                  LONG BEACH, CA 90805-8306




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4823-5803-4859, v. 1
        Case 8:18-bk-13864-ES                     Doc 126 Filed 10/28/19 Entered 10/28/19 17:24:45                                      Desc
                                                   Main Document    Page 92 of 94

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 VICTOR ESTRADA                                    VICTORIA LELAND                                          VILIAMI TAUFA
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 35                                          SPACE 115                                                SPACE 139
 LONG BEACH, CA 90805-8231                         LONG BEACH, CA 90805-8307                                LONG BEACH, CA 90805-5190

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 VIMA RAINER                                       WACHAREE PINKERTON                                       WALTER WALLACE
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 5                                           SPACE 181                                                SPACE 40
 LONG BEACH, CA 90805-8200                         LONG BEACH, CA 90805-5184                                LONG BEACH, CA 90805-8236

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 WILLIAM HOWELL                                    WILLIAM MONK                                             YADIRA OCHOA
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 18                                          SPACE 3                                                  SPACE 135
 LONG BEACH, CA 90805-8212                         LONG BEACH, CA 90805-5197                                LONG BEACH, CA 90805-5186

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 YASMIN MACHORRO                                   YOLANDA RODRIQUEZ                                        ZENAIDA MOTA
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 91                                          SPACE 95                                                 SPACE 153
 LONG BEACH, CA 90805                              LONG BEACH, CA 90805-8288                                LONG BEACH, CA 90805-5161

 CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS                                   TENANT
 ZENON VILLALOBOS                                  ZOLIA MEDINA                                             ALEJANDRO LOPEZ
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 110                                         SPACE 9                                                  SPACE 89
 LONG BEACH, CA 90805-8303                         LONG BEACH, CA 90805-8204                                LONG BEACH, CA 90805-8283

 TENANT                                            TENANT                                                   TENANT
 ANNA PATRICIA CASTRO                              AYDEE MORENO                                             BLADIMIR PORTILLO
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 116                                         SPACE 68                                                 SPACE 137
 LONG BEACH, CA 90805-8308                         LONG BEACH, CA 90805-8263                                LONG BEACH, CA 90805-5188

 TENANT                                            TENANT                                                   TENANT
 BONNIE FINELY                                     CARLA MOYA                                               CARLOS OSORIO
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 45                                          SPACE 164                                                SPACE 2
 LONG BEACH, CA 90805-8241                         LONG BEACH, CA 90805-5140                                LONG BEACH, CA 90805-5196




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4823-5803-4859, v. 1
        Case 8:18-bk-13864-ES                     Doc 126 Filed 10/28/19 Entered 10/28/19 17:24:45                                      Desc
                                                   Main Document    Page 93 of 94

 TENANT                                            TENANT                                                   TENANT
 CARMEN NUNEZ                                      DAVID GUADALUPE                                          DONRE ROMONE WALKER
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 101                                         SPACE 78                                                 SPACE 14
 LONG BEACH, CA 90805-8294                         LONG BEACH, CA 90805-8272                                LONG BEACH, CA 90805-8208

 TENANT                                            TENANT                                                   TENANT
 FELIPE TORRES                                     GALDINA CHAVEZ                                           GLORIA MELGAR
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 62                                          SPACE 89                                                 SPACE 10
 LONG BEACH, CA 90805-8257                         LONG BEACH, CA 90805-8283                                LONG BEACH, CA 90805-5146

 TENANT                                            TENANT                                                   TENANT
 HELEN L. POIRIER                                  JAIME GONZALEZ                                           JENNIFER HUYNH
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 140                                         SPACE 142                                                SPACE 144
 LONG BEACH, CA 90805-5191                         LONG BEACH, CA 90805                                     LONG BEACH, CA 90805-5170

 TENANT                                            TENANT                                                   TENANT
 JOHN MULLER                                       JOSEFINO AMBRAY                                          JUANA CRUZ DE SILVA
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 88                                          SPACE 82                                                 SPACE 37
 LONG BEACH, CA 90805-8282                         LONG BEACH, CA 90805-8276                                LONG BEACH, CA 90805-8233

 TENANT                                            TENANT                                                   TENANT
 KARLA LARIN                                       LUIS BECERRA                                             MARIA BECERRA
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 76                                          SPACE 165                                                SPACE 165
 LONG BEACH, CA 90805-8270                         LONG BEACH, CA 90805-8317                                LONG BEACH, CA 90805-8317

 TENANT                                            TENANT                                                   TENANT
 MARIA OJEDA                                       MARIA ROSALINDA RUIZ                                     MARIA YADIRA JIMENEZ
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 108                                         SPACE 54                                                 SPACE 46
 LONG BEACH, CA 90805-8301                         LONG BEACH, CA 90805-8249                                LONG BEACH, CA 90805-8242

 TENANT                                            TENANT                                                   TENANT
 MELINDA TREFZGER                                  MIGUEL GONZALEZ                                          RAQUEL SOLANO
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 59                                          SPACE 174                                                SPACE 128
 LONG BEACH, CA 90805-8254                         LONG BEACH, CA 90805-5177                                LONG BEACH, CA 90805-5146




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4823-5803-4859, v. 1
        Case 8:18-bk-13864-ES                     Doc 126 Filed 10/28/19 Entered 10/28/19 17:24:45                                      Desc
                                                   Main Document    Page 94 of 94

 TENANT                                            TENANT                                                   TENANT
 RODOLFO BOLANOS                                   RODRIGO MALLANGUE                                        SELENA GOMEZ
 5450 NORTH PARAMOUNT                              5450 NORTH PARAMOUNT                                     5450 NORTH PARAMOUNT
 BOULEVARD                                         BOULEVARD                                                BOULEVARD
 SPACE 155                                         SPACE 8                                                  SPACE 58
 LONG BEACH, CA 90805-5159                         LONG BEACH, CA 90805-8203                                LONG BEACH, CA 90805-8253

 TENANT                                            TENANT                                                   TENANT
 ARACELI LOPEZ AND MARIA V.                        MARTHA LOURDES CASTRO FRANCO                             HENRY RODRIGUEZ
 LOPEZ JIMENEZ                                     AND JUAN CARLOS HERNANDEZ                                5453 NORTH PARAMOUNT
 5451 NORTH PARAMOUNT                              5452 NORTH PARAMOUNT                                     BOULEVARD
 BOULEVARD                                         BOULEVARD                                                SPACE 109
 SPACE 97                                          SPACE 100                                                LONG BEACH, CA 90805
 LONG BEACH, CA 90805                              LONG BEACH, CA 90805

 TENANT                                            TENANT                                                   TENANT
 EVELYN GRASIANO AND ALVARO                        DAVID ANDREW APRODA                                      FRANK CENTENO AND
 GRACIANO                                          5455 NORTH PARAMOUNT                                     GUILLERMINA GUTIERREZ
 5454 NORTH PARAMOUNT                              BOULEVARD                                                5456 NORTH PARAMOUNT
 BOULEVARD                                         SPACE 125                                                BOULEVARD
 SPACE 122                                         LONG BEACH, CA 90805                                     SPACE 151
 LONG BEACH, CA 90805                                                                                       LONG BEACH, CA 90805




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4823-5803-4859, v. 1
